Exhibit 10.21

EXECUTION VERSION

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

 

LICENSE AGREEMENT

 

 

by and between

 

 

EDITAS MEDICINE, INC.

 

 

and

 

 

JUNO THERAPEUTICS, INC.

 

 

Dated as of November 11, 2019

 

 



 




TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1   DEFINITIONS


2

ARTICLE 2   LICENSED PROGRAM ADDENDA


23

2.1        General


23

ARTICLE 3   RESEARCH, DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION


23

3.1        Development, Manufacturing and Commercialization


23

3.2        Regulatory


24

3.3        Ongoing Transition Assistance; Technology Transfer


26

3.4        RNP Complex Supply


27

3.5        Covenants


27

ARTICLE 4   ANTITRUST AND COMPETITION LAW COMPLIANCE


29

4.1        Antitrust Compliance


29

ARTICLE 5   EXCLUSIVITY


29

5.1        Exclusivity


29

5.2        [**]


30

5.3        Master Collaboration Agreement


30

ARTICLE 6   FINANCIAL TERMS


30

6.1        Opt-In Exercise Fee


30

6.2        Royalties


30

6.3        Milestones


33

6.4        Additional Payment Terms


36

6.5        Records Retention by Juno; Review by Editas


38

6.6        Editas Third Party Agreements


39

6.7        Additional Provisions


39

ARTICLE 7   LICENSES; INTELLECTUAL PROPERTY


39

7.1        License to Juno


39

7.2        Rights Retained by the Parties


40

7.3        Non-Assertion


40

7.4        Sublicenses


40

7.5        Compliance with In-License Agreements


41

7.6        No Implied Licenses


41





i




TABLE OF CONTENTS

(continued)

 

 

Page

7.7        Insolvency


41

7.8        Ownership


42

7.9        Patent Liaisons


43

7.10        Prosecution and Maintenance of Editas Licensed Background Patents,
Editas Licensed Collaboration Patents, Joint Collaboration Patents and Joint
Patents


43

7.11        Enforcement of Editas Licensed Background Patents, Editas Licensed
Collaboration Patents, Joint Collaboration Patents and Joint Patents


45

7.12        Patent Term Extensions


49

7.13        Regulatory Data Protection


50

7.14        Common Interest Agreement


50

7.15        License Filing


50

7.16        Defense of Claims Brought by Third Parties


50

7.17        Subsequently Obtained Licensed IP


50

7.18        Juno Continuing Rights Under In-License Agreements


52

ARTICLE 8    CONFIDENTIALITY


53

8.1         Nondisclosure


53

8.2         Exceptions


53

8.3         Authorized Disclosure


54

8.4         Terms of this Agreement


56

8.5         Securities Filings; Disclosure under Applicable Law


56

8.6         Publicity


57

8.7         Permitted Publications of Results


58

8.8         Use of Names and Marks


59

8.9         Clinical Trials Registry


59

8.10       Relationship to Master Collaboration Agreement


59

ARTICLE 9    REPRESENTATIONS, WARRANTIES AND COVENANTS


60

9.1         Representations and Warranties of Both Parties


60

9.2         Additional Representations and Warranties of Editas


60

9.3         Additional Covenants of Editas


64

9.4         Additional Representation and Warranty of Juno


64





ii




TABLE OF CONTENTS

(continued)

 

 

 

Page

9.5          Juno Covenants


64

9.6          Disclaimer


65

ARTICLE 10   INDEMNIFICATION; INSURANCE


65

10.1        Indemnification by Juno


65

10.2        Indemnification by Editas


65

10.3        Procedure


66

10.4        Insurance


67

10.5        LIMITATION OF LIABILITY


67

ARTICLE 11   TERM AND TERMINATION


67

11.1        Term; Expiration


67

11.2        Termination for Breach


68

11.3        Voluntary Termination


69

11.4        Termination for Bankruptcy


69

11.5        Termination for Patent Challenge


69

11.6        Effects of Termination


70

11.7        Certain Additional Remedies of Juno in Lieu of Termination


71

11.8        Surviving Provisions


71

11.9        Milestone Payments


72

ARTICLE 12   MISCELLANEOUS


72

12.1        Governing Laws; Venue; Jurisdiction


72

12.2        Disputes


73

12.3        Independent Contractors


74

12.4        Assignment


75

12.5        Force Majeure


76

12.6        Right to Develop Independently


76

12.7        Notices


76

12.8        Interpretation


77

12.9        Further Assurances


78

12.10      Severability


78

12.11      Waiver


79





iii




TABLE OF CONTENTS

(continued)

 

 

 

Page

12.12       Entire Agreement; Modification


79

12.13       No Third Party Beneficiaries


79

12.14       Extension to Affiliates


79

12.15       Counterparts


80

ARTICLE 13   OTHER TERMS RELATING TO IN-LICENSE AGREEMENTS


80

13.1        Indemnification under the Harvard-Broad Licenses


80

13.2        Use of Names


81

13.3        Intended Third Party Beneficiaries


82

 





iv




LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULE 1.86

    

EXISTING PROGRAM AGREEMENTS

SCHEDULE 2.1

 

FORM OF LICENSED PROGRAM ADDENDUM

SCHEDULE 7.5

 

IN-LICENSE AGREEMENT TERMS

EXHIBIT A-1

 

INITIAL LICENSED PROGRAM ADDENDUM

 

 



v




LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is entered into and made effective as
of November 11, 2019 (the “Execution Date”) by and between Editas Medicine,
Inc., a Delaware corporation, having its principal place of business at 11
Hurley St., Cambridge, MA 02141 corporation (“Editas”) and Juno Therapeutics,
Inc., a Delaware corporation, having its principal place of business at 400
Dexter Avenue North, Suite 1200, Seattle, WA 98109 (“Juno”).  Juno and Editas
are each referred to herein by name or as a “Party” or, collectively, as the
“Parties”.

RECITALS

WHEREAS, Editas and Juno are parties to that certain Amended and Restated
Collaboration and License Agreement, dated as of May 3, 2018 (the “First Amended
and Restated Agreement”), pursuant to which, among other things, Editas
generated the Licensed RNP Complex for the Initial Licensed Program as of the
Effective Date;

WHEREAS, Juno and Editas desire to enter into this License Agreement pursuant to
which, among other things, Editas shall grant to Juno an exclusive license to
exploit the Licensed RNP Complexes, together with IP related thereto, for use in
the Research, Development, Manufacture and Commercialization of (a) α-β T-Cell
therapies or (b) Other Derived T-Cell therapies, in each case, on the terms and
subject to the conditions set forth in this Agreement;

WHEREAS,  Editas and Juno are entering into that certain Second Amended and
Restated Collaboration and License Agreement, dated as of the date hereof (the
“Master Collaboration Agreement”), pursuant to which, among other things, the
First Amended and Restated Agreement shall be amended and restated and Editas
may conduct a Research Program (as defined in the Master Collaboration
Agreement) to generate RNP Complexes that modulate the expression of
Collaboration Targets (as defined in the Master Collaboration Agreement)
selected by Juno;  and

WHEREAS, pursuant to the terms of the Master Collaboration Agreement, upon each
exercise by Juno of its Opt-In Right (as defined in the Master Collaboration
Agreement) with respect to a given Program (as defined in the Master
Collaboration Agreement), the Parties shall enter into a Licensed Program
Addendum, pursuant to which, among other things, such Program shall become a
Licensed Program and Editas shall grant to Juno an exclusive license to exploit
Licensed RNP Complexes with respect to such Licensed Program, together with IP
related thereto, for use in the Research, Development, Manufacture and
Commercialization of (a) α-β T-Cell therapies or (b) Other Derived T-Cell
therapies, in each case, on the terms and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 



 




ARTICLE 1

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below.  Capitalized terms used, but not
defined, herein will have the meanings ascribed to them in the Master
Collaboration Agreement.

1.1       “α-β T-Cell”  means a T-Cell that expresses [ex-10d21g001.jpg] or has
ever expressed a T-cell receptor (TCR) dimer consisting of an alpha (α) chain
and a beta (β) chain, including any cell derived therefrom.  For clarity, “α-β
T-Cell” includes any Derived T-Cell that is an α-β T-Cell.

1.2       “γ-δ T-Cell” means a T-Cell that expresses a γ-δ T-cell receptor dimer
consisting of a gamma (γ) chain and a delta (δ) chain, but excluding any α-β
T-Cell.  For clarity, “γ-δ T-Cell” includes any Derived T-Cell that is a γ-δ
T-Cell.

1.3       “2014 MGH Agreement” means that certain Exclusive Patent License
Agreement by and between MGH and Editas effective as of August 29, 2014, as
amended by First Amendment thereto dated June 29, 2015 and Second Amendment
thereto dated November 17, 2016.

1.4       “2016 MGH Agreement” means that certain Exclusive Patent License
Agreement by and between MGH and Editas effective as of August 2, 2016.

1.5       “Accounting Standards” means U.S. generally accepted accounting
principles (“GAAP”) or, to the extent that Juno adopts International Financial
Reporting Standards (“IFRS”), then “Accounting Standards” shall mean IFRS, in
either case, consistently applied.

1.6       “Acquiring Affiliate” means, with respect to a given Licensed Program,
(a) any Third Party that acquires Editas through a Change of Control following
the Effective Date for such Licensed Program;  and (b) such Third Party’s
Affiliates immediately prior to the effective date of such Change of Control.

1.7       “Additional Allocable Costs” has the meaning set forth in Section
7.17.3.

1.8       “Additional Subsequently Obtained Sublicense Terms”  has the meaning
set forth in Section 7.17.3.

1.9       “Affiliate” means any Person, whether de jure or de facto, which is
directly or indirectly controlling, controlled by or under common control of a
Party for so long as such control exists and regardless of whether such
Affiliate is or becomes an Affiliate on or after the Effective Date.  For the
purposes of this Section 1.9, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) means (a) direct or
indirect ownership of fifty percent (50%) or more of the voting securities or
other voting interest of any Person (including attribution from related
parties), or if not meeting the preceding, the maximum voting right that may be
held by the particular Party under the laws of the country where such entity
exists; or (b) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract, as a general partner, as a
manager, or otherwise.





2




1.10     “Agreement” has the meaning set forth in the preamble.

1.11     “Allergan” means Allergan Pharmaceuticals International Limited.

1.12     “Allergan Agreement” means the Strategic Alliance and Option Agreement
by and between Editas and Allergan, dated as of March 14, 2017.

1.13     “Annual Product Net Sales” means, on a Licensed Product-by-Licensed
Product basis, the total Net Sales by Juno, its Affiliates and Sublicensees in
the Territory in a particular Calendar Year, calculated in accordance with
Accounting Standards consistently applied.

1.14     “Annual Product U.S. Net Sales” means, on a Licensed
Product-by-Licensed Product basis, the total Net Sales by Juno, its Affiliates
and Sublicensees in the United States of such Licensed Product in a particular
Calendar Year, calculated in accordance with Accounting Standards consistently
applied.

1.15     “Arbitration Request” has the meaning set forth in Section 12.2.2.

1.16     “Base Editing” means [**].

1.17     “Base Editing Window” means a region within [**] nucleotides of a
specific polynucleotide sequence bound by the nucleic acid binding protein.

1.18     “Base Editor” means [**].

1.19     “Beam” means Beam Therapeutics Inc.

1.20     “Beam Agreement” means that certain License Agreement by and between
Editas and Beam, dated May 9, 2018.

1.21     “BLA” means a biologics license application, or similar application,
submitted to the applicable Regulatory Authority in a jurisdiction in the
Territory.

1.22     “BlueRock” means BlueRock Therapeutics LP.

1.23     “BlueRock Agreement” means that certain License and Collaboration
Agreement by and between Editas and BlueRock, dated April 2, 2019.

1.24     “BlueRock Field” means [**].

1.25     “Biosimilar Application” means an application filed with the FDA filed
pursuant to Section 351(k) of the Public Health Service Act (42 U.S.C. § 262(k))
(or other applicable Law), or, if filed outside of the United States, the
foreign equivalent thereof, for marketing authorization of a Biosimilar Product.

1.26     “Biosimilar Product”  means, with respect to a  given Licensed Product
in a given country in the Territory, any gene therapy product sold by a Third
Party not authorized by or on behalf of Juno, its Affiliates or Sublicensees,
that is Directed to the same Target as the Licensed





3




Product and, on the basis of a prior Regulatory Approval granted to such
Licensed Product, (a) is approved by the FDA as a “biosimilar” or
“interchangeable” product pursuant to Section 351(k) of the Public Health
Service Act (42 U.S.C. § 262(k)) (or other applicable Law), (b) is approved by
the EMA as a “similar biological medicinal product” pursuant to EU Directive
2001/83/EC (or other applicable Law), or (c) has received analogous abbreviated
Regulatory Approval from the applicable Regulatory Authority in another foreign
jurisdiction.

1.27     “BPCIA” means Biologics Price Competition and Innovation Act of 2009,
as amended.

1.28     “Broad” means the Broad Institute, Inc., a non-profit Massachusetts
corporation.

1.29     “Business Day”  means a day that is not a Saturday, Sunday or a day on
which banking institutions in Seattle, Washington or Boston, Massachusetts are
authorized by Law to remain closed.

1.30     “Calendar Quarter” means the period beginning on the Effective Date and
ending on December 31, 2019, and thereafter each successive period of three (3)
consecutive calendar months ending on the last day of March, June, September, or
December, respectively; provided that the final Calendar Quarter shall end on
the last day of the Term.

1.31     “Calendar Year” means the period beginning on the Effective Date and
ending on December 31, 2019, and thereafter each successive period of twelve
(12) consecutive calendar months beginning on January 1 and ending on December
31; provided that the final Calendar Year shall end on the last day of the Term.

1.32     “Cas9-I Agreement” means the Amended and Restated Cas9-I License
Agreement entered into by and among Harvard, Broad and Editas, dated as of
December 16, 2016, as amended by that certain first amendment thereto dated
March 3, 2017.

1.33     “Cas9-II Agreement” means the Cas9-II License Agreement by and between
Broad and Editas, dated as of December 16, 2016.

1.34     “Change of Control”  means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation; (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the owner of fifty percent (50%) or more of the
combined voting power of such Party’s outstanding securities other than through
issuances by such Party of securities of such Party in a bona fide financing
transaction or series of related bona fide financing transactions; or (c) the
sale or other transfer to a Third Party of all or substantially all of such
Party’s assets or all or substantially all of such Party’s business to which
this Agreement relates.

1.35     “Claims” has the meaning set forth in Section 13.1.1.





4




1.36     “Clinical Trial” means a human clinical trial, including any Phase 1
Clinical Trial, Phase 2 Clinical Trial or Registration-Enabling Clinical Trial,
any study incorporating more than one of these phases, or any human clinical
trial commenced after Regulatory Approval.

1.37     “Co-Exclusive Target” has the meaning defined in the Master
Collaboration Agreement.

1.38     “Collaboration IP” has the meaning defined in the Master Collaboration
Agreement.

1.39     “Combination Product” has the meaning set forth in Section 1.163.

1.40     “Commercial Milestone Event” has the meaning set forth in Section
6.3.3(a).

1.41     “Commercial Milestone Payment” has the meaning set forth in Section
6.3.3(a).

1.42     “Commercialization” means any and all activities directed to the
commercialization of a product, including commercial manufacturing (including
Manufacturing) and commercial supply of a product, marketing, detailing,
promotion, market research, distributing, order processing, handling returns and
recalls, booking sales, customer service, administering and commercially selling
such product, importing, exporting and transporting such product for commercial
sale, and seeking of pricing and reimbursement of a product (if applicable),
whether before or after Regulatory Approval has been obtained (including making,
having made, using, importing, selling and offering for sale such product), as
well all regulatory compliance with respect to the foregoing.  For clarity,
“Commercialization” does not include any Clinical Trial commenced after
Regulatory Approval.  When used as a verb, “Commercialize” means to engage in
Commercialization.

1.43     “Commercially Reasonable Efforts”  means, with respect to a Party, the
efforts required in order to carry out a task in a diligent and sustained manner
without undue interruption or delay, which level is at least commensurate with
the level of effort that a similarly situated Third Party biopharmaceutical
company would devote to a product of similar market potential and having similar
commercial and scientific advantages and disadvantages resulting from its own
research efforts or to which it has rights, taking into account its safety and
efficacy, regulatory status, the competitiveness of the marketplace, its
proprietary position, pricing, reimbursement, launching strategy and other
market specific factors, and all other relevant factors.

1.44     “Competing Product” has the meaning set forth in Section 5.1.1.

1.45     “Confidential Information”  has the meaning set forth in Section 8.1.

1.46     “Control”, “Controls”,  “Controlled”  or “Controlling”  means, with
respect to any IP (including Patent Rights and Know-How) or Confidential
Information, the ability of a Party or any of its Affiliates, as applicable,
(whether through ownership or license (other than a license granted in this
Agreement)) to grant to the other Party the licenses or sublicenses as provided
herein, or to otherwise disclose such IP or Confidential Information to the
other Party, without violating the terms of any then-existing agreement with any
Third Party at the time such Party or





5




any of its Affiliates, as applicable, would be required hereunder to grant the
other Party such license or sublicenses as provided herein or to otherwise
disclose such IP or Confidential Information to the other Party.

1.47     “Cover”, “Covering” or “Covered”  means, with reference to given Patent
Rights and Licensed Product in the applicable country of sale in the Territory,
that, in the absence of a license granted under, or ownership of, such Patent
Right, the making, using, selling, offering for sale or importation of such
Licensed Product in such country would infringe a Valid Claim of such Patent
Rights in such country without a license thereto (or ownership thereof).

1.48     “Cpf1 Agreement” means the Cpf1 License Agreement by and between Broad
and Editas, dated as of December 16, 2016.

1.49     “Cure Period” has the meaning set forth in Section 11.2.1.

1.50     “Derivative”  means, with respect to a  Target or antigen,  all
fragments, complexes, variants or post-translationally modified and mutated
forms of such Target or antigen, as applicable.

1.51     “Derived T-Cell” means a T-Cell that is derived from a PSC cell or any
other precursor cell.

1.52     “Designee” has the meaning set forth in Section 3.3.1.

1.53     “Development”  means pre-clinical and clinical development activities,
and other development activities, including:  test method development and
stability testing, toxicology, formulation, process development, manufacturing
scale-up, development-stage manufacturing (including Manufacturing), quality
assurance/quality control procedure development and performance with respect to
clinical materials, statistical analysis and report writing, Clinical Trials,
the preparation and submission of INDs and MAAs, regulatory affairs with respect
to the foregoing and all other activities necessary or useful or otherwise
requested or required by a Regulatory Authority or as a condition or in support
of obtaining or maintaining a Regulatory Approval. When used as a verb,
“Develop” means to engage in Development.

1.54     “Development Candidate” has the meaning set forth in Section 1.164.

1.55     “Development Milestone Event” has the meaning set forth in Section
6.3.1(a).

1.56     “Development Milestone Payment” has the meaning set forth in Section
6.3.1(a).

1.57     “Directed to”  means, with respect to a given Target, that an RNP
Complex (or any component thereof) recognizes or modulates such Target.

1.58     “Dispute” has the meaning set forth in Section 12.2.1.

1.59     “Distributor” means a Third Party bona fide wholesaler or distributor
engaged by Juno (or its Affiliate or Sublicensee) to distribute and sell a
Licensed Product, but not to Research or Develop such Licensed Product in any
way.





6




1.60     “Documented Lineage” means with respect to an RNP Complex, that such an
RNP Complex was derived from an Editas-Provided RNP Complex as evidenced by
Juno’s or its Affiliate’s written documentation of such derivation.

1.61     “Dollars” or “$” means the legal tender of the United States.

1.62     “Editas” has the meaning set forth in the preamble.

1.63     “Editas-BlueRock Joint Patents” has the meaning set forth in Section
7.10.2(c).

1.64     “Editas Indemnitees” has the meaning set forth in Section 10.1.

1.65     “Editas Licensed Background IP” means any and all Editas Licensed
Background Know-How and Editas Licensed Background Patents, but in all cases,
expressly excluding any Collaboration IP.

1.66     “Editas Licensed Background Know-How” means any and all Know-How that
is Controlled by Editas or any of its Affiliates (other than through the grant
of a license from Juno or any of its Affiliates to Editas or any of its
Affiliates) on or after the Execution Date or at any time thereafter until the
end of the Term, and that is (a) necessary or useful to research (including
Research), develop (including Develop), make (including Manufacture), have made
(including have Manufactured), use, offer for sale, sell, import, Commercialize
or otherwise exploit any Licensed RNP Complex or Licensed Product, or is
otherwise related to any Licensed Program Target;  or (b) otherwise used by or
on behalf of Editas or any of its Affiliates in the performance of the Research
Program with respect to any Licensed Program but, in all cases ((a) and (b)),
 expressly excluding Joint Know-How, Joint Collaboration Know-How, Editas
Licensed Collaboration Know-How and Excluded Know-How; provided, however, that,
on a Licensed Program-by-Licensed Program basis, (i) with respect to any
Know-How that is Pre Opt-In Subsequently Obtained Licensed IP for such Licensed
Program, such Know-How shall be included within the definition of Editas
Licensed Background Know-How only if such Know-How is included in the applicable
Licensed Program Addendum or (ii) with respect to any Know-How that is
Subsequently Obtained Licensed IP, such Know-How shall be included within the
definition of Editas Licensed Background Know-How only if the provisions of
Section 7.17 are met.

1.67     “Editas Licensed Background Patents” means any and all Patent Rights
that are Controlled by Editas or any of its Affiliates (other than through the
grant of a license from Juno or any of its Affiliates to Editas or any of its
Affiliates) on or after the Execution Date or at any time thereunder until the
end of the Term,  and that claim or cover (a) any Licensed RNP Complex, Licensed
Product or Licensed Program Target, or the Research, Development, Manufacturing,
Commercialization or other exploitation of any of the foregoing;  or (b)  any
Editas Licensed Background Know-How, including (i) the Patent Rights identified
as “Editas Licensed Background Patents” in the Licensed Program Addendum for the
Initial Licensed Program attached hereto as Exhibit A-1, and (ii) any Patent
Rights identified as “Editas Licensed Background Patents” in any other Licensed
Program Addendum, but, in all cases, expressly excluding Joint Patents, Joint
Collaboration Patents, Editas Licensed Collaboration Patents and Excluded
Patents; provided, however, that, on a Licensed Program-by-Licensed Program
basis, (A) with respect to any Patent Rights that are Pre Opt-In Subsequently
Obtained Licensed IP for





7




such Licensed Program, such Patent Rights shall be included within the
definition of Editas Licensed Background Patents only if such Patent Rights are
included in the applicable Licensed Program Addendum or (B) with respect to any
Patent Rights that are Subsequently Obtained Licensed IP, such Patent Rights
shall be included within the definition of Editas Licensed Background Patents
only if the provisions of Section 7.17 are met.

1.68     “Editas Licensed Collaboration IP” means any and all Editas Licensed
Collaboration Know-How and Editas Licensed Collaboration Patents.

1.69     “Editas Licensed Collaboration Know-How” means any and all Editas
Collaboration Know-How that is necessary or useful to research (including
Research), develop (including Develop), make (including Manufacture), have made
(including have Manufactured), use, offer for sale, sell, import, Commercialize
or otherwise exploit any Licensed RNP Complex or Licensed Product, or is
otherwise related to any Licensed Program Target.

1.70     “Editas Licensed Collaboration Patents” means any and all Editas
Collaboration Patents that claim or cover (a) any Licensed RNP Complex, Licensed
Product or Licensed Program Target, or the Research, Development, Manufacturing,
Commercialization or other exploitation of any of the foregoing; or (b) any
Editas Licensed Collaboration Know-How, including (i) the Patent Rights
identified as “Editas Licensed Collaboration Patents” in the Licensed Program
Addendum for the Initial Licensed Program attached hereto as Exhibit A-1; and
(ii) any Patent Rights identified as “Editas Licensed Collaboration Patents” in
any other Licensed Program Addendum.

1.71     “Editas Licensed IP” means the Editas Licensed Background Patents, the
Editas Licensed Background Know-How, Editas Licensed Collaboration Patents and
Editas Licensed Collaboration Know-How, as well as Editas’ (and any of its
Affiliates’) right, title and interest in and to the Joint IP and any Joint
Collaboration IP.

1.72     “Editas Materials” means any and all Materials, including RNP Complexes
(including any components or sequences thereof), compositions of matter, cells
and cell lines, assays, imaging agents used to assess DNA modification,
 reagents, DNA sequences, internal controls, and any other physical, biological
or chemical material, in each case, that are (a) Controlled by Editas or any of
its Affiliates and related to, or necessary or reasonably useful to Research,
Develop, Manufacture, Commercialize or otherwise exploit,  any Licensed Program
Target,  Licensed RNP Complex or Licensed Product; and (b) (i) created,
conceived, discovered, developed, generated, invented, made or reduced to
practice, by or on behalf of Editas (or any of its Affiliates), solely or
jointly with any Third Party, in the performance of a Licensed Program or any
other obligations under the Master Collaboration Agreement or this Agreement or
(ii) otherwise included or utilized by or on behalf of Editas or any of its
Affiliates in the performance of a Licensed Program or any other obligations
under the Master Collaboration Agreement or this Agreement.

1.73     “Editas-Provided RNP Complexes” has the meaning set forth in Section
1.148.

1.74     “Effective Date”  means, (a) on a Licensed Program-by-Licensed Program
basis (other than with respect to the Initial Licensed Program), the date on
which the applicable Licensed Program Addendum is fully executed by the Parties,
in each case, subject to Section 3.5 of the





8




Master Collaboration Agreement; and (b) with respect to the Initial Licensed
Program, the Execution Date.

1.75     “Electronic Delivery” has the meaning set forth in Section 12.15.

1.76     “EMA” means the European Medicines Agency of the European Union, or the
successor thereto.

1.77     “EU” means all countries that are officially recognized as member
states of the European Union at any particular time, including the United
Kingdom regardless of whether actually within the European Union.

1.78     “Excluded Base Editing Non-Cancer Field” has the meaning set forth in
Section 1.142.

1.79     “Excluded Know-How”  means, on a Licensed Program-by-Licensed Program
basis, any and all Know-How that is Controlled by an Acquiring Affiliate, which
Know-How (a) was Controlled by such Acquiring Affiliate immediately prior to the
effective date of such Change of Control; or (b) first becomes Controlled by
such Acquiring Affiliate on or after the effective date of such Change of
Control (but is not Controlled by Editas or any of its Affiliates (excluding for
purposes of this provision, any Acquiring Affiliate)) and was developed,
invented, obtained or otherwise Controlled by such Acquiring Affiliate
independently of this Agreement and without the direct or indirect use of any
Editas Licensed IP, Collaboration IP or Confidential Information of Juno or any
of its Affiliates; provided, however, that, in all cases, Excluded Know-How
shall not include any Know-How that is used by or on behalf of Editas or any of
its Affiliates (including any Acquiring Affiliate) in the performance of any
Licensed Program or any other obligations under this Agreement or the Master
Collaboration Agreement.

1.80     “Excluded Ocular Field” has the meaning set forth in Section 1.142.

1.81     “Excluded Patents” means, on a Licensed Program-by-Licensed Program
basis, any and all Patent Rights Controlled by an Acquiring Affiliate, which
Patent Rights (a) were Controlled by such Acquiring Affiliate immediately prior
to the effective date of such Change of Control; or (b) first became Controlled
by such Acquiring Affiliate on or after the effective date of such Change of
Control (but are not Controlled by Editas or any of its Affiliates (excluding
for purposes of this provision, any Acquiring Affiliate)) and solely claim
Excluded Know-How; provided, however, that, in all cases, Excluded Patents shall
not include any Patent Rights that (i) comprise any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like of any Editas Licensed Background Patents, Editas
Licensed Collaboration Patents, Joint Collaboration Patents or Joint Patents
that were Controlled by Editas (or any of its Affiliates) prior to such Change
of Control, as well as any other Patent Rights that claim priority to any of any
such Editas Licensed Background Patents,  Editas Licensed Collaboration Patents,
Joint Collaboration Patents or Joint Patents, or (ii) are practiced by or on
behalf of Editas or any of its Affiliates (including any Acquiring Affiliate) in
the performance of the applicable Licensed Program or any other obligations
under this Agreement or the Master Collaboration Agreement.





9




1.82     “Exclusive Field”  means the use of Genome Editing Technology in
connection with the Research, Development, Manufacture, Commercialization or
other exploitation of (a) α-β T-Cells or (b) Other Derived T-Cells.

1.83     “Execution Date” has the meaning set forth in the preamble.

1.84     “Executive Officers” means (a) with respect to Editas, Chief Executive
Officer; and (b) with respect to Juno, the [**].

1.85     “Existing Acquirer Program” has the meaning set forth in Section 5.1.2.

1.86     “Existing Program Agreements” means, with respect to a Licensed
Program, any agreement between Editas (or any of its Affiliates, as applicable)
and any Third Party necessary  or reasonably useful for the Research,
 Development or Manufacture of any Licensed RNP Complex for such Licensed
Program, in effect as of the Effective Date.  The Existing Program Agreements
include those set forth on Schedule 1.86.  Existing Program Agreements shall
exclude any In-License Agreements in effect as of the applicable Effective Date.

1.87     “Existing Regulatory Materials” has the meaning set forth in Section
3.2.1.

1.88     “FDA” means the Food and Drug Administration of the United States, or
the successor thereto.

1.89     “First Amended and Restated Agreement” has the meaning set forth in the
recitals.

1.90     “First Commercial Sale” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, the first sale of such Licensed Product in
such country by Juno or any of its Affiliates or Sublicensees for use or
consumption by an end user for which any of Juno or any of its Affiliates or
Sublicensees has invoiced sales of such Licensed Product in such country;
provided, however, that the following shall not constitute a First Commercial
Sale: (a) any sale to an Affiliate or Sublicensee; or (b) any use of such
Licensed Product in Clinical Trials or non-clinical Development activities with
respect to such Licensed Product by or on behalf of a Party (or its Affiliate or
Sublicensee), or disposal or transfer of such Licensed Product for a bona fide
charitable purpose, compassionate use or samples, in each case for which such
Party does not receive any financial or in-kind compensation.

1.91     “Force Majeure” has the meaning set forth in Section 12.5.

1.92     “Foundational In-License” means the Cas9-I Agreement, Cas9-II
Agreement, Cpf1 Agreement,  2014 MGH Agreement or 2016 MGH Agreement, and
“Foundational In-Licenses” means the Cas9-I Agreement, Cas9-II Agreement, Cpf1
Agreement, 2014 MGH Agreement  and 2016 MGH Agreement.

1.93     “GAAP” has the meaning set forth in Section 1.5.

1.94     “GenEdit Agreement” means the Collaboration and License Agreement by
and between GenEdit, Inc. and Editas, dated as of October 8, 2019.





10




1.95     “Genome Editing Technology” means any and all technology used to edit
or modify the genome of a cell.

1.96     “Good Clinical Practices” or “GCP” means the applicable then-current
ethical and scientific quality standards for designing, conducting, recording,
and reporting trials that involve the participation of human subjects as are
required by applicable Regulatory Authorities or applicable Law in the relevant
jurisdiction, including in the United States, Good Clinical Practices
established through FDA guidances, and, outside the United States, Guidelines
for Good Clinical Practice – ICH Harmonized Tripartite Guideline (ICH E6).

1.97     “Good Laboratory Practices” or “GLP” means the applicable then-current
good laboratory practice standards as are required by applicable Regulatory
Authorities or applicable Law in the relevant jurisdiction, including in the
United States, those promulgated or endorsed by the FDA in U.S. 21 C.F.R. Part
58, or the equivalent thereof as promulgated or endorsed by the applicable
Regulatory Authorities outside of the United States.

1.98     “Good Manufacturing Practices” or “GMP”  means the applicable
then-current standards relating to Manufacturing practices for fine chemicals,
intermediates, bulk products or finished products, biologics, gene or cell
therapy, as are required by applicable Regulatory Authorities or applicable Law
in the relevant jurisdiction, including, as applicable, (a) all applicable
requirements detailed in the FDA’s current Good Manufacturing Practices
regulations, U.S. 21 C.F.R. Parts 210 and 211; (b) all applicable requirements
detailed in the EMA’s “The Rules Governing Medicinal Products in the European
Community, Volume IV, Good Manufacturing Practice for Medicinal Products”; and
(c) all equivalent applicable Laws promulgated by any Governmental Authority
having jurisdiction over the manufacture of the applicable compound or product,
as applicable.

1.99     “Governmental Authority” means any (a) federal, state, local,
municipal, foreign or other government; (b) governmental or quasi-governmental
authority of any nature (including any governmental division, subdivision,
department, agency, bureau, branch, office, commission, council, board,
instrumentality, officer, official, representative, organization, unit, body or
entity and any court or other tribunal); (c) multinational governmental
organization or body; or (d) entity or body exercising, or entitled to exercise,
any executive, legislative, judicial, administrative, regulatory, police,
military or taxing authority or power of any nature.

1.100   “gRNA”  means an oligonucleotide containing RNA, DNA, or other DNA/RNA
modifications that can form a complex with an RGEN and mediate the specific
targeting of that complex to a DNA sequence of interest.

1.101   “Harvard” means the President and Fellows of Harvard College, an
educational and charitable corporation existing under the laws and the
constitution of the Commonwealth of Massachusetts.

1.102   “Harvard-Broad License” means any of the Cas9-I Agreement, the Cas9-II
Agreement or the Cpf1 Agreement and “Harvard-Broad Licenses” means the Cas9-I
Agreement, the Cas9-II Agreement and the Cpf1 Agreement.





11




1.103   “HHMI” means the Howard Hughes Medical Institute.

1.104   “HHMI Indemnitees” means HHMI, and its trustees, officers, employees,
and agents.

1.105   “HHMI Names” has the meaning set forth in Section 13.2.

1.106   “HIPAA” has the meaning set forth in Section 1.141.

1.107   “[**]”  means that [**].

1.108   “IFRS” has the meaning set forth in Section 1.5.

1.109   “Increased Tax” has the meaning set forth in Section 6.4.4(d).

1.110   “IND” means an investigational new drug application (including any
amendment or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R.
Part 312, including any amendments thereto.  References herein to IND shall
include, to the extent applicable, any comparable filing(s) outside the U.S. for
the investigation of any product in any other country or group of countries
(such as a Clinical Trial Application in the EU).

1.111   “IND Acceptance” means, with respect to a given Licensed Product,
following the filing of the first IND for such Licensed Product with a
Regulatory Authority in the first Major Market, that such Licensed Product is
permitted to be administered to a subject in a Clinical Trial pursuant to such
IND in such Major Market in accordance with applicable Laws.

1.112   “IND Diligence Date” has the meaning set forth in Section 3.1.2(b).

1.113   “IND Diligence Threshold” has the meaning set forth in Section 3.1.2(b).

1.114   “In-License Agreement”  means any of (a) the Foundational In-Licenses;
(b) the [**] Agreement; (c) the GenEdit Agreement; (d) any agreement pursuant to
which Editas or any of its Affiliates obtains a license under any Pre Opt-In
Subsequently Obtained Licensed IP identified in a Licensed Program Addendum; or
(e) any other agreement pursuant to which Editas to any of its Affiliates
obtains a license under any Subsequently Obtained Licensed IP and such
Subsequently Obtained Licensed IP is elected by Juno and included pursuant to
Section 7.17.

1.115   “In-License Counterparty” means the Third Party(ies) that granted a
license(s) under the terms of an In-License Agreement.

1.116   “Indemnitee” has the meaning set forth in Section 10.3.

1.117   “Indemnitor” has the meaning set forth in Section 10.3.

1.118   “Indication” means an entirely separate and distinct disease or medical
condition in humans (including having a separate histology) for which a product
has received a separate and distinct marketing authorization approval with an
approved label claim to treat such disease or condition, as applicable.  For
clarity, (a) moving from one line of therapy to another within an





12




Indication shall not be considered to be a new Indication, a non-limiting
example of which is moving from second line therapy to first line therapy;  (b)
a single Indication would include the primary disease and all variants or
sub-divisions or sub-classifications within such primary disease, and regardless
of prophylactic or therapeutic use, pediatric or adult use and irrespective of
different formulation(s), dosage forms, dosage strengths, or delivery system(s)
used; and (c) obtaining a label expansion for use of the product to treat the
same primary disease in combination or co-administration with another product in
an already approved Indication shall not be considered to be a new Indication.

1.119   “Initial Licensed Program” means the Program identified in the Licensed
Program Addendum attached hereto as Exhibit A-1.

1.120   “Initiation” means, with respect to a given Clinical Trial, the
administration of the first dose of Licensed Product to the third properly
enrolled subject in such Clinical Trial in accordance with the protocol for such
Clinical Trial.

1.121   “Institution Indemnitees” means each Institution, Rockefeller, Iowa,
UTokyo, Wageningen and MIT and each of their current and former directors,
governing board members, trustees, officers, faculty, affiliated investigators,
medical and professional staff, employees, students, and agents and their
respective successors, heirs and assigns.

1.122   “Institution Names” has the meaning set forth in Section 13.2.

1.123   “Institutions” means Harvard and Broad.

1.124   “Iowa” means the University of Iowa Research Foundation.

1.125   “IP” means intellectual property of any and all types, including Patent
Rights, Know-How and copyrights, but excluding trademarks and trademark
applications.

1.126   “iPSC”  has the meaning set forth in Section 1.182.

1.127   “Joint Collaboration IP” has the meaning defined in the Master
Collaboration Agreement.

1.128   “Joint Collaboration Know-How” has the meaning defined in the Master
Collaboration Agreement.

1.129   “Joint Collaboration Patent” has the meaning defined in the Master
Collaboration Agreement.

1.130   “Joint Counsel” has the meaning set forth in Section 7.10.3(a).

1.131   “Joint IP” means, collectively, any and all Joint Know-How and Joint
Patents.

1.132   “Joint Know-How” means any and all Know-How that is created, conceived,
discovered, developed, generated, invented, made or reduced to practice jointly
by or on behalf of Editas or any of its Affiliates, on the one hand, and Juno or
any of its Affiliates, on the other hand,





13




including with any Third Party, pursuant to the conduct of activities under this
Agreement at any time during the Term.

1.133   “Joint Patents” means any and all Patent Rights that claim any Joint
Know-How.

1.134   “Juno” has the meaning set forth in the preamble.

1.135   “Juno Indemnitees” has the meaning set forth in Section 10.2.

1.136   “Juno Indemnitor” has the meaning set forth in Section 13.1.1.

1.137   “Juno Material Modification” means, with respect to a given Licensed
Product, any single modification or combination of modifications that (a) adds,
removes or substitutes a chimeric antigen receptor or engineered T-cell
receptor, whereby the resulting Licensed Product targets a different antigen (or
set of antigens); or (b) adds, removes or substitutes a Licensed Program Target,
whereby the resulting Licensed Product is Directed to a different Licensed
Program Target (or set of Licensed Program Targets).  For clarity, Juno Material
Modifications shall exclude any other modifications to the Licensed Product not
covered by clause (a) or (b) above, including (i) changes to the manufacturing
process with respect to a Licensed Product, (ii) the addition, removal or
substitution of a chimeric antigen receptor or engineered T-cell receptor such
that the Licensed Product targets either a Derivative or alternative epitope of
the applicable antigen (which, for clarity, shall be considered the same antigen
for purposes of this definition) and (iii) the addition, removal or substitution
of a Target (or set of Target(s)) that are not Licensed Program Target(s)
(collectively, “Juno Non-Material Modifications”).

1.138   “Juno Non-Material Modifications” has the meaning set forth in Section
1.137.

1.139   “Juno Third Party Payments” has the meaning set forth in Section 6.2.4.

1.140   “Know-How” means any and all proprietary (a) information, techniques,
technology, practices, trade secrets, inventions, methods (including methods of
use or administration or dosing), knowledge, data, results and software and
algorithms, including pharmacological, toxicological and clinical test data and
results, compositions of matter, chemical structures and formulations,
sequences, processes, formulae, techniques, research data, reports, standard
operating procedures, batch records, manufacturing data, analytical and quality
control data, analytical methods (including applicable reference standards),
assays and research tools, in each case, whether patentable or not; and (b)
tangible manifestations thereof, including any and all of the foregoing relating
to Materials.

1.141   “Law” means any and all applicable laws, statutes, rules, regulations,
orders, judgments or ordinances having the effect of law of any national,
multinational, federal, state, provincial, county, city or other political
subdivision, including, to the extent applicable, GCP, GLP and GMP, as well as
all applicable data protection and privacy laws, rules and regulations,
including, to the extent applicable, the United States Department of Health and
Human Services privacy rules under the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and the Health Information Technology for
Economic and Clinical Health Act and the EU General





14




Data Protection Regulation (2016/679), in each case, together with any
then-current modification, amendment and re-enactment thereof, and any
legislative provision substituted therefor.

1.142   “Licensed Field”  means the use of Genome Editing Technology in
connection with the Research, Development, Manufacture, Commercialization or
other exploitation of (a) α-β T-Cells or (b) Other Derived T-Cells; provided,
however, that (i) to the extent that, due to the Allergan Agreement, Editas does
not have the right to grant rights hereunder to Juno to use Genome Editing
Technology on α-β T-Cell or Other Derived T-Cell products specifically intended
for the treatment, control, mitigation, prevention or cure of any disease
(excluding cancer) of the eye or its adnexa (the “Excluded Ocular Field”), then
the Licensed Field shall exclude the Excluded Ocular Field and (ii) to the
extent that, due to the Beam Agreement, Editas does not have the right to grant
rights hereunder to Juno to use Base Editing technology on α-β T-Cell or Other
Derived T-Cell products specifically intended for any field outside of cancer
(the “Excluded Base Editing Non-Cancer Field”), then the Licensed Field shall
exclude the Excluded Base Editing Non-Cancer Field.

1.143   “Licensed Product” means a product (including a Combination Product)
that constitutes, incorporates, comprises or contains (a) an α-β T-Cell or (b)
an Other Derived T-Cell, in each case, that was modified using a  Licensed RNP
Complex (alone or as part of a Licensed RNP Complex Group),  and potentially
including Juno Material Modifications (or set of Juno Material Modifications) or
Juno Non-Material Modifications (or set of Juno Non-Material Modifications)
thereto.  For clarity, if two (2) (or more) products that constitute,
incorporate, comprise or contain an α-β T-Cell or Other Derived T-Cell, as
applicable, that was modified using the same Licensed RNP Complex (alone or as
part of a Licensed RNP Complex Group), such products shall be considered
separate Licensed Products for purposes of this Agreement if separate INDs would
be required to be filed with the FDA in order to conduct a separate Clinical
Trial of each such Licensed Product.

1.144   “Licensed Program” means (a) the Initial Licensed Program; and (b) any
Program identified as a “Licensed Program” in a Licensed Program Addendum, as
applicable.

1.145   “Licensed Program Addendum” has the meaning set forth in Section 2.1.

1.146   “Licensed Program Confidential Information” has the meaning set forth in
Section 8.10.

1.147   “Licensed Program Target” means (a) the Licensed Program Target
identified in the Licensed Program Addendum for the Initial Licensed Program
attached hereto as Exhibit A-1; (b) any Collaboration Target identified as a
“Licensed Program Target” in a Licensed Program Addendum; and (c) in each case
of the foregoing clauses (a) or (b), any Derivative forms thereof.

1.148   “Licensed RNP Complex” means (a) the Lead Candidate and Related
Collaboration RNP Complex(es) (as defined in the Master Collaboration Agreement)
identified as “Licensed RNP Complexes” in the Licensed Program Addendum for the
Initial Licensed Program attached hereto as Exhibit A-1; (b) any Lead Candidate
and Related Collaboration RNP Complex(es) (as defined in the Master
Collaboration Agreement) identified as “Licensed RNP Complexes” in a Licensed
Program Addendum; (c) any other Collaboration RNP Complex from





15




the Research Program under the Master Collaboration Agreement that (i)
incorporates or contains the same RGEN as any Lead Candidate under clause (a) or
(b) above and (ii) is Directed to the same Licensed Program Target as such Lead
Candidate (the RNP Complexes in clauses (a), (b) or (c), the “Editas-Provided
RNP Complexes”); and (d) any other RNP Complex that (i) is Directed to a
Licensed Program Target, (ii) is a variant or improvement of an Editas-Provided
RNP Complex made by or on behalf of Juno or any of its Affiliates during the
Term in the course of its activities performed under this Agreement and has
Documented Lineage to such Editas-Provided RNP Complex, and (iii) is covered by
any Editas Licensed Background Patent or Editas Licensed Collaboration Patent,
or is otherwise made by or on behalf of Juno or any of its Affiliates during the
Term in the course of its activities performed under this Agreement directly
through the use of the Editas Licensed Background Know-How or Editas Licensed
Collaboration Know-How (as such use is documented in Juno’s or its Affiliate’s
written records).

1.149   “Licensed RNP Complex Group”  means, with respect to a given α-β T-Cell
or Other Derived T-Cell, the combination of two (2) or more individual Licensed
RNP Complexes utilized to modify such α-β T-Cell or Other Derived T-Cell, as
applicable.

1.150   “Major European Country” means any of [**].

1.151   “Major Markets” means the [**].

1.152   “Manufacture”  or “Manufacturing” means any and all activities related
to the manufacturing of a product or any component or ingredient thereof,
including test method development and stability testing, formulation, process
development, manufacturing scale-up whether before or after Regulatory Approval,
manufacturing any product in bulk or finished form for Development or
Commercialization (as applicable), including filling and finishing, packaging,
labeling, shipping and holding, in-process and finished product testing, release
of a product or any component or ingredient thereof, quality assurance and
quality control activities related to manufacturing and release of a product,
and regulatory activities related to any of the foregoing.  When used as a verb,
“Manufacture” means to engage in Manufacturing.

1.153   “Marketing Authorization Application” or “MAA” means a marketing
authorization application, BLA or similar application, as applicable, and all
amendments and supplements thereto, submitted to the FDA, or any equivalent
filing in a country or regulatory jurisdiction other than the U.S. with the
applicable Regulatory Authority, to obtain marketing approval for a product, in
a country or in a group of countries.

1.154   “Master Collaboration Agreement” has the meaning set forth in the
recitals.

1.155   “Materials” means any and all tangible chemical or biological research
materials that are used by or on behalf of a Party in, or provided or otherwise
made available by one Party or any of its Affiliates to the other Party or any
of its Affiliates for use in,  the performance of the Research Program or any of
its other obligations under the Master Collaboration Agreement, or exercising
rights under the licenses granted hereunder, including any Editas Materials.

1.156   “MCKD1” has the meaning set forth in Section 7.1.





16




1.157   “MGH” means The General Hospital Corporation, d/b/a Massachusetts
General Hospital.

1.158   “MGH Indemnitees” means MGH and its affiliates and their respective
trustees, directors, officers, medical and professional staff, employees, and
agents and their respective successors, heirs and assigns.

1.159   “MGH License” means the 2014 MGH Agreement or the 2016 MGH Agreement and
“MGH Licenses” means the 2014 MGH Agreement and the 2016 MGH Agreement.

1.160   “MHLW” means the Ministry of Health, Labour and Welfare of Japan, or the
Pharmaceuticals and Medical Devices Agency of Japan (or any successor to either
of them, as the case may be).

1.161   “Milestone Payment” has the meaning set forth in Section 6.3.3(a).

1.162   “MIT” means the Massachusetts Institute of Technology, a not-for-profit
Massachusetts Corporation with a principal place of business at 77 Massachusetts
Avenue, Cambridge, Massachusetts 02139.

1.163   “Net Sales”  means, in respect of a given Licensed Product, the total
gross amounts invoiced by Juno, its Affiliates and Sublicensees (each, a
“Selling Party”) to Third Party customers during a net sales measurement period
for sales of such Licensed Product, less the following deductions actually
incurred, allowed, paid, accrued or specifically allocated in its financial
statements and calculated in accordance with Accounting Standards as
consistently applied, for:

(a)        discounts (including trade, quantity and cash discounts) actually
allowed, cash and non-cash coupons, retroactive price reductions, and
charge-back payments and rebates granted to any Third Party (including to
Governmental Authorities, purchasers, reimbursers, customers, distributors,
wholesalers, and group purchasing and managed care organization or entities (and
other similar entities and institutions));

(b)        credits or allowances, if any, on account of price adjustments,
recalls, claims, damaged goods, rejections or returns of items previously sold
(including Licensed Product returned in connection with recalls or withdrawals)
and amounts written off by reason of uncollectible debt; provided, that if the
debt is thereafter paid, the corresponding amount shall be added to the Net
Sales of the period during which it is paid;

(c)        rebates (or their equivalent), administrative fees, chargebacks and
retroactive price adjustments and any other similar allowances granted by a
Selling Party (including Government Authorities, purchasers, reimbursers,
customers, distributors, wholesalers, and group purchasing and managed care
organizations and entities (and other equivalent entities and institutions))
which effectively reduce the selling price or gross sales of such Licensed
Product, as well as costs of distribution and wholesale;





17




(d)        insurance, customs charges, freight, postage, shipping, handling, and
other transportation costs incurred by a Selling Party in shipping Licensed
Product to a Third Party;

(e)        import taxes, export taxes, exercise taxes (including annual fees due
under Section 9008 of the United States Patient Protection and Affordable Care
Act of 2010 (Pub. L. No.111-48) and other comparable Laws), sales tax,
value-added taxes, consumption taxes, duties or other taxes levied on, absorbed,
determined and/or imposed with respect to such sales (excluding income or net
profit taxes or franchise taxes of any kind); and

(f)        reasonable discounts due to factoring of receivables that are
incurred consistent with its other products of like character in a given
country.

There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales hereunder. The calculations set
forth in this definition shall be determined in accordance with the Accounting
Standards, consistently applied.

If non-monetary consideration is received by Juno for any Licensed Product in
the relevant country, Net Sales will be calculated based on the average price
charged for such Licensed Product during the preceding royalty period, or in the
absence of such sales, the fair market value of such Licensed Product as
determined by the Parties in good faith.  Notwithstanding the foregoing, Net
Sales shall not be imputed to transfers of Licensed Products for use in Clinical
Trials, non-clinical Development activities or other Development activities with
respect to Licensed Products by or on behalf of the Selling Parties, for bona
fide charitable purposes or for compassionate use or for Licensed Product
samples, if no monetary consideration is received for such transfers.

Net Sales shall be determined on, and only on, the first sale by Juno or any of
its Affiliates or Sublicensees to a non-Sublicensee Third Party.

If any Licensed Product is, or is sold as part of, a Combination Product (as
defined below), Net Sales will be the product of (1) Net Sales of the
Combination Product calculated as above (i.e., calculated as for a
non-Combination Product), and (2) the fraction (A/(A+B)), where:

“A” is the gross invoice price in such country of such Licensed Product as the
sole therapeutically active ingredient; and

“B” is the gross invoice price in such country of the other therapeutically
active ingredient(s) contained in the Combination Product.

If “A” or “B” cannot be determined by reference to non-Combination Product sales
as described above, then Net Sales will be calculated as above, but the gross
invoice price in the above equation shall be determined by mutual agreement
reached in good faith by the Parties prior to the end of the accounting period
in question based on an equitable method of determining the same that takes into
account, in the applicable country, the relative fair market value (including
taking into account variations in dosage units, if applicable) of such Licensed
Product, on the one





18




hand, and each other therapeutically active ingredient, as applicable, on the
other hand, in the Combination Product.

For purposes of this definition, “Combination Product” means any product that
(1) contains a Licensed Product as well as one or more other therapeutically
active ingredients, either as a fixed dose product, co-formulated product or
co-packaged product, and sold for a single price, and (2) is Developed or
Commercialized, alone or together with a Third Party, by Juno or any of its
Affiliates or Sublicensees.

1.164   “Nomination of a Development Candidate”  means, on a Licensed
Product-by-Licensed Product basis, the date on which Juno’s Candidate
Development Committee (or any equivalent or successor body thereof) has, in
accordance with Juno’s standard development candidate selection criteria and
processes, selected the Licensed Product that will likely be the subject of an
IND filed with a Regulatory Authority (such Licensed Product, a “Development
Candidate”).

1.165   “Non-Prosecuting Party” has the meaning set forth in Section 7.10.4.

1.166   “Opt-In Exercise Fee” has the meaning set forth in Section 6.1.

1.167   “Other Derived T-Cell” means any Derived T-Cell, but excluding any (a)
α-β T-Cell or (b) γ-δ T-Cell.

1.168   “Party” or “Parties” has the meaning set forth in the preamble.

1.169   “Patent Challenge”  means, with respect to (a) a given Editas Licensed
Background Patent (other than any such Patent Rights Controlled by Editas under
the Harvard-Broad Licenses) or Editas Licensed Collaboration Patent, a challenge
to the validity, patentability or enforceability of such Editas Licensed
Background Patent or Editas Licensed Collaboration Patent, in a legal action or
an administrative proceeding initiated by or on behalf of Juno (or any of its
Affiliates or Sublicensees), but excluding any such challenge in defense of any
claims raised by or on behalf of Editas (or any of its Affiliates, sublicensees
or In-License Counterparty) against Juno (or any of its Affiliates or
Sublicensees), or otherwise in connection with an assertion of a cross-claim or
a counter-claim; and (b) any Patent Rights Controlled by Editas under the
Harvard-Broad Licenses, to the extent applicable to a given Licensed Program,
the patent challenge terms of Section 7.5 applicable to such Harvard-Broad
License shall apply.

1.170   “Patent Liaison” has the meaning set forth in Section 7.9.

1.171   “Patent Rights”  means (a) all patents and patent applications in any
country or supranational jurisdiction worldwide; (b) any substitutions,
divisionals,  continuations, continuations-in-part, reissues, renewals,
registrations, confirmations, re-examinations, extensions, supplementary
protection certificates and the like of any such patents or patent applications;
and (c) foreign counterparts of any of the foregoing.

1.172   “Payee Party” has the meaning set forth in Section 6.4.4(b).

1.173   “Paying Party” has the meaning set forth in Section 6.4.4(b).





19




1.174   “Person”  means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.175   “Phase 1 Clinical Trial” means (a) both a Phase 1a Clinical Trial and a
Phase 1b Clinical Trial; or (b) a single Clinical Trial that contains all of the
elements of both a Phase 1a Clinical Trial and a Phase 1b Clinical Trial.

1.176   “Phase 1a Clinical Trial” means a human Clinical Trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(a), as amended, the
principal purpose of which is a preliminary determination of safety,
pharmacokinetics and pharmacodynamic parameters in healthy individuals or
patients, or a similar Clinical Trial prescribed by the Regulatory Authorities
in a country other than the United States.

1.177   “Phase 1b Clinical Trial”  means a human Clinical Trial of a product,
the principal purpose of which is to further evaluate safety and
pharmacokinetics (including exploration of trends of a biomarker based or
clinical endpoint based efficacy relationship to dose which are not designed to
be statistically significant) of the product, whether or not in combination with
concomitant treatment, after an initial Phase 1a Clinical Trial but prior to
commencement of Phase 2 Clinical Trials or Registration-Enabling Clinical Trial,
and which provides (itself or together with other available data) sufficient
evidence of safety to be included in filings for a Phase 2 Clinical Trial or a
Registration-Enabling Clinical Trial with Regulatory Authorities. For clarity, a
Phase 1b Clinical Trial may include escalation as well as dedicated expansion
cohorts for the defined Indication of interest.

1.178   “Phase 2 Clinical Trial” means a human Clinical Trial of a product that
would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(b), as amended, and
is intended to explore a variety of doses, dose response and duration of effect,
and to generate evidence of clinical safety and effectiveness for a particular
Indication or Indications in a target patient population, or a similar Clinical
Trial prescribed by the relevant Regulatory Authorities in a country other than
the United States.

1.179   “Pre Opt-In Subsequently Obtained Licensed IP” means, with respect to a
Licensed Program, IP included in the Editas Background IP (as defined in the
Master Collaboration Agreement) pursuant to the provisions of Section 7.6 of the
Master Collaboration Agreement.

1.180   “Prosecuting Party” has the meaning set forth in Section 7.10.4.

1.181   “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
respect to Patent Rights, the preparation, filing, prosecution and maintenance
of such Patent Rights, as well as re-examinations, reissues and appeals with
respect to such Patent Rights, together with the initiation or defense of
interferences, oppositions, inter partes review, re-examinations, derivations,
post-grant proceedings and other similar proceedings (or other defense
proceedings with respect to such Patent Rights, but excluding the defense of
challenges to such Patent Rights as a counterclaim in an infringement
proceeding) with respect to the particular Patent Rights, and any appeals
therefrom.  For clarification, “Prosecution and Maintenance” or





20




“Prosecute and Maintain” shall not include any other enforcement actions taken
with respect to Patent Rights.

1.182   “PSC” means any pluripotent stem cell, including any induced pluripotent
stem cell (“iPSC”).

1.183   “Registration-Enabling Clinical Trial”  means a human Clinical Trial of
a product that would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(c),
as amended, or a similar Clinical Trial prescribed by the EMA in the EU or the
MHLW in Japan, and is intended to (a) establish that the product is safe and
efficacious for its intended use; (b) define contraindications, warnings,
precautions and adverse reactions that are associated with the product in the
dosage range to be prescribed; and (c) support Regulatory Approval for such
product without the need to conduct additional Clinical Trials.

1.184   “Regulatory Approval” means any and all approvals, licenses and
authorizations of the applicable Regulatory Authority necessary for the
marketing and sale of a product for a particular Indication in a country or
region, and including the approvals by the applicable Regulatory Authority of
any expansion or modification of the label for such Indication.

1.185   “Regulatory Authority”  means any national or supranational Governmental
Authority, including the FDA in the U.S., the EMA in the EU and the MHLW in
Japan, or any health regulatory authority in any country or region that is a
counterpart to the foregoing agencies, in each case, that holds responsibility
for Research, Development (including the conduct of Clinical Trials),
Manufacture or Commercialization of, and the granting of Regulatory Approval
for, a product, as applicable, in such country or region.

1.186   “Regulatory Materials” means any and all regulatory registrations,
applications, authorizations and approvals (including approvals of MAAs,
supplements and amendments, pre- and post-approvals, pricing and reimbursement
approvals, and labeling approvals), Regulatory Approvals and other submissions
made to or with any Regulatory Authority for Research, Development (including
the conduct of Clinical Trials), Manufacture or Commercialization of a product
in a regulatory jurisdiction, together with all related correspondence to or
from any Regulatory Authority and all documents referenced in the complete
regulatory chronology for each MAA, including all Drug Master Files (DMFs) (if
any), INDs and supplemental biologics license applications (sBLAs) and foreign
equivalents of any of the foregoing.

1.187   “Research” means any and all research activities (including to
characterize, screen, discover, identify, sequence, generate and develop) with
respect to a Target (or any Derivative thereof), product or Genome Editing
Technology (including any RNP Complex or component or variant form thereof),
including derivatization and other modification of a product or any component
thereof (including modification, removal or replacement of, or addition to, any
such Genome Editing Technology).

1.188   “RGEN” means an RNA-guided engineered nuclease (or any variant form
thereof) that, when paired with gRNA, is able to interact with specific DNA
sequences.

1.189   “RNP Complex” means a complex comprising a gRNA and RGEN.





21




1.190   “Rockefeller” means The Rockefeller University.

1.191   “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period of time commencing on the First Commercial
Sale of such Licensed Product in such country of sale and expiring upon the
later of (a) the first date on which there is no Valid Claim that Covers the
manufacture, use, offer for sale, sale or importation of such Licensed Product
in such country,  and (b) six (6) years from the date of First Commercial Sale
of such Licensed Product in such country.  For clarity, in the event that a
Valid Claim Covering the manufacture, use, offer for sale, sale or importation
of a given Licensed Product in the applicable country issues following First
Commercial Sale of such Licensed Product in such country but prior to the
expiration of the applicable Royalty Term in accordance with clause (b) above,
the Royalty Term with respect to such Licensed Product in such country shall
continue for the term of such Valid Claim in accordance with clause (a) above.

1.192   “SEC” has the meaning set forth in Section 8.3.1(a).

1.193   “Section 365(n)” has the meaning set forth in Section 7.7.

1.194   “Securities Regulators” has the meaning set forth in Section 8.5.

1.195   “Selling Party” has the meaning set forth in Section 1.163.

1.196   “Sublicensee” means, with respect to Juno, a Third Party to whom Juno or
any of its Affiliates or sublicensees has granted a sublicense, either directly
or (subject to limitation(s) on further sublicensing in the In-License
Agreement(s) as expressly set forth in Section 7.5, if applicable) indirectly
(through multiple tiers), under the rights or licenses granted to Juno or any of
its Affiliates under Section 7.1, but excluding any Third Party acting solely as
a Distributor.

1.197   “Subsequently Obtained Licensed IP” has the meaning set forth in Section
7.17.2.

1.198   “Target”  means (a) a gene; and [ex-10d21g001.jpg] (b) any variant,
isoform or polymorphism of any such gene.

1.199   “T-Cell” means a cell that expresses or has ever expressed one or more
T-cell receptors.

1.200   “Term” has the meaning set forth in Section 11.1.1.

1.201   “Territory” means worldwide.

1.202   “Third Party”  means any Person other than Editas and Juno, and their
respective Affiliates.

1.203   “Third Party Claim” means any and all suits, claims, actions,
proceedings or demands brought by a Third Party against a Party (or the Editas
Indemnitees or Juno Indemnitees, as applicable).





22




1.204   “Third Party Damages” means any and all losses, costs, claims, damages,
judgments, liabilities or expenses of any kind or nature payable to a Third
Party by a Party (or the Editas Indemnitees or Juno Indemnitees, as applicable)
under a Third Party Claim (including reasonable attorneys’ fees and other
reasonable out-of-pocket costs of litigation in connection therewith).

1.205   “Transition Assistance” has the meaning set forth in Section 3.3.5.

1.206   “Transition Plan” has the meaning set forth in Section 3.3.4.

1.207   “United States” or “U.S.” means the United States of America and all of
its territories and possessions.

1.208   “UTokyo” means the University of Tokyo.

1.209   “Valid Claim”  means a claim of an issued patent within the Editas
Licensed Collaboration Patents, Editas Licensed Background Patents or Joint
Collaboration Patents, as applicable, in the Territory that has not expired,
lapsed, been cancelled or abandoned or been dedicated to the public, disclaimed,
or held unenforceable, invalid, revoked or cancelled by a court or
administrative agency of competent jurisdiction in an order or decision from
which no appeal has been or can be taken, including through opposition,
reexamination, reissue, disclaimer, inter partes review, post grant procedures
or similar proceedings.

1.210   “Wageningen” means Wageningen University.

ARTICLE 2

LICENSED PROGRAM ADDENDA

2.1       General.  During the Term, following any exercise by Juno of its
Opt-In Right with respect to a given Program, in each case subject to and in
accordance with the terms of the Master Collaboration Agreement, the Parties
shall enter into a Licensed Program Addendum with respect to such Program
substantially in the form attached hereto as Schedule 2.1 (each, a “Licensed
Program Addendum”) and, following execution of such Licensed Program Addendum,
such Program shall thereafter be deemed a “Licensed Program” and subject to the
terms of this Agreement.  For clarity, the Initial Licensed Program shall be a
Licensed Program as of the Effective Date.

ARTICLE 3

RESEARCH, DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

3.1       Development, Manufacturing and Commercialization.

3.1.1    General.  From and after the Effective Date, and subject to the terms
and conditions of this Agreement, (a)  except as expressly set forth in this
Agreement, Juno will have the sole right (and shall solely control, at its
discretion), itself or with or through any of its Affiliates, Sublicensees or
other Third Parties, to Research,  Develop, Manufacture, Commercialize and
otherwise exploit (i) any Licensed RNP Complex in the Licensed Field in the
Territory and (ii) any Licensed Product for any purpose (but excluding the
Excluded Ocular Field and the





23




Excluded Base Editing Non-Cancer Field, in each case, for so long as such field
is excluded from the Licensed Field in accordance with Section 1.142) in the
Territory; and (b)  except as expressly set forth in this Agreement,  Editas and
its Affiliates shall not have any right to, and shall not, conduct any Research,
 Development, Manufacture,  Commercialization or other exploitation of (i) any
Licensed RNP Complex in the Licensed Field in the Territory and (ii) any
Licensed Product for any purpose (but excluding (A) the Excluded Ocular Field in
accordance with the Allergan Agreement and the Excluded Base Editing Non-Cancer
Field in accordance with the Beam Agreement, in each case, for so long as such
field is excluded from the Licensed Field in accordance with Section 1.142 and
(B) the BlueRock Field in accordance with the BlueRock Agreement, for so long as
such field is co-exclusive in accordance with Section 7.1) in the Territory.

3.1.2    Diligence; Progress Reports.

(a)        From and after the Effective Date, and subject to the terms and
conditions of this Agreement, Juno, itself or with or through any of its
Affiliates, Sublicensees or other Third Parties, will use Commercially
Reasonable Efforts to (a) Develop and seek Regulatory Approval for at least
[**]; and (b) subject to obtaining and maintaining Regulatory Approval (and
pricing approval where required by Law) [**], commercially launch at least [**].

(b)        Without limiting Section 3.1.2(a), within [**] after the Effective
Date of the Licensed Program Addendum pursuant to which Editas licenses to Juno
a [**] Licensed Program hereunder (the “IND Diligence Date”), Juno shall have
filed at least [**] INDs for Licensed Products (the “IND Diligence Threshold”).
If Juno fails to achieve the IND Diligence Threshold by the IND Diligence Date,
then,  as Editas’ sole and exclusive remedy with respect to Juno’s failure to
meet the IND Diligence Threshold,  Juno shall pay to Editas [**] Dollars ($[**])
for each IND below the IND Diligence Threshold. Such payment shall be a one-time
payment and shall be due to Editas within [**] after receipt of an invoice from
Editas therefor following the IND Diligence Date. For clarity, (i) if on the IND
Diligence Date, Juno has filed [**] INDs for Licensed Products, then Juno shall
pay to Editas [**] Dollars ($[**]) pursuant to this Section 3.1.2(b), (ii) if on
the IND Diligence Date, Juno has filed [**] for Licensed Products, then Juno
shall pay to Editas [**] Dollars ($[**])  pursuant to this Section 3.1.2(b) and
(iii) if on the IND Diligence Date, Juno has filed [**] or more INDs for
Licensed Products, then Juno shall have achieved the IND Diligence Threshold and
no payments shall be due to Editas pursuant to this Section 3.1.2(b).

(c)        At the written request of Editas, but no more than [**],  Juno shall
provide a written report to Editas that reasonably summarizes Juno’s exercise of
Commercially Reasonable Efforts for Development activities under this Section
3.1.2.

3.1.3    JSC.  For the avoidance of doubt, the JSC and each Subcommittee shall
no longer oversee or review any of the matters under this Agreement, and shall
have no decision-making authority in connection therewith.





24




3.2       Regulatory.

3.2.1    Transfer of Existing Regulatory Materials.  Editas shall assign and
transfer (and hereby does assign and transfer), or cause to be assigned and
transferred to the extent not owned by Editas, to Juno (or its Designee),
promptly (but in all cases within [**]) after the Effective Date any and all
Regulatory Materials for any Licensed Products (including any Licensed RNP
Complex) held or generated by or on behalf of Editas or any of its Affiliates
(the “Existing Regulatory Materials”), including providing true, accurate and
complete hard and electronic copies thereof to Juno.  Thereafter,  Juno (or its
Designee) shall have the sole right, in its discretion, to file, maintain and
hold title to all Existing Regulatory Materials.  Notwithstanding the foregoing,
at the election of Juno,  Juno may notify Editas in writing that it does not
desire to take assignment and transfer of certain Existing Regulatory Materials
(as so determined by Juno) and in such case, Editas shall not assign or transfer
to Juno (or its Designee) such designated Regulatory Materials.

3.2.2    Right of Reference; Access to Data.  Pending such time as the Existing
Regulatory Materials, if any, are transferred and assigned to Juno (or its
Designee), or in the event of failure to transfer and assign any Existing
Regulatory Materials to Juno (or its Designee), as required by Section 3.2.1,
 Juno (and its Designees) shall have, and Editas (on behalf of itself and its
Affiliates) hereby grants to Juno (and its Designees), access and a right of
reference (without any further action required on the part of Editas or any of
its Affiliates, whose authorization to file this consent with any Regulatory
Authority is hereby granted) to all such Existing Regulatory Materials and all
data contained or referenced in any Existing Regulatory Materials for Juno (and
its Designees) to exercise its rights and perform its obligations hereunder.  In
all cases, Juno (and its Designees) shall have access to all data contained or
referenced in any Existing Regulatory Materials, and Editas shall ensure that
Juno (and its Designees) are afforded such access.

3.2.3    Regulatory Matters.  If  Juno determines that any regulatory filings
for any Licensed Products are required for any activities hereunder, including
INDs, MAAs and other Regulatory Approvals (as applicable), then Juno (or its
Designee) shall have the sole right, in its discretion, to seek to obtain and
maintain such regulatory filings (in its or its Designee’s name).  In addition,
Juno (or its Designee) shall have the sole right to communicate and otherwise
interact with Regulatory Authorities with respect to each Licensed Product,
including with respect to any Regulatory Materials in connection therewith. 
Editas (and its Affiliates) shall have no right to, and shall not, make any
regulatory filings related to any Licensed Products or otherwise interact with
any Regulatory Authorities with respect to any Licensed Products; provided that,
as and to the extent reasonably requested by Juno in writing, Editas shall
interact with Regulatory Authorities in connection with Licensed Products with
respect to matters related to activities conducted by or on behalf of Editas
under the Master Collaboration Agreement.  Notwithstanding the foregoing, until
such time as a given Existing Regulatory Material, if any, is assigned and
transferred to Juno in accordance with Section 3.2.1,  Editas shall be
responsible for all communications and interactions with Regulatory Authorities
with respect to such Existing Regulatory Material; provided that, in connection
with any such activities by Editas,  Editas shall, to the extent reasonably
requested by Juno, consult and coordinate with Juno with respect thereto
(including allowing Juno to attend or participate in any meetings or other
interactions with Regulatory Authorities to the extent such attendance is not
prohibited or limited by such Regulatory Authority) and Editas shall accommodate
and comply with any reasonable requests made by Juno in connection therewith
(including that Editas shall submit to Juno a copy of any proposed filings and
correspondence with any Regulatory Authority for Juno’s review and





25




approval prior to submission thereof).  At the request of Juno,  Editas shall
reasonably assist Juno in communications and filings with Regulatory Authorities
with respect to any Licensed Products, including in connection with the
preparation of any INDs, MAAs and other Regulatory Approvals for any Licensed
Products; provided that Editas shall not be required to write any portion of any
application for Regulatory Approval; provided, further, that Juno will provide
Editas with reasonable regulatory information as may be required in order to
allow Editas to provide such assistance to Juno.  For the avoidance of doubt,
nothing in this Section 3.2.3 shall prevent Editas from making regulatory
filings or otherwise interacting with Regulatory Authorities with respect to any
RNP Complex outside of the Exclusive Field.

3.2.4    Pharmacovigilance.  At the written request of Juno,  promptly after
such request, Editas and Juno (or its Designee(s)) will enter into a
pharmacovigilance agreement reasonably acceptable to both Parties in order to,
among other things, coordinate safety matters and share safety information with
respect to Licensed Products.

3.3       Ongoing Transition Assistance; Technology Transfer.

3.3.1    General.  Juno may designate one or more of its Affiliates or Third
Party subcontractors or advisors (each, a “Designee”) to provide Juno assistance
under this Agreement, including to receive Editas  Materials with respect to
this Section 3.3; provided that any such Designee shall, prior to receiving any
Confidential Information of Editas, be bound by confidentiality obligations and
restrictions on use consistent with those set forth in ARTICLE 8;  provided,
further, that Juno shall remain responsible for any failure by any Designee who
receives Editas Confidential Information to treat such information in accordance
with ARTICLE 8.  Editas shall (and shall cause its Affiliates to) cooperate with
Juno (and its Designees) and provide reasonable additional assistance to Juno
(and its Designees) to enable Juno (and its Designees) to Research, Develop,
Manufacture and Commercialize Licensed Products and Licensed RNP Complexes, as
and to the extent reasonably requested by Juno,  including for the following
purposes  (a) conducting a technology transfer to Juno with respect to the
Editas Licensed Collaboration Know-How and Editas Licensed Background Know-How,
including transferring hard and electronic copies thereof and any documentation
(including data and protocols) included therein, in each case, to the extent not
previously provided to Juno or its Designee pursuant to the Master Collaboration
Agreement; (b) transfer to Juno (and its Designees) the Editas Materials, in
each case, to the extent not previously provided to Juno or its Designee
pursuant to the Master Collaboration Agreement;  (c) providing Juno (and its
Designees) reasonable assistance with respect to Manufacturing transition
matters related to any Licensed RNP Complex, as more fully contemplated in
Section 3.3.2;  and (d) providing Juno (and its Designees) with reasonable
access by teleconference or in-person (as requested by Juno) to Editas personnel
(and personnel of its Affiliates and Third Party contractors) involved in the
conduct of the Research Program with respect to any Licensed Program Target or
Licensed RNP Complex to assist with the transition and answer questions related
to the foregoing, as applicable.

3.3.2    Manufacturing Transition Assistance.  As part of the Transition
Assistance with respect to a given Licensed Program, as soon as reasonably
practicable following a reasonable request by Juno,  Editas shall transfer, and
thereafter continue to transfer during the Term as may be reasonably requested
by Juno from time to time, from Editas (or any of its Affiliates or its Third
Party contract manufacturers, as applicable), to Juno (and its Designees),
copies in English (in





26




writing and in an electronic format) of all data, information and other Know-How
in the Control of Editas,  its Affiliates and its Third Party contract
manufacturers that is necessary or reasonably useful to Manufacture any Licensed
RNP Complex or Licensed Products, in order to enable Juno (and its Designees) to
Manufacture Licensed RNP Complexes and Licensed Products, including to replicate
any process employed by or on behalf of Editas to Manufacture any Licensed RNP
Complex and Licensed Products.  Such transfer shall include all processes,
analytical, formulation and process development data, technical memos, batch
records, manufacturing process description, complete bill of materials
(including known critical raw materials and their screening methods and
acceptance criteria), analytical methods used both for product release as well
as characterization, development history summary reports and supporting data and
reports, cell banking qualification and stability strategy and reports.  In
addition, at the reasonable request of Juno from time to time, Editas shall make
its employees and consultants (including personnel of its Affiliates and Third
Party contract manufacturers) available to Juno (and its Designees) to provide
reasonable consultation and technical assistance in order to ensure an orderly
transition of the manufacturing technology and operations to Juno (and its
Designees) and to assist Juno (and its Designees) in its Manufacture of any
Licensed RNP Complex and Licensed Products.

3.3.3    Existing Program Agreements.  At the written request of Juno, Editas
shall reasonably assist Juno (or its Affiliate) in entering into new agreements
directly with the counterparties to the Existing Program Agreements to cover the
subject matter of any Existing Program Agreements.

3.3.4    Transition Plan.  Without limiting the foregoing provisions of this
Section 3.3,  on a Licensed Program-by-Licensed Program basis, in order to
facilitate the Transition Assistance contemplated by this Section 3.3, the
Parties shall work together in good faith and establish a transition plan
setting forth reasonable transition activities to be undertaken by or on behalf
of Editas in order to enable the Research,  Development, Manufacture and
Commercialization of Licensed RNP Complexes and Licensed Products to Juno (and
its Designees) with respect to the applicable Licensed Program(s) (the
“Transition Plan”); provided that the Parties may mutually agree to divide out
the Transition Assistance into separate Transition Plans.  Once established,
subject to Juno’s payment obligations with respect to Transition Assistance as
set forth in Section 3.3.5,  Editas shall use Commercially Reasonable Efforts to
timely perform its activities under the Transition Plan.

3.3.5    Costs.  The Parties agree and acknowledge that the foregoing activities
conducted by Editas as set forth in this Section 3.3 shall be deemed to be the
“Transition Assistance”.  On a Licensed Program-by-Licensed Program basis, Juno
shall be entitled to up to (a) with respect to each of the first [**] Licensed
Programs (including, for clarity, the Initial Licensed Program), [**] of
Transition Assistance per Licensed Program and (b) with respect to each
subsequent Licensed Program thereafter, [**] of Transition Assistance per
Licensed Program, in each case of (a) and (b), [**] and thereafter, subject to
the reasonable availability of Editas resources, Editas shall provide additional
Transition Assistance requested by Juno with respect to a Licensed Program at a
reasonable hourly rate, and in accordance with a budget, in each case, to be
mutually agreed by the Parties and set forth in the applicable Transition Plan.

3.4       RNP Complex Supply.  At Juno’s written request, on a Licensed
Product-by-Licensed Product basis, Editas will be responsible for supplying, and
shall supply, to Juno (or its





27




Designee) Licensed RNP Complexes, for use in Research and Development by or on
behalf of Juno hereunder for a period, with respect to a given Licensed Product,
through the completion of the [**] for such Licensed Product (or such longer
period of time as agreed in writing by the Parties); provided that Juno shall
pay to Editas a reasonable, fair value cost for such supply, which cost shall be
negotiated in good faith and agreed to by the Parties.  Promptly following
Juno’s request, the Parties shall negotiate in good faith and shall enter into a
commercially reasonable supply agreement (including a quality agreement) for
Editas to supply (or have supplied) Licensed RNP Complex to Juno (or its
Designee) as contemplated by this Section 3.4; provided, however, that Editas
shall not be obligated to provide such supply prior to the Parties entering into
such supply agreement in accordance with this Section 3.4.

3.5       Covenants.

3.5.1    No Conflicts.  Subject to Section 3.5.2,  during the Term, Editas shall
not and shall cause its Affiliates not to (a) assign, transfer, convey, encumber
(through any liens, charges, security interests, mortgages or similar actions)
or dispose of, or enter into any agreement with any Third Party to assign,
transfer, convey, encumber (through lien, charge, security interest, mortgage or
similar action) or dispose of, any Editas Licensed IP except to the extent such
assignment, transfer, conveyance, encumbrance or disposition would not conflict
with, be inconsistent with or adversely affect in any material respect any of
the rights or licenses granted to Juno hereunder; or (b) license or grant to any
Third Party, or agree to license or grant to any Third Party, any rights to any
Editas Licensed IP if such license or grant would conflict with, be inconsistent
with or adversely affect in any material respect any of the rights or licenses
granted to Juno hereunder.

3.5.2    Ordinary Course of Business.  Without limiting the provisions of
Section 3.5.1, subject to the other applicable terms and conditions of this
Agreement, during the Term, Editas shall (and shall cause its Affiliates to) (a)
maintain the Editas Licensed IP in the ordinary course of business, and in
compliance with applicable Law, including not terminating, amending or otherwise
modifying, or permitting to be terminated, amended or modified, any In-License
Agreement in any manner that would impair or conflict in any respect with any of
the rights or licenses granted to Juno hereunder; and (b) ensure that all Editas
Licensed IP is and remains during the Term Controlled by Editas, such that
Editas maintains the full rights to grant the rights and licenses to the Editas
Licensed IP to Juno hereunder (including that any such Patent Rights, Know-How
and other IP remains unencumbered such that Editas is able to grant such rights
and licenses to Juno).  Except (i) with respect to amendments, modifications or
termination of an In-License Agreement with respect to Know-How or Patent Rights
that solely claim Genome Editing Technology that is not used (nor intended to be
used, as determined by Editas in its sole discretion) in the Licensed Program,
or (ii) to the extent Editas is legally required by a future court order to make
any amendments or modifications to an In-License Agreement, Editas (A) shall not
amend, modify, terminate, assign, make an election under or transfer any such
In-License Agreement (other than an assignment to an Affiliate or successor of
Editas receiving an assignment of this Agreement as permitted under Section
12.4) unless Editas otherwise obtains Juno’s prior written consent (such consent
not to be unreasonably withheld, conditioned or delayed) if doing so would
conflict with or otherwise adversely affect any of the rights or licenses
granted to Juno hereunder; (B) shall not breach, or commit any acts or permit
the occurrence of any omissions that would





28




cause the material breach or termination, of any such In-License Agreement; (C)
shall satisfy all of its obligations under each such In-License
[ex-10d21g001.jpg] Agreement in all material respects; (D) shall maintain each
such In-License Agreement in full force and effect; (E) shall enforce its rights
under each such In-License Agreement to preserve any rights or licenses granted
to Juno under this Agreement; and (F) shall provide Juno with prompt written
notice of any claim of a breach of which it is aware under any such In-License
Agreements or notice of termination of any such In-License Agreement.  Without
limiting the foregoing, if Editas intends to take any action or inaction to
terminate any In-License Agreement, including a Foundational In-License in whole
or in part, Editas shall use Commercially Reasonable Efforts to provide Juno
with an opportunity to obtain a direct license from the applicable Third Party.

ARTICLE 4

ANTITRUST AND COMPETITION LAW COMPLIANCE

4.1       Antitrust Compliance.  For the avoidance of doubt, the Parties shall
continue to comply with Section 3.5 of the Master Collaboration Agreement, and
such provisions shall apply to this Agreement as if set forth directly herein,
mutatis mutandis.

ARTICLE 5

EXCLUSIVITY

5.1       Exclusivity.

5.1.1    Competing Product.  During the Term, except to the extent required for
Editas to fulfill its obligations to Juno under and in accordance with this
Agreement or the Master Collaboration Agreement, Editas shall not, and, subject
to Section 5.1.2, shall ensure that its Affiliates shall not, anywhere in the
world,  (a) alone or with or through or for any Third Party, conduct or
participate in any Research,  Development, Manufacturing, Commercialization or
other exploitation activities of any Competing Product; (b) grant a license,
sublicense or other rights to any Third Party to conduct any of the activities
in clause (a); or (c)  except for the rights and licenses granted to Juno
hereunder, transfer, assign, convey or otherwise sell any Competing Product;
provided, however, that the foregoing shall not restrict Editas and its
Affiliates from performing their obligations under (i) the Allergan Agreement as
to the Excluded Ocular Field, alone or with or for Allergan, (ii) the Beam
Agreement as to the Excluded Base Editing Non-Cancer Field, or (iii) the
BlueRock Agreement as to the BlueRock Field, in each case, as such agreements
exist as of the Execution Date and solely for so long as such agreements remain
in full force and effect.  As used herein, the term “Competing Product” means
any product that constitutes, incorporates, comprises or contains any (a) α-β
T-Cell or (b) Other Derived T-Cell,  in each case, that is modified using any
Genome Editing Technology (including any RNP Complex or any component thereof)
 Directed to any Licensed Program Target for so long as at least one Licensed
Program Addendum relating to such Licensed Program Target remains in effect.  
For the avoidance of doubt, during the Term, any agreement entered into between
Editas or any of its Affiliates and a Third Party involving the use of Research,
Development, Manufacture, Commercialization or other exploitation activities
with respect to any α-β T-Cell,  Other Derived T-Cell or any other use of Genome
Editing Technology shall expressly exclude the grant of any license, sublicense
or other rights, or the conduct of any activities which would violate the terms
of this Section 5.1.  For clarity, the provisions of this Section 5.1.1 shall
not prohibit Editas and its Affiliates, on their own





29




or through or with any Third Party, from Researching, Developing, Manufacturing,
Commercializing or conducting other exploitation activities (including through
grants of licenses, sublicenses or other rights to any Third Party to conduct
any of the foregoing activities) with respect to its exploitation of Genome
Editing Technology, including the use of Licensed RNP Complexes, with respect to
any product that is not a Licensed Product or a Competing Product.

5.1.2    Exceptions for Change of Control. Notwithstanding the provisions of
Section 5.1.1, if, following the Execution Date, Editas undergoes a Change of
Control and an Acquiring Affiliate is engaged in any activities immediately
prior to the effective date of such Change of Control that would violate Section
5.1.1 if conducted by Editas (an “Existing Acquirer Program”), then Editas shall
not be in breach of the provisions of Section 5.1.1 as a result of the continued
conduct of such Existing Acquirer Program by such Acquiring Affiliate during the
Term; provided that (a) such Existing Acquirer Program is conducted by such
Acquiring Affiliate independently of the activities of this Agreement (including
maintaining separate lab notebooks) and without use of, or reference to, any
Editas Licensed Background IP, Collaboration IP or any Confidential Information
of Juno or any of its Affiliates; (b) no personnel of Editas or any of its
Affiliates that are conducting or have conducted any activities under the
Research Program or otherwise under this Agreement or the Master Collaboration
Agreement, or that has or had access to any Confidential Information of Juno or
any of its Affiliates, shall work on the Existing Acquirer Program; and (c)
Editas puts in place firewalls and other protections reasonably acceptable to
Juno that are reasonably designed to ensure that the foregoing clauses (a) and
(b) are complied with during the Term.

5.2       [**].  Notwithstanding anything to the contrary contained herein,
during the Term, Editas shall not (and shall cause its Affiliates not to), use
any Patent Rights, Know-How or other IP, or any other materials or resources
(including any portion of payments from Juno hereunder) that (a) are licensed or
otherwise provided by Juno (or any of its Affiliates) hereunder; or (b) were
otherwise created, conceived, discovered, generated, invented, made or reduced
to practice in the course of conducting any activities pursuant to this
Agreement (or the Master Collaboration Agreement), in each case ((a) or (b)) in
connection with [**].

5.3       Master Collaboration Agreement.  For the avoidance of doubt, the
provisions of Section 5.3 of the Master Collaboration Agreement shall not limit
in any way the provisions of this ARTICLE 5, and the provisions of this ARTICLE
5 shall not limit in any way the provisions of this Section 5.3 of the Master
Collaboration Agreement.

ARTICLE 6

FINANCIAL TERMS

6.1       Opt-In Exercise Fee.  Subject to Article 3 of the Master Collaboration
Agreement, Juno shall pay to Editas (a) with respect to the Initial Licensed
Program, an opt-in exercise fee of  [**] Dollars ($[**]) within [**] after the
Execution Date; and (b) with respect to each exercise by Juno of its Opt-In
 Right pursuant to the terms of the Master Collaboration Agreement for a
 Licensed Program (other than for the Initial Licensed Program), an opt-in
exercise fee of [**] Dollars ($[**])  within [**] after the Effective Date of
the applicable Licensed Program Addendum (each, an “Opt-In Exercise Fee”).





30




6.2       Royalties.

6.2.1    Licensed Product Royalties.  Subject to the terms of this Section 6.2
(and subject further to Sections  6.4 and 6.7), on a Calendar Year-by-Calendar
Year basis, Juno shall pay Editas royalties on Annual Product Net Sales of a
given Licensed Product (on a Licensed Product-by-Licensed Product basis) during
the applicable Royalty Term for such Licensed Product (provided that the Royalty
Term shall be calculated on a Licensed Product-by-Licensed Product and
country-by-country basis), equal to the following portions of Annual Product Net
Sales of such Licensed Product during a given Calendar Year multiplied by the
applicable royalty rate set forth below for such portion of Annual Product Net
Sales during the applicable Royalty Term, which royalties shall be paid in
accordance with Section 6.2.5.  For clarity, the royalties (and royalty tiers)
shall be calculated separately on a Licensed Product-by-Licensed Product basis.

 

 

 

Annual Product Net Sales of a Given Licensed Product in a Given Calendar Year

Royalty Rate

Portion of Annual Product Net Sales of a given Licensed Product in a given
Calendar Year above $[**], up to and including $[**]

[**]%

Portion of Annual Product Net Sales of a given Licensed Product in a given
Calendar Year above $[**], up to and including $[**]

[**]%

Portion of Annual Product Net Sales of a given Licensed Product in a given
Calendar Year above $[**]

[**]%

 

The applicable royalty rates set forth in the table above will apply only to
that portion of the Annual Product Net Sales of the applicable Licensed Product
during a given Calendar Year that falls within the indicated range.  For
clarity, (a) if no royalty is payable on a given unit of Licensed Product (e.g.,
following expiration of the Royalty Term for such Licensed Product in a given
country), then the Net Sales of such unit of Licensed Product shall not be
included for purposes of determining the royalties or royalty tiers; (b) Net
Sales of a given Licensed Product will not be combined with Net Sales of any
other Licensed Product for purposes of determining the royalties or royalty
tiers; and (c) with respect to any Licensed Products for which a royalty is
payable, only one royalty shall be payable by Juno to Editas for each sale of a
unit of such Licensed Product, regardless of any Licensed Program Addenda
subsequently entered into by the Parties.  By way of example and without
limitation of this Section 6.2.1, if Annual Product Net Sales of a given
Licensed Product were $[**] for a given Calendar Year, then the royalties
payable with respect to such Annual Product Net Sales for such Licensed Product
for such Calendar Year (assuming no further reductions pursuant to Section 6.2.3
or Section 6.2.4), would be: [**].

6.2.2    Royalty Term.  Juno’s royalty obligations to Editas under Section 6.2.1
shall apply on a Licensed Product-by-Licensed Product and country-by-country
basis only during the applicable Royalty Term for such Licensed Product in such
country.  Following expiration of the applicable Royalty Term for a given
Licensed Product in a given country, as applicable, no further royalties will be
payable in respect of sales of such Licensed Product in such country and
thereafter





31




the license granted to Juno hereunder with respect to such Licensed Product in
such country will automatically become non-exclusive, fully paid-up, perpetual,
irrevocable and royalty-free.

6.2.3    Reductions.

(a)        Reductions for No Valid Claim. The royalty amounts payable with
respect to Annual Product Net Sales shall be reduced on a Licensed
Product-by-Licensed Product and country-by-country basis, to [**] percent
([**]%) of the amounts otherwise payable pursuant to Section 6.2.1 during any
portion of the applicable Royalty Term in which the sale of such Licensed
Product in such country is not Covered by at least one (1) Valid Claim.

(b)        Royalty Reduction for Biosimilar Product.  If, on a Licensed
Product-by-Licensed Product and country-by-country and Calendar
Quarter-by-Calendar Quarter basis:

(i)         Biosimilar Product(s) (in the aggregate) have a market share of
greater than [**] percent ([**]%) but less than or equal to [**] percent
([**]%); or

(ii)       Biosimilar Product(s) (in the aggregate) have a market share of more
than [**] percent ([**]%);

then the royalties payable with respect to Annual Product Net Sales of such
Licensed Product pursuant to Section 6.2.1 in such country during such Calendar
Quarter shall be reduced to [**] percent ([**]%) if subsection (i) applies, or
[**] percent ([**]%) if subsection (ii) applies, respectively, of the royalties
otherwise payable pursuant to Section 6.2.1.  Market share shall be based on the
aggregate market in such country of such Licensed Product and the Biosimilar
Product(s) (based on the number of units of such Licensed Product and such
Biosimilar Product(s) in the aggregate sold in such country, as reported by a
well-known reporting service agreed between the Parties acting reasonably (e.g.,
IQVIA)).

(c)        Notwithstanding the foregoing, in the event that (i) the reductions
in both Section 6.2.3(a) and Section 6.2.3(b)(i) apply with respect to a
Licensed Product in a given country in a given Calendar Quarter or (ii) the
reductions in both Section 6.2.3(a) and Section 6.2.3(b)(ii) apply with respect
to a Licensed Product in a given country in a given Calendar Quarter, then, in
each case ((i) and (ii)), the royalties payable with respect to Annual Product
Net Sales of such Licensed Product pursuant to Section 6.2.1 in such country
during such Calendar Quarter shall in no event be reduced pursuant to this
Section 6.2.3 to less than [**] percent ([**]%) of such royalty payments that
would otherwise be payable in such Calendar Quarter.

6.2.4    Royalty Offset for Juno Third Party Payments; Payment of Allocable
Costs and Additional Allocable Costs.  Subject to Section 7.18, if  Juno (or any
of its Affiliates or Sublicensees) obtains from a Third Party a right or license
under IP of a Third Party (whether prior to or after the applicable Effective
Date), where the Research, Development, Manufacturing, Commercialization or
other exploitation of a given Licensed Product (or any Licensed RNP Complex or
component thereof) by or on behalf of Juno (or any of its Affiliates or
Sublicensees),  or obtaining the right or license to such IP for use in
connection with any of the foregoing, would result in a payment to such Third
Party, then Juno may deduct from the royalty payments that





32




would otherwise have been due to Editas under Section 6.2.1 with respect to
Annual Product Net Sales in a particular Calendar Quarter with respect to the
applicable Licensed Product, an amount equal to [**] percent ([**]%) of the
amount of any royalties or milestone payments actually paid by Juno (or any of
its Affiliates or Sublicensees) to such Third Party for such right or license
(or the exercise thereof) (“Juno Third Party Payments”); provided that in no
event shall the royalty payments due to Editas under Section 6.2.1 (after
application of any reductions pursuant to Section 6.2.3)  be reduced pursuant to
this Section 6.2.4 to less than [**] percent ([**]%) of such royalty payments
that would otherwise be payable in such Calendar Quarter; provided, however,
that if Juno is unable to fully recover the amounts paid by Juno (or any of its
Affiliates or Sublicensees) in such Calendar Quarter, then Juno shall be
entitled to carry forward such right of offset to future Calendar Quarters with
respect to such excess amount and continue to applying such offset on a Calendar
Quarter basis thereafter until fully utilized.  Without limiting the foregoing,
Juno shall pay to Editas any and all Allocable Costs and Additional Allocable
Costs with respect to each Licensed Program (as set forth in the applicable
Licensed Program Addendum), and any such Allocable Costs and Additional
Allocable Costs shall be deemed Juno Third Party Payments for purposes of this
Agreement.

6.2.5    Payment of Royalties.  Juno shall: (a) within [**] following the end of
each Calendar Quarter in which a royalty payment pursuant to Section 6.2.1
accrues, provide to Editas  a written report specifying for such Calendar
Quarter (i) the number of Licensed Products sold that are subject to such
royalty, (ii) the Annual Product Net Sales in such country during such Calendar
Quarter that are subject to such royalty, (iii) the applicable royalty rate
under this Agreement, and (iv) any reduction to the royalty applied by Juno
pursuant to any one or more of Sections 6.2.3 and 6.2.4; and (b) make the
royalty payments owed to Editas hereunder in accordance with such royalty report
in arrears, within [**] from the end of the Calendar Quarter in which such
payment accrues.  In addition, Juno shall use Commercially Reasonable Efforts
to, within [**] following a given Calendar Quarter, provide to Editas a
preliminary nonbinding report of Annual Product Net Sales of Licensed Product,
including gross sales, adjustments made to gross sales and Annual Product Net
Sales for such Calendar Quarter.

6.3       Milestones.

6.3.1    Development Milestones.

(a)        Subject to the terms of Section 6.3.1(b) (and subject further to
Sections  6.4 and 6.7), on a Licensed Product-by-Licensed Product basis, Juno
will notify Editas within [**] following the first achievement by Juno or its
Affiliates or Sublicensees (provided that if the applicable milestone event is
achieved by a Sublicensee, then such notice period shall be extended to [**]
following such achievement) under this Agreement after the Effective Date of
each milestone event described below in this Section 6.3.1 with respect to a
given Licensed Product to achieve such milestone event (each, a “Development
Milestone Event”), and Juno shall thereafter pay the applicable amounts set
forth below associated with the applicable Development Milestone Event in
accordance with Section 6.3.2 (each, a “Development Milestone Payment”):

 

Development Milestone Event

Development Milestone Payment

1.

Nomination of a Development Candidate for a given Licensed Product

[**] Dollars ($[**])

 





33




 

 

 

 

2.

First IND Acceptance for a given Licensed Product

[**] Dollars ($[**])

3.

Initiation of the first Registration-Enabling Clinical Trial for a given
Licensed Product

[**] Dollars ($[**])

4.

Receipt of Regulatory Approval in the U.S. issued by the FDA for a given
Licensed Product for the first Indication

[**] Dollars ($[**])

5.

Receipt of (a) Regulatory Approval in the EU issued by the EMA and separate
pricing approvals in the first [**] Major European Countries for a given
Licensed Product for the first Indication or (b) Regulatory Approval and
separate pricing approval by the applicable Regulatory Authority in the first
[**] Major European Countries for a given Licensed Product for the first
Indication

[**] Dollars ($[**])

6.

Receipt of Regulatory Approval in Japan issued by the MHLW for a given Licensed
Product for the first Indication

[**] Dollars ($[**])

7.

Receipt of Regulatory Approval in the U.S. issued by the FDA for a given
Licensed Product for a second Indication (which must be a separate and distinct
Indication from the first Indication in Development Milestone Event 4 above)

[**] Dollars ($[**])

8.

Receipt of (a) Regulatory Approval in the EU issued by the EMA and separate
pricing approvals in the first [**] Major European Countries for a given
Licensed Product for a second Indication (which must be a separate and distinct
Indication from the first Indication in Development Milestone Event 5 above) or
(b) Regulatory Approval and separate pricing approval by the applicable
Regulatory Authority in the first [**] Major European Countries for a given
Licensed Product for a second Indication (which must be a separate and distinct
Indication from the first Indication in Development Milestone Event 5 above);
provided that, in either case ((a) or (b)), if Juno determines not to seek
separate pricing approvals in such Major

[**] Dollars ($[**])





34




 

European Countries for the second Indication (i.e., Juno is relying on the
pricing approval for the first Indication in such Major European Countries), the
foregoing requirements to obtain separate pricing approvals shall be deemed to
have been satisfied

 

9.

Receipt of Regulatory Approval in Japan issued by the MHLW for a given Licensed
Product for a second Indication (which must be a separate and distinct
Indication from the first Indication in Development Milestone Event 6 above)

[**] Dollars ($[**])

 

Each of the foregoing milestones in this Section 6.3.1 shall be payable a
maximum of one (1) time for a given Licensed Product as set forth in the
foregoing chart achieving the applicable Development Milestone Event (i.e., a
maximum of nine (9)  Development Milestone Payments may be made pursuant to this
Section 6.3.1 for a given Licensed Product), and no Development Milestone
Payment shall be due hereunder for subsequent or repeated achievement of such
Development Milestone Event.

(b)        Notwithstanding the provisions of Section 6.3.1(a), (i) with respect
to Development Milestone Events [**],  no Development Milestone Payments shall
be due or payable hereunder in connection with the achievement of any such
Development Milestone Event with respect to any Licensed Product that is not
Covered by at least one (1) Valid Claim in the applicable Major Market country
of Regulatory Approval triggering such Development Milestone Event as of the
date of the achievement of such Development Milestone Event, and (ii) if a given
Development Milestone Event was achieved by a given Licensed Product and such
Development Milestone Event was subsequently achieved by another Licensed
Product that was modified using the same Licensed RNP Complex (alone or as part
of a Licensed RNP Complex Group), then no additional Development Milestone
Payment shall be due or payable hereunder with respect to such subsequent
achievement unless the Licensed Product subsequently achieving such Development
Milestone Event contained a Juno Material Modification as compared to any other
Licensed Product for which such Development Milestone Event was achieved.

6.3.2    Invoice and Payment of Development Milestone Payments.  Following
receipt of notification by Juno to Editas that Juno has achieved the applicable
milestone event triggering a Development Milestone Payment hereunder, Editas
shall invoice Juno for the applicable Development Milestone Payment, and Juno
shall pay such Development Milestone Payment within [**] after receipt of the
invoice therefor.

6.3.3    Commercial Milestones.

(a)        Subject to the terms of Section 6.3.3(b) (and subject further to
Section 6.4 and 6.7),  Juno will notify Editas within [**] after the end of the
Calendar Quarter during which the first achievement by Juno or its Affiliates or
Sublicensees under this Agreement





35




after the Effective Date of a given milestone event described below in this
Section 6.3.3 (each, a “Commercial Milestone Event”)  with respect to each of
the first [**] Licensed Products to achieve such milestone event, and Juno shall
thereafter pay the applicable amounts set forth below associated with the
applicable milestone event in accordance with Section 6.3.4 (each, a “Commercial
Milestone Payment” and together with any Development Milestone Payment, each, a
“Milestone Payment”):

 

Commercial Milestone Event

 

Commercial Milestone Payment

First achievement of Annual Product U.S. Net Sales of a given Licensed Product
in any single Calendar Year exceeding [**] Dollars ($[**])

 

[**] Dollars ($[**])

First achievement of Annual Product U.S. Net Sales of such Licensed Product in
any single Calendar Year exceeding [**] Dollars ($[**])

[**] Dollars ($[**])

First achievement of Annual Product U.S. Net Sales of such Licensed Product in
any single Calendar Year exceeding [**] Dollars ($[**])

 

[**] Dollars ($[**])

 

Each of the foregoing milestones in this Section 6.3.3 shall be payable a
maximum of [**] times, and no Commercial Milestone Payment shall be due
hereunder for (i) any subsequent or repeated achievement of such milestone event
with respect to the same Licensed Product or (ii) the achievement of any
Commercial Milestone Event by additional Licensed Products after [**] Licensed
Products have achieved such Commercial Milestone Event.  For the avoidance of
doubt, the maximum amount payable by Juno pursuant to this Section 6.3.3 is One
Hundred Twenty Million Dollars ($120,000,000).

(b)        For clarity, (i) if no royalty is payable on a given unit of Licensed
Product (e.g., following the Royalty Term for such Licensed Product in a given
country), then the Net Sales of such unit of Licensed Product shall not be
included for purposes of determining whether a Commercial Milestone Event is
achieved and (ii) payment will be due under this Section 6.3.3 with respect to
the first [**] Licensed Products to achieve a Commercial Milestone Event,
regardless of whether a Commercial Milestone Payment was previously paid with
respect such Licensed Product for achievement of an earlier Commercial Milestone
Event.

6.3.4    Invoice and Payment of Commercial Milestone Payments.  Following
receipt of notification by Juno to Editas that Juno has achieved the applicable
milestone event triggering a Commercial Milestone Payment hereunder, Editas
shall invoice Juno for the applicable Commercial Milestone Payment, and Juno
shall pay such Commercial Milestone Payment within [**] after receipt of the
invoice therefor.

6.4       Additional Payment Terms.

6.4.1    Payment Method.  Except as otherwise provided in other sections of this
Agreement, all payments due to a Party hereunder shall be due and payable within
[**] after receipt





36




of an invoice from the other Party and shall be paid via a bank wire or ACH
transfer in  U.S. dollars to such bank account as such Party shall
designate.  All dollar amounts specified in this Agreement are U.S. dollar
amounts.  For clarity, currency transaction rates used by Juno shall be in
accordance with its standard accounting practices consistently applied and in
accordance with its accounting practices for external reporting
purposes.  Editas has the right to verify that the exchange rates used by Juno
for a given month align with Juno’s external reporting.  If the due date of any
payment hereunder is not a Business Day, such payment may be paid on the
following Business Day.  Any undisputed payments that are not paid on the date
such payments are due under this Agreement shall bear interest to the extent
permitted by Law at the prime rate as reported by The Wall Street Journal on the
date such payment is due, plus an additional [**] percent ([**]%), calculated on
the number of days such payment is delinquent.

6.4.2    Blocked Currency. If at any time any Law in any country in the
Territory makes impossible or illegal the prompt remittance of any payments with
respect to sales therein, Juno shall promptly notify Editas of the conditions
preventing such transfer and such royalties or other payments shall be deposited
in local currency in the relevant country to the credit of Editas in a
recognized banking institution with a good creditworthiness, such banking
institution to be designated by Editas or, if none is designated by Editas
within [**], in a recognized banking institution selected by Juno and identified
in a written notice given to Editas. If so deposited in a foreign country, Juno
shall provide reasonable cooperation to Editas so as to allow Editas to assume
control over such deposit as promptly as practicable.

6.4.3    Confidentiality. Each Party shall treat all financial information of
the other Party that is subject to review under this ARTICLE 6 (including all
royalty reports) as such other Party’s Confidential Information.

6.4.4    Taxes; Withholding.

(a)        Generally.  Each Party will pay any and all income taxes levied on
account of all payments it receives under this Agreement except as otherwise
provided in this Section 6.4.4.

(b)        Tax Withholding.  Each Party shall be entitled to deduct and withhold
from any amounts payable under this Agreement such taxes as are required to be
deducted or withheld therefrom under any provision of applicable Law.  The Party
that is required to make such withholding (the “Paying Party”) will (i) deduct
those taxes from such payment, (ii) timely remit the taxes to the proper taxing
authority, and (iii) send evidence of the obligation together with proof of tax
payment to the other Party (the “Payee Party”) on a timely basis following that
tax payment.  Each Party agrees to reasonably cooperate with the Paying Party in
claiming refunds or exemptions from such deductions or withholdings under any
relevant agreement or treaty which is in effect to ensure that any amounts
required to be withheld pursuant to this Section 6.4.4(b) are reduced in amount
to the fullest extent permitted by applicable Law.

(c)        Tax Documentation.  Editas has provided a properly completed and duly
executed IRS Form W-9  (or other applicable form) to Juno.  Prior to the receipt
of any payment under this Agreement, Editas (and any other recipient of payments
by Juno under this Agreement) shall, to the extent it is legally permitted to,
provide to Juno, at the time or times





37




reasonably requested by Juno or as required by applicable Law, such properly
completed and duly executed documentation (for example, IRS Forms W-8 or W-9 or
foreign equivalents) as will permit payments made under this Agreement to be
made without, or at a reduced rate of, withholding for taxes.

(d)        Gross-Up for Increased Taxes.  In the event that a withholding tax is
imposed at an increased rate on any amount payable under this Agreement solely
as a result of (i) any assignment or delegation under Section 12.4 by the paying
Party or its predecessor or successor in interest to another Person, (ii) any
extension of rights, licenses, immunities and obligations under Section 12.14 by
the paying Party or its predecessor or successor in interest to another Person,
(iii) the payment of the amount by a Person other than the Party obligated to
make such payment under this Agreement, or (iv) any combination of the foregoing
clauses (i), (ii) or (iii), in each case ((i) – (iv)), after the applicable
Effective Date with a resulting harm to the Party entitled to receive the
payment (e.g., the Party entitled to receive the Payment or its Affiliate is not
entitled to seek any offsetting credit), then the increase in withholding tax
resulting from such action or combination of actions to the extent of such harm
(the “Increased Tax”) shall be subject to the provisions of this Section
6.4.4(d).  To the extent an Increased Tax is determinable at the time of the
associated payment, the amount otherwise payable under this Agreement shall be
increased sufficiently that, after payment of all Increased Taxes (including,
for the sake of clarity, Increased Tax on any increased payment under this
Section 6.4.4(d)) the net amount received by the recipient of the payment is
equal to the net amount such recipient would have received in the absence of
action or actions resulting in the Increased Tax to the extent of such harm.

6.5       Records Retention by Juno; Review by Editas.

6.5.1    Records.  With respect to royalty payments to be made under Sections
6.2 of this Agreement, Juno agrees to keep and shall procure that its Affiliates
and Sublicensees keep, for at least [**] from the end of the Calendar Year to
which they pertain, complete and accurate records of sales by Juno or any of its
Affiliates (including sales by Sublicensees), as the case may be, of each
Licensed Product, in sufficient detail to allow the accuracy of such payments
made hereunder to be confirmed.

6.5.2    Review.  Subject to the other terms of this Section 6.5.2, during the
Term, at the request of Editas, which shall not be made more frequently than
[**], upon at least [**] prior written notice from Editas, and at the expense of
Editas,  Juno shall permit an independent, nationally-recognized certified
public accountant selected by Editas and reasonably acceptable to Juno to
inspect (during regular business hours) the relevant records required to be
maintained by Juno under Section 6.5.1; provided that such audit right shall not
apply to records beyond [**] from the end of the Calendar Year to which they
pertain.  In every case,  any such accountant must have previously entered into
a confidentiality agreement reasonably acceptable to both Parties and limiting
the disclosure and use of such information by such accountant to authorized
representatives of the Parties and the purposes germane to Section
6.5.1.  Results of any such review shall be binding on both Parties absent
manifest error.  Such accountant shall report to Editas only whether the
particular amount being audited was accurate, and if not, the amount of any
discrepancy and the basis for such assessment, and such accountant shall not
report any other information to Editas.  Editas shall treat the results of any
such accountant’s review of Juno’s records as Confidential Information of Juno
subject to the terms of ARTICLE 8.  If any review





38




reveals a deficiency or overpayment in the calculation or payment of royalties
by Juno hereunder, then (a) Juno or Editas, as applicable, shall promptly pay
(or refund, as applicable) to the other Party the amount of such deficiency  or
overpayment, as applicable and (b) in the case of a deficiency, if such
deficiency is by more than the greater of (i) [**] percent ([**]%) of the
aggregate amounts owed by Juno or (ii) [**] Dollars ($[**]), Juno shall, within
[**] after receipt of an invoice therefor, pay the reasonable out-of-pocket
costs and expenses incurred by Editas for such independent accountant in
connection with the review.

6.5.3    Records Final.  Upon the expiration of [**] following the end of a
given Calendar Year, subject and without prejudice to the determination of any
review commenced prior to such third anniversary pursuant to Section 6.5.2, the
calculation of royalties payable with respect to such Calendar Year shall be
binding and conclusive upon Editas, and Juno (and its Affiliates) shall be
released from any liability or accountability with respect to such royalties for
such Calendar Year.

6.6       Editas Third Party Agreements.  Notwithstanding anything to the
contrary contained herein, Editas shall be solely responsible for all costs and
payments of any kind (including all upfront fees, annual payments, milestone
payments and royalty payments) arising under any agreements between Editas (or
any of its Affiliates) and any Third Party (including under any In-License
Agreement or other Existing Program Agreement), which costs or payments arise in
connection with, or as a result of, the activities conducted hereunder,
including the Research,  Development, Manufacture or Commercialization of
Licensed RNP Complexes or Licensed Products.  Juno shall use Commercially
Reasonable Efforts to comply with Editas’ reasonable requests for financial
information with respect to its activities hereunder, to the extent reasonably
available to Juno, and solely as necessary for Editas to comply with its
reporting obligations to any of its In-License Counterparty under the In-License
Agreements; provided that Editas shall ensure that each such In-License
Counterparty is bound by written confidentiality obligations and non-use
obligations no less restrictive than those set forth in ARTICLE 8 to maintain
the confidentiality thereof and not to use such information except as expressly
permitted by this Agreement; provided, further, that Editas shall remain
responsible for any failure by any In-License Counterparty who receives such
information to treat information as required under ARTICLE 8.

6.7       Additional Provisions.  Notwithstanding anything to the contrary
contained herein, the terms and provisions of this ARTICLE 6 are subject to
Section 12.7 of the Master Collaboration Agreement and Sections 11.7 and 11.9 of
this Agreement.

ARTICLE 7

LICENSES; INTELLECTUAL PROPERTY

7.1       License to Juno.  Subject to the terms and conditions of this
Agreement, Editas hereby grants to Juno an exclusive (even as to Editas)
royalty-bearing right and license, with the right to grant sublicenses (subject
to Section 7.4), under the Editas Licensed IP to research (including Research),
develop (including Develop), make (including Manufacture), have made (including
have Manufactured), use, offer for sale, sell, import, Commercialize and
otherwise exploit (a) any Licensed RNP Complex (including any component or
variant form thereof) in the Licensed Field in the Territory; and (b) any
Licensed Product for any purpose (but excluding the





39




Excluded Ocular Field and the Excluded Base Editing Non-Cancer Field, in each
case, for so long as such field is excluded from the Licensed Field in
accordance with Section 1.142) in the Territory.  Notwithstanding anything to
the contrary contained herein, (i) if the Licensed Program described in a
Licensed Program Addendum is Directed to a Co-Exclusive Target (as expressly
identified in the Licensed Program Addendum), then the rights sublicensed to
Juno under this Section 7.1 with respect to such Co-Exclusive Target shall be
co-exclusive with the Third Party holding such rights as described in the Master
Collaboration Agreement, but solely with respect to the Editas Licensed
Background IP that is the subject of the Harvard-Broad Agreements and for so
long as such Third Party has co-exclusive rights thereto, (ii) if the Licensed
Program described in a Licensed Program Addendum is Directed to a Target for use
in medullary cystic kidney disease 1 (“MCKD1”) (as expressly identified in the
Licensed Program Addendum), then the rights sublicensed to Juno under this
Section 7.1 with respect to such Licensed Program shall be non-exclusive for use
in the MCKD1 field, and (iii) the rights granted pursuant to this Section 7.1
shall be co-exclusive with BlueRock solely to the extent such rights relate to
the use of iPSC-derived regulatory T-Cells specifically intended for the
treatment, diagnosis or prevention of any Indication that is not a cancer
Indication for so long as BlueRock has co-exclusive rights with respect thereto
pursuant to the BlueRock Agreement.

7.2       Rights Retained by the Parties.  For clarity, each Party retains all
rights under Know-How and Patent Rights Controlled by such Party not expressly
granted to the other Party pursuant to this Agreement.

7.3       Non-Assertion.  Editas hereby covenants and agrees not to (and shall
cause its Affiliates not to) sue or bring any cause of action or otherwise
assert against (a) Juno, (b) any Affiliate or Sublicensee of Juno that receives
a sublicense or other rights from Juno pursuant to the terms of Section 7.4 or
Section 12.14, or (c) any of their respective successors or permitted assigns,
for any type of infringement of any Patent Rights or misappropriation of any
Know-How (but excluding (i) any Excluded Patents or Excluded Know-How, and (ii)
any Subsequently Obtained Licensed IP that Juno has not elected to include
pursuant to Section 7.17), which infringement or misappropriation arises from
the research (including Research), development (including Development), making
(including Manufacture), having made (including having Manufactured), using,
offering for sale, selling, importing, Commercializing or otherwise exploiting
in accordance with this Agreement (A) any Licensed RNP Complex in the Licensed
Field in the Territory; and (B) any Licensed Product for any purpose  (but
excluding the Excluded Ocular Field and the Excluded Base Editing Non-Cancer
Field, in each case, for so long as such field is excluded from the Licensed
Field in accordance with Section 1.142)  in the Territory.

7.4       Sublicenses.  Juno shall have the right to grant sublicenses
(including through multiple tiers,  subject to limitation(s) on further
sublicensing in the In-License Agreement(s) as set forth in Section 7.5, if
applicable) under the licenses granted to it under Section 7.1 to its Affiliates
or Sublicensees; provided that any sublicense granted under this Agreement to a
Sublicensee shall be pursuant to a written agreement that subjects such
Sublicensee to all relevant restrictions and limitations set forth in this
Agreement and Juno shall notify Editas of each such sublicense granted to a
Sublicensee.  Juno shall remain responsible for the performance of its
Sublicensees, and shall ensure that each Sublicensee complies with the
applicable terms and conditions of this Agreement.  Notwithstanding the
foregoing to the contrary, solely with respect





40




to Editas Licensed Background IP sublicensed to Juno under the Harvard-Broad
Licenses, unless and until the receipt of written agreement by Institutions to
permit further sublicensing, Juno shall not have the right to grant any
sublicenses (other than to Affiliates of Juno and other than may be agreed in
writing by Institutions, in each case subject to all restrictions on the
granting of sublicenses herein); provided that at the request of Juno, Editas
shall promptly use Commercially Reasonable Efforts to obtain such consent from
Institutions.  Notwithstanding the foregoing to the contrary, solely with
respect to Editas Licensed Background IP sublicensed to Juno under the MGH
Licenses, unless and until the receipt of written agreement by MGH to permit
further sublicensing, Juno shall not have the right to grant any sublicenses
(other than to Affiliates of Juno and other than may be agreed in writing by
MGH, in each case subject to all restrictions on the granting of sublicenses
herein); provided that at the request of Juno, Editas shall promptly use
Commercially Reasonable Efforts to obtain such consent from MGH.  All
sublicenses granted by Juno hereunder, and any further sublicenses by a
Sublicensee shall comply with, and be subject and subordinate to, the relevant
terms and conditions of this Agreement.  If Editas is unable to obtain the
written agreement from the Institutions or MGH, as applicable, within [**] after
request by Juno,  to allow for the further granting of sublicenses by Juno, then
upon Juno’s request at any time during the Term, Editas shall grant a direct
license to any Third Party as Juno directs, provided such direct license is
within the scope of Juno’s licenses granted under Section 7.1.

7.5       Compliance with In-License Agreements.  On a Licensed
Program-by-Licensed Program basis, as applicable, the terms of this Agreement,
insofar as they relate to a sublicense of Editas Licensed Background IP licensed
to Editas or any of its Affiliates pursuant to an In-License Agreement, shall be
subject to the applicable provisions of the relevant In-License Agreement, but
only to the extent that the applicable In-License Agreement requires such terms
and conditions to be imposed on a sublicensee pursuant to such In-License
Agreement, as follows: (a) with respect to any Editas Licensed Background IP
Controlled by Editas or any of its Affiliates pursuant to the Cas9-I Agreement,
the provisions set forth on Schedule 7.5(a) shall apply; (b) with respect to any
Editas Licensed Background IP Controlled by Editas or any of its Affiliates
pursuant to the Cas9-II Agreement, the provisions set forth on Schedule 7.5(b)
shall apply; (c) with respect to Editas Licensed Background IP Controlled by
Editas or any of its Affiliates pursuant to the  Cpf1 Agreement, the provisions
set forth on Schedule 7.5(c) shall apply; (d) with  respect to any Editas
Licensed Background IP Controlled  by Editas or any of its Affiliates pursuant
to the 2014 MGH Agreement, the provisions set forth on Schedule 7.5(d) shall
apply; and (e) with respect to any Editas Licensed Background IP Controlled by
Editas or any of its Affiliates pursuant to the 2016 MGH Agreement, the
provisions set forth on Schedule 7.5(e) shall apply; provided that the terms on
Schedule 7.5 applicable to a given Licensed Program Addendum shall be appended
to such Licensed Program Addendum.  Each applicable Licensed Program Addendum
shall be updated with respect to any Subsequently Obtained Licensed IP in
accordance with Section 7.17.

7.6       No Implied Licenses.  Except as explicitly set forth in this Agreement
or the Master Collaboration Agreement, neither Party shall be deemed by estoppel
or implication to have granted to the other Party any license or other right to
any IP or trademarks (or trademark applications) of such Party.

7.7       Insolvency.  If this Agreement is terminated due to the rejection of
this Agreement by or on behalf of Editas in or during any bankruptcy or similar
proceeding of Editas, all licenses





41




and rights to licenses granted under or pursuant to this Agreement by Editas to
Juno are and shall otherwise be deemed to be licenses of rights to “intellectual
property” (including for purposes of Section 365(n) of Title 11 of the United
States Bankruptcy Code (“Section 365(n)”) and other similar laws in any other
jurisdiction).  The Parties agree that Juno, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under any applicable insolvency statute, and that upon (x)
commencement of bankruptcy or similar proceeding by or against Editas, (y) any
rejection or similar disavowal of this Agreement by Editas in or during any such
proceeding and (z) any election by Juno to exercise its rights to continue its
licenses hereunder pursuant to Section 365(n) or any similar provision of
applicable law in any jurisdiction, Juno shall be entitled to a complete
duplicate of or complete access to (as Juno deems appropriate), any such IP and
all embodiments of such IP as may be necessary for Juno to enjoy its license
rights hereunder.  Such IP and all embodiments thereof shall be promptly
delivered to Juno following the occurrence of the events described in the
foregoing clauses (x) through (z) of this section and upon written request
therefor by Juno.  The provisions of this Section 7.7 shall be (i) without
prejudice to any rights Juno may have arising under any applicable insolvency
statute or other applicable Law and (ii) effective only to the extent permitted
by applicable Law.  For the avoidance of doubt, the payments required to be made
by Juno in connection with any exercise of rights under Section 365(n) or any
similar provision of applicable law in any jurisdiction shall include both
royalties under Section 6.2 hereof and Milestone Payments under Section 6.3
hereof, in each case as such amounts become due and payable and subject to the
terms and conditions set forth herein.

7.8       Ownership.

7.8.1    Inventorship.  Notwithstanding the provisions of Section 12.1,
inventorship of any inventions (whether patentable or not) created, conceived,
discovered, developed, generated, invented, made or reduced to practice by or on
behalf of a Party or its Affiliates, whether solely or jointly with any Third
Party (or with the other Party or its Affiliates), in the course of activities
performed under this Agreement, shall be determined by application of U.S.
patent law pertaining to inventorship, and, except as otherwise provided for in
Sections 7.8.2 and 7.8.3,  ownership of IP shall be determined by inventorship.

7.8.2    Editas Licensed Background IP and Editas Licensed Collaboration IP.  As
between the Parties (including their respective Affiliates), Editas will retain
all right, title and interest in and to all Editas Licensed Background IP and
Editas Licensed Collaboration IP, except to the extent that any such rights are
licensed or granted to Juno under this Agreement or the Master Collaboration
Agreement.

7.8.3    Joint IP.  The Parties shall each own an equal, undivided interest in
(a) any and all Joint Know-How; and (b) any Joint Patents.  Each Party shall
assign, and hereby assigns, to the other Party, a joint equal and undivided
interest in and to such Joint IP (provided, however, that, for clarity, the
foregoing joint ownership rights with respect to Joint IP shall not be construed
as granting, conveying or creating any license or other rights to any of the
other Party’s other IP, unless otherwise expressly set forth in this Agreement),
and at the request of a Party, the other Party will execute such documents
(including any necessary assignments) to effect such joint ownership of such
Joint IP.  Each Party shall have the right to disclose (subject to Section 8.1)
and exploit (including granting licenses to Third Parties) the Joint IP and
Joint Collaboration IP without





42




a duty of seeking consent or accounting to the other Party; provided that, with
respect to Editas, such rights shall be subject to the rights and licenses
granted to Juno hereunder (or under the Master Collaboration Agreement),
including the obligations of Editas as set forth in ARTICLE 5.

7.8.4    Further Actions.  Each Party shall cause its Affiliates and its
Affiliates’ employees, consultants, sublicensees, agents and contractors to
assign to such Party, such Person’s right, title and interest in and to any and
all Editas Licensed Collaboration IP (in the case of Editas) or Joint IP, and IP
rights therein, as is necessary to effect the intent of this Section 7.8.

7.9       Patent Liaisons.  Promptly after the Execution Date, each Party shall
appoint an individual to act as a patent liaison for such Party (each, a “Patent
Liaison”).  The Patent Liaisons shall be the primary point of contact for the
Parties regarding IP-related activities and matters contemplated by this
Agreement, as and to the extent requested by Juno from time to time.  The name
and contact information for each Party’s Patent Liaison, as well as any
replacement(s) chosen by such Party, in its sole discretion, from time to time,
shall be promptly provided to the other Party in accordance with Section 12.7.

7.10     Prosecution and Maintenance of Editas Licensed Background Patents,
 Editas Licensed Collaboration Patents,  Joint Collaboration Patents and Joint
Patents.  Following the Effective Date, the provisions of this Section 7.10
shall apply with respect to the Editas Licensed Background Patents,  Editas
Licensed Collaboration Patents,  Joint Collaboration Patents and Joint Patents.

7.10.1  Editas Licensed Background Patents.  As between the Parties, Editas
shall have the sole right (but not the obligation) to Prosecute and Maintain the
Editas Licensed Background Patents; provided, however, that Editas shall use
good faith efforts to keep Juno reasonably informed with respect to any material
developments regarding the Prosecution and Maintenance of any Editas Licensed
Background Patents.

7.10.2  Editas Licensed Collaboration Patents.

(a)        Editas shall be responsible for Prosecuting and Maintaining the
Editas Licensed Collaboration Patents at Juno’s direction and Juno shall have
final decision-making authority with respect thereto.  Juno shall reimburse
Editas for its reasonable out-of-pocket costs incurred in connection with the
Prosecution and Maintenance of such Editas Licensed Collaboration Patents.

(b)        If Juno intends to allow an  Editas Licensed Collaboration Patent to
lapse or become abandoned without having first directed Editas to file a
substitute, or decides not to participate in any interferences, reissues,
re-examinations, inter partes reviews, derivations, post grant proceedings or
oppositions with respect to an  Editas Licensed Collaboration Patent it shall
notify Editas of such decision or intention at least [**] prior to the date upon
which such Patent Rights shall lapse or become abandoned, and, if after such
consultation between the Parties, Juno still intends to allow such Editas
Licensed Collaboration Patent to lapse or become abandoned, Editas shall
thereupon have the right (but not the obligation) to assume the Prosecution and
Maintenance thereof at Editas’ expense with counsel of its choice.  The
foregoing shall not apply where, with reference to a specific patent family,
Juno, in its reasonable determination, decides





43




not to file a continuing application in a particular country due to the
existence of one or more pending patent application(s) in such country.

(c)        Notwithstanding the foregoing, solely with respect to Editas Licensed
Collaboration Patents that are jointly owned by Editas and BlueRock pursuant to
the BlueRock Agreement (i.e., BlueRock is a joint inventor on such Patent Right)
(the “Editas-BlueRock Joint Patents”), the foregoing prosecution and maintenance
rights set forth in this Section 7.10.2 shall be subject to the prosecution and
maintenance rights of BlueRock set forth in the BlueRock Agreement for such
Editas-BlueRock Joint Patent, as the BlueRock Agreement exists as of the
Execution Date and solely for so long as the BlueRock Agreement, or the
surviving provisions thereof (to the extent the applicable provisions survive),
remains in force and effect.

7.10.3  Joint Collaboration Patents and Joint Patents.

(a)        The Parties shall be jointly responsible for Prosecuting and
Maintaining the Joint Collaboration Patents and Joint Patents, including for
conducting any interferences, re-examinations, inter partes review, post-grant
proceedings, reissues and oppositions relating thereto and shall equally share
all costs related thereto. The Parties have jointly selected counsel (“Joint
Counsel”) for the Prosecution and Maintenance of all Joint Collaboration Patents
and Joint Patents.  The Joint Counsel shall give Juno and Editas (or each
Party’s designee) an opportunity to review the text of each application, office
action response or other substantive document relating to a prospective Joint
Collaboration Patent or Joint Patent before filing with any patent office in the
Territory, shall incorporate Juno’s and Editas’ (or each Party’s designee)
reasonable comments with respect thereto, and shall supply Juno and Editas (or
each Party’s designee) with a copy of each such application, office action
response or other substantive document as filed, together with notice of its
filing date and serial number.  Both Parties shall cooperate with Joint Counsel
for all activities relating to Joint Collaboration Patent or Joint Patent
prosecution and maintenance. In the event that Editas and Juno provide Joint
Counsel with conflicting instructions regarding the Prosecution and/or
Maintenance of a Joint Collaboration Patent or Joint Patent, Juno shall have the
final decision-making authority with respect to the Prosecution and Maintenance
of such Joint Collaboration Patent or Joint Patent.

(b)        If Juno intends to allow a Joint Collaboration Patent or Joint
Patent, as applicable, to lapse or become abandoned in any country in the
Territory without having first filed a substitute, or decides not to participate
in any interferences, reissues, re-examinations, inter partes reviews,
derivations, post grant proceedings or oppositions with respect to a  Joint
Collaboration Patent or Joint Patent, as applicable, it shall notify and consult
with Editas of such decision or intention at least [**] prior to the date upon
which such Patent Rights shall lapse or become abandoned, and, if after such
consultation between the Parties, Juno still intends to allow such Joint
Collaboration Patent or Joint Patent, as applicable, to lapse or become
abandoned,  Editas shall thereupon have the right (but not the obligation) to
assume the Prosecution and Maintenance thereof at Editas’ expense with counsel
of its choice and under Editas’ direction and control.  The foregoing shall not
apply where, with reference to a specific patent family, Juno, in its reasonable
determination, decides not to file a continuing application in a particular
country due to the existence of one or more pending patent application(s) in
such country.





44




7.10.4  Cooperation in Prosecution and Maintenance.  The Party that is
responsible for the Prosecution and Maintenance of any Editas Licensed
Collaboration Patent,  Joint Collaboration Patent or Joint Patent, as
applicable, pursuant to this Section 7.10 (the “Prosecuting Party”) shall keep
the other Party (the “Non-Prosecuting Party”) informed as to material
developments with respect to the Prosecution and Maintenance of such Patent
Rights including by providing copies of all substantive office actions,
examination reports, communications or any other substantive documents to or
from any patent office, including notice of all interferences, reissues,
re-examinations, inter partes reviews, derivations, post grant proceedings or
oppositions.  The Prosecuting Party shall also provide the Non-Prosecuting Party
with a reasonable opportunity to comment substantively on the Prosecution and
Maintenance of such Patent Rights prior to taking material actions (including
the filing of initial applications), and will in good faith consider any
comments made by and actions recommended by the Non-Prosecuting Party; provided,
however, that the Non-Prosecuting Party does so consistent with any applicable
filing deadlines.  The Non-Prosecuting Party shall reasonably cooperate with the
Prosecuting Party in connection with any such actions hereunder, including,
where Juno is the Prosecuting Party, by making its employees, agents and
consultants reasonably available to the Prosecuting Party (and to the
Prosecuting Party’s authorized attorneys, agents or representatives) to enable
the Prosecuting Party to undertake such Prosecution and Maintenance.  In
addition, the Non-Prosecuting Party shall (and shall cause its Affiliates and
its and their employees, agents and consultants to) provide reasonable
assistance to the Prosecuting Party (and to the Prosecuting Party’s authorized
attorneys, agents or representatives) to enable the Prosecuting Party to
undertake such Prosecution and Maintenance, including by executing powers of
attorney and other documents for the Prosecuting Party to undertake such
Prosecution and Maintenance.

7.10.5  Costs of Prosecution and Maintenance.  Except as otherwise expressly set
forth in this Section 7.10, each Party shall be responsible for all costs and
expenses associated with its Prosecution and Maintenance activities under this
Section 7.10 with respect to Editas Licensed Background Patents,  Editas
Licensed Collaboration Patents,  Joint Collaboration Patents and Joint Patents
that it incurs pursuant to Section 7.10.1, Section 7.10.2 or Section 7.10.3, as
applicable.  Notwithstanding the foregoing provisions of this Section 7.10.5,
 Juno will not be responsible for any Prosecution and Maintenance costs
associated with any subject matter divided out of such Patent Rights that is not
licensed to Juno (and Editas shall reimburse Juno for any such costs incurred by
Juno or any of its Affiliates).

7.11     Enforcement of Editas Licensed Background Patents,  Editas Licensed
Collaboration Patents,  Joint Collaboration Patents and Joint Patents.

7.11.1  Notice.  If either Party learns of an infringement or threatened
infringement by a Third Party in the Territory of any Editas Licensed Background
Patent, Editas Licensed Collaboration Patent, Joint Collaboration Patent or
Joint Patent, such Party shall promptly notify the other Party and shall provide
such other Party with available evidence of such infringement, and following
such notification, the Parties shall confer.

7.11.2  Juno Enforcement Rights.  Subject to the provisions of this Section
7.11,  Juno shall have the sole right, but not the obligation, to institute,
prosecute, and control any action or proceeding (which may include settlement or
otherwise seeking to secure the abatement of such infringement) with respect to
any infringement of (a) any Editas Licensed Collaboration Patent to





45




the extent such infringement relates to a Competing Product; and (b) Joint
Collaboration Patent or Joint Patent, in each case, at Juno’s expense, by
counsel of its own choice, in Juno’s own name (or, if required, under Editas’
name) and under Juno’s direction and control, including the right to control the
defense of any challenges to such Patent Rights as a counterclaim in such
infringement proceeding as well as the defense of declaratory judgment actions;
provided, however, that solely with respect to Editas-BlueRock Joint Patents,
the foregoing enforcement rights set forth in this Section 7.11.2 shall be
subject to the enforcement rights of BlueRock set forth in the BlueRock
Agreement for such Editas-BlueRock Joint Patent as the BlueRock Agreement exists
as of the Execution Date and solely for so long as the BlueRock Agreement, or
the surviving provisions thereof (to the extent the applicable provisions
survive), remains in force and effect.

7.11.3  Editas Enforcement Rights.  Subject to the provisions of this Section
7.11, as between the Parties,  Editas shall have the right (but not the
obligation) to institute, prosecute, and control any action or proceeding (which
may include settlement or otherwise seeking to secure the abatement of such
infringement) with respect to any infringement of (a) any Editas Licensed
Background Patent; or (b) any Editas Licensed Collaboration Patent (except to
the extent such infringement relates to a Competing Product), in each case, at
Editas’ expense, by counsel of its own choice, in Editas’ own name and under
Editas’ direction and control, including the right to control the defense of any
challenges to such Patent Rights as a counterclaim in such infringement
proceeding as well as the defense of declaratory judgment
actions.  Notwithstanding the foregoing, (i) Editas shall notify Juno in writing
prior to initiating any such action or proceeding pursuant to this Section
7.11.3, (ii) Editas shall in good faith give careful consideration of Juno’s
views and to potential effects on Juno’s business in making the decision of
whether or not to commence such enforcement action; provided that if Juno has
any reasonable grounds for believing that Editas’ exercise of its enforcement
right with respect to (A) any Editas Licensed Background Patent in connection
with a Competing Product or (B) any Editas Licensed Collaboration Patent, in
either case, could reasonably be detrimental to the patent protection of any
Licensed RNP Complex or Licensed Product, then Editas shall not be permitted to
enforce such Patent Rights without the prior consent of Juno, in Juno’s
discretion,  and (iii) if Juno reasonably requests that Editas exercise its
enforcement right with respect to (A) any Editas Licensed Background Patent in
connection with a Competing Product or (B) any Editas Licensed Collaboration
Patent,  in either case, then Editas shall enforce such Patent Rights; provided,
however, that if Editas notifies Juno in writing of any reasonable grounds for
believing that exercise of such enforcement right with respect to any such
Editas Licensed Background Patent could reasonably be detrimental to such Editas
Licensed Background Patent, then the Parties shall discuss in good faith and
mutually agree on the appropriate enforcement action; provided, further,
however, that if Juno requests that Editas exercise its enforcement right with
respect to any Editas Licensed Background Patent that is sublicensed to Juno
hereunder pursuant to the terms of any In-License Agreement(s) and the terms of
such In-License Agreement(s) (as set forth in Section 7.5) restrict the ability
of Editas to enforce such Editas Licensed Background Patent, then such
enforcement shall be subject to the applicable provisions of Section 7.5.

7.11.4  Joinder.  In the case of any enforcement action or proceeding set forth
in Section 7.11.2,  the non-enforcing Party will (and will cause its Affiliates
to) join any such action or proceeding as a party at the enforcing Party’s
expense (and the non-enforcing Party will use Commercially Reasonable Efforts to
cause any of its Third Party licensors of the applicable Patent





46




Right as necessary to join such action or proceeding as a party) if doing so is
necessary for the purposes of establishing standing or is otherwise required by
applicable Law to pursue such action or proceeding or claim damages.  The
non-enforcing Party may, at its option, participate in such enforcement action
or proceeding at its own expense, but the enforcing Party shall still control
such action or proceeding.  In the case of any enforcement action or proceeding
controlled by Editas pursuant to Section 7.11.3,  Juno may, at its option,
participate in such enforcement action or proceeding at its own expense.

7.11.5  Consultation; Cooperation.  The enforcing Party will keep the
non-enforcing Party regularly informed of the status and progress of such
enforcement efforts with respect to any Editas Licensed Background Patent,
 Editas Licensed Collaboration Patent, Joint Collaboration Patent or Joint
Patent, as applicable.  The enforcing Party shall consult with the non-enforcing
Party and will take comments of the non-enforcing Party into good faith
consideration with respect to the infringement or claim construction of any
claim in any such Editas Licensed Background Patent,  Editas Licensed
Collaboration Patent,  Joint Collaboration Patent or Joint Patent, as
applicable.  The non-enforcing Party will provide the enforcing Party reasonable
cooperation in such enforcement, at such enforcing Party’s request and expense.

7.11.6  Settlement.  A settlement or consent judgment or other voluntary final
disposition of a suit with respect to any Editas Licensed Background Patent,
 Editas Licensed Collaboration Patent, Joint Collaboration Patent or Joint
Patent, as applicable, under this Section 7.11 may be entered into without the
consent of the Party not bringing suit; provided, however, that any such
settlement, consent judgment or other disposition of any action or proceeding by
the Party bringing suit under this Section 7.11 shall not, without the prior
written consent of the Party not bringing suit, such consent not to be
unreasonably withheld, conditioned or delayed,  (a) impose any liability or
obligation on the Party not bringing suit or any of its Affiliates;  (b)
conflict with or reduce the scope of the subject matter claimed in the
applicable Editas Licensed Background Patent,  Editas Licensed Collaboration
Patent, Joint Collaboration Patent or Joint Patent;  (c) in the case of Editas
as the party bringing the suit, include the grant of any license, covenant or
other rights to any Third Party that would conflict with or reduce the scope of
the rights or licenses granted to Juno under this Agreement or the Master
Collaboration Agreement; or (d) in the case of Editas as the party bringing the
suit, otherwise adversely affect the rights granted to Juno hereunder with
respect to such Editas Licensed Background Patents,  Editas Licensed
Collaboration Patents,  Joint Collaboration Patents or Joint Patents, as
applicable.

7.11.7  Costs and Recoveries.  Except as otherwise set forth in this Section
7.11, each Party shall bear all of its costs incurred in connection with its
activities under this Section 7.11.  Any damages or other monetary awards
recovered in any action, suit or proceeding brought under this Section 7.11 to
the extent related to any Editas Licensed Background Patents,  Editas Licensed
Collaboration Patents,  Joint Collaboration Patents or Joint Patents shall be
shared as follows:

(a)        the amount of such recovery actually received by the Party
controlling such action shall first be applied to reimburse costs and expenses
incurred by each Party in connection with such action (including, for this
purpose, a reasonable allocation of expenses of internal counsel); and





47




(b)        the remaining portion of such recovery shall be paid to Juno;
provided that Editas shall receive an amount equal to the royalties that would
have been due upon such remainder calculated in accordance with Section 6.2 as
if such remainder are Net Sales of a Licensed Product sold by or under the
authority of Juno; provided that, if the recovery relates to Patent Right(s)
that are sublicensed to Juno hereunder pursuant to the terms of any In-License
Agreement(s) and the terms of such In-License Agreement(s) (as set forth in
Section 7.5), entitles the applicable In-License Counterparty(ies) to a portion
of any recovery that is greater than the amount otherwise payable to Editas
pursuant to this Section 7.11.7(b), the Parties will meet and agree in good
faith on an alternative sharing of such recovery that takes into account the
amounts payable to the applicable In-License Counterparty(ies) and results in an
equitable allocation of the amounts remaining to Juno and Editas.

7.11.8  Biosimilar Applications.  Notwithstanding the foregoing provisions of
this Section 7.11, if either Party receives a copy of a Biosimilar Application
referencing a Licensed Product, whether or not such notice or copy is provided
under any applicable Law (including under the BPCIA, the United States Patient
Protection and Affordable Care Act, or their successor provisions, or any
similar provisions in a country outside the United States, as applicable), or
otherwise becomes aware that such a Biosimilar Application has been submitted to
a Regulatory Authority for marketing authorization (such as in an instance
described in 42 U.S.C. § 262(l)(2)), the remainder of this Section 7.11.8 shall
apply.  Such Party shall promptly, but in any event within [**] of becoming
aware that such a Biosimilar Application has been submitted to a Regulatory
Authority for marketing authorization, notify the other Party.  The owner of the
relevant Patent Rights shall then seek permission to view the Biosimilar
Application, information regarding the process or processes used to manufacture
the product that is the subject of the Biosimilar Application, and related
confidential information from the filer of the Biosimilar Application if
necessary under 42 U.S.C. § 262(l)(1)(B)(iii).  If either Party receives any
equivalent or similar communication or notice in the United States or any other
jurisdiction, the Party receiving such communication or notice shall within [**]
notify the other Party of such communication or notice to the extent permitted
by applicable Law. Regardless of the Party that is the “reference product
sponsor”, as defined in 42 U.S.C. § 262(l)(1)(A), for purposes of such
Biosimilar Application:

(a)        Juno shall designate, to the extent permitted by applicable Law, or
otherwise Editas shall designate in accordance with Juno’s instructions, the
outside counsel and in-house counsel who shall receive confidential access to
the Biosimilar Application, information regarding the process or processes used
to manufacture the product that is the subject of the Biosimilar Application,
and any related confidential information pursuant to 42 U.S.C. §
262(l)(1)(B)(ii).

(b)        In each case, after consulting with Editas and considering Editas’
comments in good faith, Juno shall have the right to (i) list any Patent Rights,
including any Editas Licensed Background Patents, Editas Licensed Collaboration
Patents, Joint Collaboration Patents and Joint Patents, as required pursuant to
42 U.S.C. § 262(l)(3)(A) or 42 U.S.C. § 262(l)(7), (ii) respond to any
communications with respect to such lists from the filer of the Biosimilar
Application, (iii) negotiate with the filer of the Biosimilar Application as to
whether to utilize a different mechanism for information exchange other than
that specified in 42 U.S.C. § 262(l)(1) and (iv) as to the Patent Rights that
will be subject to the litigation procedure as described in 42





48




U.S.C. § 262(l)(4), decide which Patent Rights shall be selected for litigation
under 42 U.S.C. § 262(l)(5)(B)(i)(II), and commence such litigation under 42
U.S.C. § 262(l)(6).  If Editas is required pursuant to applicable Law to execute
any of these tasks, it shall do so in accordance with Juno’s instructions.

(c)        Juno shall have the right, after consulting with Editas, to identify
Patent Rights, including any Editas Licensed Background Patents, Editas Licensed
Collaboration Patents, Joint Collaboration Patents and Joint Patents, or respond
to relevant communications under any equivalent or similar listing to those
described in the preceding clause (b) in any other jurisdiction outside of the
United States.  If Editas is required pursuant to applicable Law to execute any
of these tasks, it shall do so in accordance with Juno’s instructions.

(d)        Editas shall cooperate with Juno’s reasonable requests in connection
with the foregoing activities to the extent required or permitted by applicable
Law.  Juno shall consult with Editas prior to identifying any Editas Licensed
Background Patents, Editas Licensed Collaboration Patents, Joint Collaboration
Patents or Joint Patents to a Third Party as contemplated by this Section
7.11.8.  Juno shall consider in good faith advice and suggestions with respect
thereto received from Editas, and notify Editas of any such lists or
communications promptly after they are made.

(e)        Each Party shall notify the other Party within [**] after receiving
any notice of commercial marketing provided by the filer of a Biosimilar
Application pursuant to 42 U.S.C. § 262(l)(8)(A).  To the extent permitted by
applicable Law, Juno shall have the first right, but not the obligation, to seek
an injunction against such commercial marketing as permitted pursuant to 42
U.S.C. § 262(l)(8)(B) and to file an action for infringement.  If required
pursuant to applicable Law, upon Juno’s request, Editas shall assist in seeking
such injunction or filing such infringement action after consulting with
Juno.  Except as otherwise provided in this Section 7.11.8, any such action
shall be subject to the terms and conditions of Sections  7.11.1 through 7.11.7.

(f)        The Parties recognize that procedures other than those set forth
above in this Section 7.11.8 may apply with respect to Biosimilar Applications,
either in the United States or elsewhere.  If the Parties determine that certain
provisions of applicable Law in the United States or in any other country in the
Territory apply to actions taken by the Parties with respect to Biosimilar
Applications under this Section 7.11.8 in such country, the Parties shall comply
with any such applicable Law in such country (and any relevant and reasonable
procedures established by Parties) in exercising their rights and obligations
with respect to Biosimilar Applications under this Section 7.11.8 in a manner to
effectuate the intent of this Section 7.11.8.  Notwithstanding the foregoing
provisions of this Section 7.11.8, nothing in this Section 7.11.8 shall grant
any rights to Editas with respect to any Juno IP.

7.12     Patent Term Extensions.  Subject to the terms of the In-License
Agreements as set forth in Section 7.5,  Editas shall reasonably cooperate with
Juno, including providing reasonable assistance to Juno (including executing any
documents as may reasonably be required), in efforts to seek and obtain patent
term restoration or supplemental protection certificates or the like or their
equivalents in any country in the Territory, where applicable to Editas Licensed
Background Patents (excluding any Editas Licensed Background Patents licensed
under an In-License





49




Agreement),  Editas Licensed Collaboration Patents,  Joint Collaboration Patents
or Joint Patents, or any other Patent Rights Controlled by Juno (or any of its
Affiliates), including as may be available to the Parties under the provisions
of the U.S. Drug Price Competition and Patent Term Restoration Act of 1984 or
comparable laws outside the United States, in each case, in connection with any
Licensed Product.  If elections with respect to obtaining such patent term
restoration or supplemental protection certificates or the like or their
equivalents are to be made in connection therewith, Juno shall have the right to
make the election, and Editas agrees to abide by such election, provided that,
with respect to Editas Licensed Collaboration Patents or Editas Licensed
Background Patents (excluding any Editas Licensed Background Patents licensed
under an In-License Agreement for which Juno shall have no right to make such an
election), Juno has (i) given Editas reasonable advance notice of its intention
to extend any such Patent Rights; (ii) engaged in good faith discussions with
Editas regarding its intention to extend any such Patent Rights and (iii) in
good faith considered any argument by Editas to not extend such Patent Rights
for business reasons.  Without limiting the foregoing, Editas will not (and will
cause its Affiliates not to) extend (a) any Editas Licensed Background Patents
or Editas Licensed Collaboration Patent, with respect to any Licensed Product or
(b) any Joint Collaboration Patent or Joint Patent, in each case ((a) and (b)),
without the prior written approval of Juno, in its sole discretion.

7.13     Regulatory Data Protection.  Subject to the terms of the In-License
Agreements as set forth in Section 7.5, during the Term and after notifying
Editas in writing,  Juno (or its Designee) shall have the sole right to list,
with the applicable Regulatory Authorities in the Territory, all applicable
Patent Rights (including any Editas Licensed Background Patents,  Editas
Licensed Collaboration Patents,  Joint Collaboration Patents or Joint Patents)
for any Licensed Product, including all so called “Purple Book” listings
required under the U.S. Public Health Service Act, and all similar listings in
any other relevant countries, and Editas and its Affiliates shall have no right
to do so.  For the avoidance of doubt, Juno will retain final decision-making
authority as to the listing of all applicable Patent Rights for any Licensed
Product, regardless of which Party owns such Patent Rights, and Editas shall
reasonably assist Juno in connection therewith.

7.14     Common Interest Agreement.  At the request of either Party, the Parties
shall negotiate in good faith to enter into a common interest agreement to
govern their discussion of Patent matters under this Agreement (and the Master
Collaboration Agreement).

7.15     License Filing.  At the request of Juno,  Editas shall, and shall cause
its Affiliates to, assist in any license registration processes with applicable
Governmental Authorities that may be available for the protection of Juno’s
interests in this Agreement.

7.16     Defense of Claims Brought by Third Parties.  If a Party becomes aware
of any actual or threatened claim that the Research,  Development, Manufacture
or Commercialization of a Licensed RNP Complex or Licensed Product by or on
behalf of Juno pursuant to this Agreement infringes the IP rights of any Third
Party, such Party shall promptly notify the other Party.  In any such instance,
the Parties shall as soon as practicable thereafter meet to discuss in good
faith regarding the best response to such notice; provided that Juno shall have
the final decision-making authority in connection therewith.  Except as set
forth in Section 10.2 (and without limiting Juno’s rights under Section 10.2),
(a) Juno shall have the sole right, but not the obligation, to defend and
dispose of (including through settlement or license) such claim; and (b) any
costs incurred by or on behalf of Juno (or any of its Affiliates or
Sublicensees) in connection with the defense or





50




disposal of any such claim (including any damages, royalties or other amounts
payable as a result thereof), to the extent relating to the Research,
 Development, Manufacture or Commercialization of a Licensed RNP Complex or
Licensed Product, shall be included as Juno Third Party Payments and may be
deducted from amounts payable to Editas hereunder as set forth in Section 6.2.4,
and Juno shall report any such deductions to Editas as part of Juno’s royalty
report under Section 6.2.5.

7.17     Subsequently Obtained Licensed IP.

7.17.1  In the event that Editas or any of its Affiliates identifies any IP of a
Third Party that is necessary for the research, development, making, having
made, import, use, offering to sell, selling or otherwise exploiting any 
Licensed RNP Complex, Licensed Product or Licensed Program Target, then Editas
shall notify Juno thereof.

7.17.2  Subject to Section 7.17.1, if, following the Effective Date for a given
Licensed Program, Editas or any of its Affiliates (other than an Acquiring
Affiliate, unless such Acquiring Affiliate has provided access to Editas or any
of its Affiliates to the applicable IP, in which case such Acquiring Affiliate
shall be subject to this Section 7.17 with respect to such IP) enters into a
license agreement pursuant to which Editas or such Affiliate acquires Control of
any IP that claims or covers, or is otherwise necessary or useful for, any
Genome Editing Technology, Licensed RNP Complex, Licensed Product or Licensed
Program Target with respect to such Licensed Program or the research,
development, making, having made, import, use, offering to sell, selling or
otherwise exploiting any such Licensed RNP Complex or Licensed Product that was
not previously included in the Editas Licensed Background IP (collectively, the
“Subsequently Obtained Licensed IP”), Editas shall use Commercially Reasonable
Efforts to (a)  obtain license terms with respect to such Subsequently Obtained
Licensed IP that are not more onerous with respect to any Licensed Programs for
which sublicenses are granted to or may be granted to Juno hereunder than they
are with respect to any other actual or potential programs or products for which
such Subsequently Obtained Licensed IP may be practiced or used; provided that
Editas shall in no event disproportionately burden any actual or potential
Licensed RNP Complex, Licensed Product or Licensed Program and (b) allow for
sublicensing to Juno in accordance with this Agreement.  Following execution of
the applicable in-license agreement, Editas shall promptly provide to Juno a
written description of any applicable Subsequently Obtained Licensed IP, which
notice will identify the applicable Licensed Program(s) to which such
Subsequently Obtained Licensed IP relates, together with a true, correct and
complete copy of any such Third Party license (provided that such copy may be
redacted as to terms not applicable to a sublicensee thereunder).  On a Licensed
Program-by-Licensed Program basis, unless and until any such Subsequently
Obtained Licensed IP is sublicensed to Juno in accordance with Section 7.17.3,
such Subsequently Obtained Licensed IP shall be deemed not to be Controlled by
Editas for purposes of the licenses granted to Juno hereunder.

7.17.3  On a Licensed Program-by-Licensed Program basis, as to any Subsequently
Obtained Licensed IP (a) for which Editas has provided notice to Juno pursuant
to Section 7.17.1 and (b) under which Editas is permitted to grant sublicense
rights to Juno, Juno shall notify Editas in writing, within [**] after the date
on which Editas delivers to Juno a copy of the applicable Third Party license
agreement pursuant to Section 7.17.1, whether Juno desires to receive a
sublicense of rights granted under such Third Party license agreement with
respect to such Subsequently Obtained Licensed IP in connection with such
Licensed Program and, following





51




Editas’ receipt of Juno’s notice pursuant to this Section 7.17.3, then the
Parties shall in good faith negotiate and mutually agree on (i) any additional
terms with respect to such Subsequently Obtained Licensed IP under the
applicable Third Party license agreement applicable to Juno as a sublicensees
thereunder (“Additional Subsequently Obtained Sublicense Terms”),  (ii) Juno’s
agreement to reimburse Editas for any royalties actually paid by Editas under
such Third Party agreement directly on account of sales of Licensed Products
hereunder by Juno, its Affiliates and other sublicensees and (iii) Juno’s
reasonable pro rata allocation of any milestone payments actually paid by Editas
under such Third Party agreement solely with respect to the sublicense of such
Subsequently Obtained Licensed IP as such milestone payments result from the
exploitation of the applicable Licensed Product hereunder, which pro rata
allocation shall be mutually agreed by the Parties based on the reasonable
expected exploitation of such Subsequently Obtained Licensed IP by Juno and its
Affiliates and other sublicensees with respect to the applicable Licensed
Product in the Licensed Field pursuant to this Agreement as compared to all
other current and reasonably anticipated potential products relevant to such
Third Party agreement (including Licensed Products and any such products that
may be researched, developed or commercialized outside the Licensed Field)
 ((ii) and (iii), collectively, the “Additional Allocable Costs”); provided
that, in all cases, the Parties in determining such Additional Allocable Costs
shall take into account all current and reasonably anticipated potential
products relevant to such Third Party agreement, including additional Licensed
Products and any such products that may be researched, developed or
commercialized outside the Licensed Field.  In the event that the Parties are
unable to agree on any such Additional Subsequently Obtained Sublicense Terms or
Additional Allocable Costs pursuant to this Section 7.17.3, the Parties shall
escalate the matter to the Executive Officers for resolution, and if the
Executive Officers are unable to resolve such issue within [**], the matter
shall be resolved by binding arbitration pursuant to Section 12.2.2 (and until
such matter is resolved, such Subsequently Obtained Licensed IP shall be deemed
not to be Controlled by Editas for purposes of the licenses granted to Juno
hereunder). Following determination of the Additional Subsequently Obtained
Sublicense Terms and Additional Allocable Costs with respect to any Subsequently
Obtained Licensed IP for a given Program in accordance with this Section 7.17.3,
Juno may elect to include such Subsequently Obtained Licensed IP for each
applicable Licensed Program by providing written notice Editas, in which case,
(A) such Third Party license agreement shall be considered an “In-License
Agreement” under this Agreement solely with respect to the applicable Licensed
Program(s) and such Subsequently Obtained Licensed IP will be deemed to be
included in the Editas Licensed Background IP; and (B) the applicable Licensed
Program Addendum for each such Licensed Program shall be deemed to be amended to
include such Additional Subsequently Obtained Sublicense Terms and Additional
Allocable Costs and (C) any Additional Allocable Costs shall be considered Juno
Third Party Payments hereunder.

7.18     Juno Continuing Rights Under In-License Agreements.  At the written
request of Juno on case-by-case basis, Editas shall (or shall cause its
Affiliates to, as applicable) execute a written agreement, in a form reasonably
acceptable to Juno, with each In-License Counterparty within [**] after the date
of such request, pursuant to which (a) in the event of an early termination of
such In-License Agreement, at the request of Juno, such In-License Counterparty
shall grant a direct license to Juno with respect to the IP licensed to Editas
under such In-License Agreement, on the same terms under which such In-License
Counterparty grants such license to Editas (or its Affiliate, as applicable)
under such In-License Agreement; (b) such In-License Counterparty agrees to and
acknowledges the rights granted to Juno hereunder with respect to any IP
licensed





52




to Editas (or its Affiliate, as applicable) under such In-License Agreement,
including the rights as set forth in this Section 7.18; and (c) Juno shall be a
party to such written agreement and have the right to enforce such agreement
directly against the counterparties thereto.  Notwithstanding anything to the
contrary contained herein (including Section 6.2.4), if Juno (or any of its
Affiliates) obtains a license to any Patent Rights, Know-How or other IP (that
prior to such license had been included in the Editas Licensed IP) from any
In-License Counterparty, then Juno may deduct from any amounts payable by Juno
to Editas hereunder (including royalties and milestones), any and all amounts
payable by Juno (or any of its Affiliates) to such In-License Counterparty for
such right or license (or the exercise thereof).

ARTICLE 8

CONFIDENTIALITY

8.1       Nondisclosure.  Except as otherwise expressly provided herein, the
Parties agree that, for the Term and for [**] thereafter, the receiving Party
shall (a) not, except as expressly provided in this ARTICLE 8 disclose to any
Third Party any Confidential Information furnished to it by the disclosing Party
pursuant to this Agreement (or, to the extent related to the Licensed Program,
under the Master Collaboration Agreement, the Original Agreement or First
Amended and Restated Agreement); (b) maintain in confidence such Confidential
Information using not less than the efforts such receiving Party uses to
maintain in confidence its own proprietary information of similar kind and
value, but in no event less than a reasonable degree of efforts; and (c) not use
such Confidential Information for any purpose except those permitted by this
Agreement, including, in the case of Juno, [ex-10d21g001.jpg] the exercise of
the rights and licenses granted to Juno hereunder (it being understood that this
Section 8.1 [ex-10d21g001.jpg] shall not create or imply any rights or licenses
not expressly granted under this Agreement).  For purposes of this Agreement,
“Confidential Information” means any confidential or proprietary information,
samples or other materials, including Know-How, which are disclosed by or on
behalf of one Party to the other Party pursuant to this Agreement (or, to the
extent related to the Licensed Program, under the Master Collaboration
Agreement, the Original Agreement or First Amended and Restated Agreement),
regardless of whether any of the foregoing is marked “confidential” or with
other similar designation to indicate its confidential or proprietary nature or
communicated to the other Party by or on behalf of the disclosing Party in oral,
written, visual, graphic or electronic form.  Notwithstanding [ex-10d21g001.jpg]
anything to the contrary herein (and without regard to Section 8.2.1 and Section
8.2.4), (i) (A) the identity of any Licensed Program Target, (B) any Licensed
RNP Complexes or Licensed RNP Product and (C) any Editas Licensed Collaboration
Know-How comprising the data or results of the Research Program, in each case,
(1) shall be deemed Confidential Information of Juno, (2) Juno shall be deemed
to be the disclosing Party with respect to thereto and Editas shall be deemed
the receiving Party with respect thereto and (3) shall be subject to the
obligations of confidentiality and the restrictions on use and disclosure with
respect thereto as set forth in this ARTICLE 8 as Juno’s Confidential
Information and (ii) subject to the foregoing clause (i), the Joint
Collaboration Know-How and Joint Know-How shall be Confidential Information of
both Parties and each Party shall be deemed to be the disclosing Party with
respect to the Joint Collaboration Know-How and Joint Know-How,
[ex-10d21g001.jpg] and each Party shall be subject to the obligations of
confidentiality and the restrictions disclosure with respect to the Joint
Collaboration Know-How and Joint Know-How as set forth in this ARTICLE 8;
provided that, for clarity, each Party shall be free to use the Joint Know-How
as set forth in Section 7.8.3.





53




8.2       Exceptions.  The obligations set [ex-10d21g001.jpg] forth in Section
8.1 shall not apply with respect to any portion of the Confidential Information
of the disclosing Party that the receiving Party can show by competent written
proof:

8.2.1    was already known to the receiving Party, other than under an
obligation of confidentiality or restriction of use, at the time of disclosure;
[ex-10d21g001.jpg] 

8.2.2    was generally available to the public or otherwise part of the public
domain [ex-10d21g001.jpg] at the time of its disclosure to the receiving Party;

8.2.3    became generally available to the public or otherwise part of the
public domain after its disclosure, including through a publication in
accordance with Section 8.6 or Section 8.7, in each case, other than through any
act or omission of the receiving Party in breach of this Agreement;

8.2.4    was independently developed by or on behalf of the [ex-10d21g001.jpg]
receiving Party without reference to or reliance upon the disclosing Party’s
Confidential Information, as demonstrated by documented evidence prepared
contemporaneously with such independent development; or

8.2.5    was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.

8.3       Authorized Disclosure.

8.3.1    Disclosure.  Notwithstanding Section 8.1, the receiving Party may
disclose Confidential Information belonging to the disclosing Party in the
following instances:

(a)        subject to Sections  8.3.2 and 8.5, to comply with applicable Law
(including the rules and regulations of the U.S. Securities and Exchange
Commission (“SEC”) or any national securities exchange) or with judicial process
(including prosecution or defense of litigation), if, in the reasonable opinion
of the receiving Party’s counsel, such disclosure is necessary for such
compliance or for such judicial process (including prosecution or defense of
litigation);

(b)        to governmental or other regulatory agencies in order to Prosecute
and Maintain Patent Rights or to gain or maintain approval to conduct Clinical
Trials or to market Licensed Product, in each case, under this Agreement, in
each case, in accordance with this Agreement, but such disclosure shall only be
to the extent reasonably necessary to Prosecute and Maintain Patent Rights or
obtain authorizations; provided that reasonable steps are taken to ensure
confidential treatment of such Confidential Information (if available);

(c)        to any of its officers, employees, acquirers, consultants, agents or
Affiliates (including (i) in the case of Juno, to any actual or potential
collaborators, licensees, or sublicensees and (ii) in the case of either Party,
to such Party’s subcontractors for purpose of such subcontractor performing
obligations of such Party under this Agreement) as it deems necessary or
advisable in the course of conducting activities in accordance with this
Agreement in order to





54




carry out its responsibilities or exercise its rights under this Agreement
(including,  (A) in the case of Juno, the exercise of the rights and licenses
granted to Juno hereunder and (B) in the case of either Party, to use the Joint
Collaboration Know-How and Joint Know-How as set forth in Section 7.8.3);
provided that each such disclosee is bound by written confidentiality
obligations and non-use obligations no less restrictive than those set forth in
this ARTICLE 8 to maintain the confidentiality thereof and not to use such
Confidential Information except as expressly permitted by this Agreement;
provided, however, that, in each of the above situations in this Section
8.3.1(c), the receiving Party shall remain responsible for any failure by any
Person who receives Confidential Information from such receiving Party pursuant
to this Section 8.3.1(c) to treat such Confidential Information as required
under this ARTICLE 8;

(d)        with respect to Editas, any Editas Licensed Collaboration Know-How
comprising the data or results of the Research Program or Joint Collaboration
Know-How specific to the Licensed RNP Complex or to Editas’ Genome Editing
Technology platform, to (i) any Third Party collaborator or sublicensee in
connection with an actual or potential bona fide collaboration outside the
Exclusive Field or (ii) (A) Allergan as required pursuant to the Allergan
Agreement, but solely to the extent such Know-How is specific to the Excluded
Ocular Field, (B) Beam as required pursuant to the Beam Agreement, but solely to
the extent such Know-How is specific to the Excluded Base Editing Non-Cancer
Field, or (C) BlueRock as required pursuant to the BlueRock Agreement, but
solely to the extent such Know-How is specific to the BlueRock Field (provided
that, for clarity, in each case ((A), (B) or (C)), such Know-How is not specific
to any cancer field); provided, however, that in no event shall Editas or any of
its Affiliates disclose or otherwise make available to any Third Party the
sequence of any Collaboration RNP Complex (including the sequences of the gRNA
or RGEN)  or the sequence of any donor template or its component parts prior to
such Third Party becoming an actual bona fide collaboration partner of Editas,
without the prior written consent of Juno; provided, further, each such
disclosee is bound by written confidentiality obligations and non-use
obligations no less restrictive than those set forth in this ARTICLE 8 to
maintain the confidentiality thereof and not to use such Confidential
Information except as expressly permitted by this Agreement; provided, further,
that in each of the above situations in this Section 8.3.1(d),  Editas shall
remain responsible for any failure by any Person who receives Confidential
Information from Editas pursuant to this Section 8.3.1(d) to treat such
Confidential Information as required under this ARTICLE 8;

(e)        with respect to Editas, to any counterparty to any In-License
Agreement solely as required for Editas to comply with its reporting and other
obligations under such In-License Agreement as set forth in Section 7.5;
provided that each such disclosee is bound by written confidentiality
obligations and non-use obligations no less restrictive than those set forth in
this ARTICLE 8 to maintain the confidentiality thereof and not to use such
Confidential Information except as expressly permitted by this Agreement;
provided, further, that in each of the above situations in this Section
8.3.1(e), Editas shall remain responsible for any failure by any Person who
receives Confidential Information from Editas pursuant to this Section 8.3.1(e)
to treat such Confidential Information as required under this ARTICLE 8;

(f)        solely with respect to disclosure of the terms of this Agreement, to
(i) investors in connection with any private placement of equity securities of
such Party or any of its Affiliates, (ii) underwriters (and their legal counsel)
in connection with other market financing





55




of equity securities of such Party or any of its Affiliates or (iii) lenders in
connection with any loan or debt financing transaction of such Party or any of
its Affiliates; provided that (A) each such disclosee is bound by written
confidentiality obligations and non-use obligations no less restrictive than
those set forth in this ARTICLE 8 to maintain the confidentiality thereof and
not to use such Confidential Information except as expressly permitted by this
Agreement; (B) in each of the above situations in this Section 8.3.1(e), the
receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information from such receiving Party pursuant to this
Section 8.3.1(e) to treat such Confidential Information as required under this
ARTICLE 8; and (C) the disclosing Party shall only provide each such disclosee
with a copy of this Agreement redacted as to terms not required in connection
with the contemplated transaction; and

(g)        disclosure, solely on a “need to know basis”,  to its advisors
(including attorneys and accounts) in connection with activities hereunder;
provided that, prior to any such disclosure, each disclosee must be bound by
written obligations of confidentiality, non-disclosure and non-use no less
restrictive than the obligations set forth in this ARTICLE 8 (provided, however,
that in the case of legal or other professional advisors subject to professional
standards of confidentiality, no written agreement shall be required), which for
the avoidance of doubt, will not permit use of such Confidential Information for
any purpose except those expressly permitted by this Agreement; provided,
however, that, in each of the above situations in this Section 8.3.1(g), the
receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information from such receiving Party pursuant to this
Section 8.3.1(g) to treat such Confidential Information as required under this
ARTICLE 8.

8.3.2    Terms of Disclosure.  If and whenever any Confidential Information is
disclosed in accordance with this Section 8.3, such disclosure shall not cause
any such information to cease to be Confidential Information except to the
extent that such disclosure results in a public disclosure of such information
(other than by breach of this Agreement).  Where reasonably possible and subject
to Section 8.5, the receiving Party shall notify the disclosing Party of the
receiving Party’s intent to make any disclosures pursuant to Section 8.3.1(a)
sufficiently prior to making such disclosure so as to allow the disclosing Party
adequate time to take whatever action it may deem appropriate to protect the
confidentiality of the information, and the receiving Party will provide
reasonable assistance to the disclosing Party with respect thereto; provided
that, in such event, the receiving Party will use reasonable measures to ensure
confidential treatment of such information and shall only disclose such
Confidential Information of the disclosing Party as is necessary for the
purposes of Section 8.3.1(a), as applicable.

8.4       Terms of this Agreement.  The Parties agree that this Agreement and
the terms hereof shall be deemed to be Confidential Information of both Editas
and Juno, and each Party agrees not to disclose any of them without the prior
written consent of the other Party, except that each Party may disclose any of
them in accordance with the provisions of Section 8.3 or 8.5, as applicable.

8.5       Securities Filings; Disclosure under Applicable Law.  Each Party
acknowledges and agrees that the other Party may submit this Agreement to (or
file this Agreement with) the SEC or any national securities exchange in any
jurisdiction (collectively, the “Securities Regulators”), or to other Persons as
may be required by applicable Law, and if a Party does submit this Agreement to
(or file this Agreement with) any Securities Regulators, or other Persons as may





56




be required by applicable Law, such Party agrees to consult with the other Party
with respect to the preparation and submission of a confidential treatment
request for this Agreement and to mutually agree on the redactions to this
Agreement to be submitted for confidential treatment request, such agreement not
to be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, if a Party is required by applicable Law or any Securities Regulator
to make a disclosure of the terms of this Agreement in a filing or other
submission as required by applicable Law or Securities Regulator, and (a) such
Party has provided copies of the disclosure to the other Party reasonably in
advance of such filing or other disclosure under the circumstances; (b) such
Party has promptly notified the other Party in writing of such requirement and
any respective timing constraints; and (c) such Party has given the other Party
a reasonable time under the circumstances from the date of notice by such Party
of the required disclosure to comment upon and request confidential treatment
for such disclosure, then such Party will have the right to make such disclosure
at the time and in the manner reasonably determined by its counsel to be
required by applicable Law or Securities Regulator if the other Party has not
responded within such reasonable time period.  Notwithstanding the foregoing, it
is hereby understood and agreed that if a Party seeks to make a disclosure as
required by applicable Law or Securities Regulator as set forth in this Section
8.5, and the other Party provides comments within the respective time periods or
constraints specified herein or within the respective notice, the Party seeking
to make such disclosure or its counsel, as the case may be, will in good faith
consider incorporating such comments, and, with respect to submitting this
Agreement to (or filing this Agreement with) any Securities Regulators, or other
Persons as may be required by applicable Law, the Parties shall mutually agree
on the redactions to this Agreement to be submitted for confidential treatment
request, such agreement not to be unreasonably withheld, conditioned or delayed.

8.6       Publicity.

8.6.1    Press Release; Public Statements.  Subject to Section 8.3,  Section 8.5
and this Section 8.6,  Editas agrees not to (and shall cause its Affiliates not
to) issue any press release or other public statement disclosing this Agreement,
the activities hereunder, or the transactions contemplated hereby, unless such
press release or other public statement is approved by Juno in writing; provided
that Editas shall be authorized to make any disclosure, without the approval of
Juno, that is required by applicable Law (including the U.S. Securities Act of
1933, as amended, and the U.S. Securities Exchange Act of 1934, as amended) or
the rules of any Securities Regulator, or by judicial process, subject to and in
accordance with Section 8.3 and Section 8.5, as applicable.  Without limiting
the foregoing,  Editas shall have the right to announce the fact that there was
achievement of any Milestone Event; provided that Editas shall not disclose
details with respect to the applicable Milestone Event  (including information
sufficient to identify the Licensed Program, Licensed Program Target or any
Licensed RNP Complex or Licensed Product), unless required by applicable Law;
provided, further, that Editas shall notify Juno reasonably in advance of any
such press release or public statement and shall remove any Confidential
Information of Juno therein and incorporate any other reasonable and timely
comments from Juno therein, including any reasonable request to limit such press
release or public statement.  Juno shall have the right to issue any press
release or other public statement disclosing the activities hereunder, or the
transactions contemplated hereby, without the consent of Editas; provided that,
 if such press release is specific to a Licensed RNP Complex, then, to the
extent practicable, Juno shall notify Editas reasonably in advance of any such
press release or public statement and shall use





57




Commercially Reasonable Efforts to provide a copy of such press release or
public statement to Editas.  All press releases or public statements issued
hereunder shall be subject to Section 8.8.

8.6.2    Additional Restrictions on Disclosure.  Without limiting any other
restrictions on disclosure as set forth in this ARTICLE 8 with respect to any
press release or other public statement proposed to be made by Editas,  which
discloses any information with respect to any Licensed Program, or otherwise
relates to any Licensed Program Target, Licensed RNP Complex or Licensed
Product, or the Research, Development, Manufacture,  Commercialization or other
exploitation of any of the foregoing, including any information related to
Clinical Trials or Regulatory Approvals with respect thereto, such press release
or other public statement may not be issued without Juno’s prior written
consent, except for such disclosures by Editas as required by applicable Law or
Securities Regulators (solely and to the extent Editas’ counsel determines such
disclosure is required by applicable Law or Securities Regulators) and in
accordance with Sections 8.3 and 8.5, as applicable, and in such case Editas
shall (a) use reasonable good faith efforts to afford Juno a reasonable period
of time to review any such disclosure; (b) at Juno’s request, remove any
Confidential Information of Juno therein; and (c) incorporate any other
reasonable comments from Juno therein, including any reasonable request to limit
such press release or public statement.  Notwithstanding the foregoing, any
information that has been previously publicly disclosed in accordance with this
Agreement may be disclosed again and as long as such disclosure does not exceed
the scope, and is presented in the same context, of such prior public
disclosure.  Subject to the foregoing, if Juno proposes that Editas use specific
wording or language with respect thereto, Editas shall in good faith consider
incorporating such wording or language.

8.6.3    Previously Issued Public Statements.  The contents of any press release
or other public statement that has been reviewed and approved by a reviewing
Party may be re-released in its full original form by the publishing Party or by
such reviewing Party without a requirement for re-approval.

8.7       Permitted Publications of Results.

8.7.1    Publication.  Editas and its Affiliates shall have no right to, and
shall not, publish or publicly present any information (including publications
in journals, posters, presentations at conferences and abstracts submitted in
advance of conferences) with respect to any Licensed Program Target, Licensed
RNP Complex or Licensed Product or the results of the Research Program with
respect thereto, in each case, without Juno’s prior written
consent.  Notwithstanding the foregoing, Editas may publish information with
respect to a given Licensed RNP Complex solely to the extent related to
activities conducted by or on behalf of Editas outside the Exclusive Field (and
without any reference to any Licensed Product, the sequence of any Collaboration
RNP Complex (including the sequences of the gRNA or RGEN) or the sequence of any
donor template or its component parts and subject to the opportunity for prior
review and comment by Juno in accordance with this Section 8.7.  Editas agrees
to provide Juno with the opportunity to review any proposed abstract, manuscript
or scientific presentation (including any verbal presentation) that relates to
any such Licensed RNP Complex, at least [**] prior to its intended submission
for publication.  Juno shall [ex-10d21g001.jpg] respond in writing promptly and
in no event later than [**] after receipt of the proposed publication, with one
or more of the following: (a) comments [ex-10d21g001.jpg] on the proposed
publication, which Editas [ex-10d21g001.jpg] shall consider in good faith; (b) a
specific statement of





58




concern, based upon the need to seek Patent Rights protection or to block
publication or public disclosure (including publications in journals, posters,
presentations at conferences and abstracts submitted in advance of conferences)
if Juno reasonably determines that the proposed disclosure includes any IP that
should be maintained as a trade secret to protect any [ex-10d21g002.jpg]
Licensed Program Target or Licensed RNP Complex, in which event Editas agrees
not to submit such publication or make such presentation that contains such
information for a reasonable period of time, and in no event more than [**], and
the Parties agree to review and decide whether to seek patent protection for any
such IP in such publication or presentation which may be patentable or to
resolve any other issues; or (c) [ex-10d21g002.jpg] an identification of the
Juno’s Confidential Information that is contained in the publication reviewed,
which Editas shall remove, if requested by Juno.  Both Parties understand that a
reasonable commercial strategy may require delay of publication of information
or filing of patent applications first with respect to activities performed or
results obtained pursuant to this Agreement during the Term, or not to publish
at all if necessary to preserve trade secrets.  The Parties agree to review and
decide whether to delay publication of such information to permit filing of
patent applications.  For clarity, Juno (and its Affiliates and Sublicensees)
shall be free to make publications and presentations with respect to any
Licensed Program Target, Licensed RNP Complex or Licensed Product or the results
of the Research Program with respect thereto, in each case, without the prior
review or consent of Editas; provided that if such publication or presentation
is specific to a Licensed RNP Complex, then, to the extent practicable, Juno
shall notify Editas reasonably in advance of any such publication or
presentation.

8.7.2    Re-Publication; Re-Presentation.  The contents of any Editas
publication or presentation that has been reviewed and approved by Juno may be
re-released by Editas as long as such disclosure is presented in substantially
the same context and does not exceed the scope of such prior public disclosure,
without a requirement for re-approval.

8.8       Use of Names and Marks.  Except as otherwise expressly set forth
herein, no Party (or its respective Affiliates) shall use the name, trademark,
trade name or logo of the other Party or any of its Affiliates, or its or their
respective employee(s) in any publicity, promotion, news release or other public
disclosure relating to this Agreement or its subject matter, without the prior
written permission of the other Party; provided that such permission shall not
be required to the extent use thereof may be required by applicable Law or
Securities Regulators, including the rules of any securities exchange or market
on which a Party’s (or its Affiliate’s) securities are listed or traded.

8.9       Clinical Trials Registry.  For clarity, Juno (and its Affiliates and
Designees) shall have the right to publish registry information and summaries of
data and results from any Clinical Trials conducted in connection with
activities under this Agreement, on its clinical trials registry or on a
government-sponsored database such as www.clinicaltrials.gov, without requiring
the consent of Editas.  The Parties shall reasonably cooperate if required or
reasonably requested by Juno in order to facilitate any such publication by Juno
(and its Affiliates and Designees).

8.10     Relationship to Master Collaboration Agreement.  Except as otherwise
expressly stated in this ARTICLE 8, this Agreement supersedes the provisions of
Article 8 of the Master Collaboration Agreement with respect to any Confidential
Information related to any Licensed Program Target, Licensed RNP Complex or
Licensed Product or the results of the Research Program with respect thereto
(collectively, the “Licensed Program Confidential Information”);





59




provided that, except as otherwise set forth herein, all “Confidential
Information” of the “disclosing Party” thereunder that is Licensed Program
Confidential Information shall be deemed Confidential Information of the
disclosing Party hereunder and shall be subject to the terms and conditions of
this Agreement and the “receiving Party” shall be bound by and obligated to
comply with such terms and conditions as if they were the receiving Party
hereunder.  The foregoing shall not be interpreted as a waiver of any remedies
available to the “disclosing Party” as a result of any breach, prior to the
Effective Date, by the “receiving Party”, of its obligations pursuant to Article
8 of the Master Collaboration Agreement.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1       Representations and Warranties of Both Parties.  Each Party hereby
represents and warrants to the other Party, as of the Effective Date (and, for
clarity, as of the effective date of each Licensed Program Addendum, as
applicable, as though made then), that:

(a)        such Party is duly organized, validly existing and in good standing
under the applicable Law of the jurisdiction of its formation and has full
corporate power and authority to enter into this Agreement, and to carry out the
provisions hereof;

(b)        such Party has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

(c)        this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with its terms, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, or (ii) laws governing specific
performance, injunctive relief and other equitable remedies;

(d)        the execution, delivery and performance of this Agreement by such
Party does not breach or conflict with any agreement or any provision thereof,
or any instrument or understanding, oral or written, to which such Party (or any
of its Affiliates) is a party or by which such Party (or any of its Affiliates)
is bound, nor violate any applicable Law of any Governmental Authority having
jurisdiction over such Party (or any of its Affiliates);

(e)        no government authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement, except (i) as may be
required to conduct Clinical Trials or to seek or obtain Regulatory Approvals or
applicable Regulatory Materials or (ii) as set forth in Section 3.5 of the
Master Collaboration Agreement; and

(f)        it has obtained all necessary authorizations, consents and approvals
of any Third Party that is required to be obtained by it as of the Effective
Date (or, for clarity, the





60




effective date of such Licensed Program Addendum, as applicable), for, or in
connection with, the transaction contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement, except (i) as may be
required to conduct Clinical Trials or to seek or obtain Regulatory Approvals or
applicable Regulatory Materials or (ii) as set forth in Section 3.5 of the
Master Collaboration Agreement.

9.2       Additional Representations and Warranties of Editas.  Except, on a
Licensed Program-by-Licensed Program basis, as set forth in the applicable
Licensed Program Addendum,  Editas hereby represents and warrants to Juno,  as
of the Execution Date and the Effective Date of each Licensed Program Addendum,
as applicable,  as though made then, that:

(a)        Each applicable Licensed Program Addendum contains a complete and
accurate list of all Patent Rights included in the Editas Licensed IP that claim
or cover any Genome Editing Technology necessary or useful to exploit the
Initial Licensed Program or the Licensed Program identified in the applicable
Licensed Program Addendum, as applicable, in accordance with the licenses
granted hereunder (as applicable), Licensed Program Target, Licensed RNP Complex
or Licensed Product, including the composition or use, Research, Development,
Manufacturing, Commercialization or other exploitation of any of the foregoing,
and Editas Controls all such Patent Rights.  Except for the Editas Licensed IP,
(i) Editas and any of its Affiliates do not own or control (by license or
otherwise) any Patent or Know-How that is necessary or useful to Research,
Develop, Manufacture or Commercialize any Genome Editing Technology necessary or
useful for the exploitation of the Initial Licensed Program or any Licensed
Program identified in the applicable Licensed Program Addendum, as applicable,
Licensed Program Target, Licensed RNP Complex or Licensed Product and (ii) no
other Know-How or Patent Rights arose from the performance of the Research
Program under the Master Collaboration Agreement with respect to the Initial
Licensed Program or the Licensed Program identified in the applicable Licensed
Program Addendum.  All issued patents within the Editas Licensed IP are in full
force and effect, and have not been determined to be invalid or unenforceable,
in whole or in part;

(b)        no claim has been issued or served, or written threat of a claim or
litigation made by any Person, against Editas or any of its Affiliates that
alleges that any Editas Licensed IP is invalid or unenforceable;

(c)        Editas has disclosed to Juno the existence of any patent opinions
prepared on behalf of Editas or any of its Affiliates or otherwise made
available to Editas or any of its Affiliates related to Patent Rights within the
Editas Licensed IP;

(d)        Editas has the full right and authority to grant all of the rights
and licenses granted to Juno (or purported to be granted to Juno) hereunder, and
neither Editas nor any of its Affiliates have granted any right or license to
any Third Party relating to any of the Editas Licensed IP,  Genome Editing
Technology, Licensed Program Target,  Licensed RNP Complex or Licensed Product,
 in each case, that would conflict with or limit the scope of any of the rights
or licenses granted to Juno hereunder or would otherwise violate Section 5.1.1;

(e)        except with respect to the Editas Licensed Background IP licensed to
Editas pursuant to an In-License Agreement, Editas is the sole and exclusive
owner of the Editas





61




Licensed IP, except for the Editas Licensed Background IP that is exclusively
licensed to Editas (or any of its Affiliates) pursuant to the In-License
Agreements identified in the applicable Licensed Program Addendum.  All
Affiliates of Editas have exclusively licensed or assigned all of their right,
title and interest in and to the Editas Licensed IP to Editas.  Neither Editas
nor any of its Affiliates have granted any mortgage, pledge, claim, security
interest, lien or other charge of any kind on the Editas Licensed IP, and the
Editas Licensed IP is free and clear of any mortgage, pledge, claim, security
interest, lien or charge of any kind.  Except with respect to the Editas
Licensed Background IP licensed to Editas pursuant to an In-License Agreement,
neither Editas nor any of its Affiliates have entered into any agreement under
which Editas or any of its Affiliates has obtained a license or sublicense of
rights from a Third Party to any Editas Licensed IP or that is otherwise
necessary or useful to Research, Develop, Manufacture or Commercialize any
Genome Editing Technology necessary or useful for the exploitation of the
Initial Licensed Program or any Licensed Program identified in the applicable
Licensed Program Addendum, as applicable, Licensed Program Target, Licensed RNP
Complex or Licensed Product;

(f)        neither Editas nor any of its Affiliates have received any written
notice of any claim that any Patent or Know-How (including any trade secret
right) owned or controlled by a Third Party would be infringed or
misappropriated by the conduct of the activities under the Research Program, or
the Research,  Development, Manufacture or Commercialization of any Genome
Editing Technology, Licensed Program Target,  Licensed RNP Complex or Licensed
Product;

(g)        except as otherwise disclosed by Editas’ patent counsel via
teleconference to Juno’s patent counsel,  to Editas’ and any of Affiliates’
knowledge, (i) the conduct of the activities under the Research Program, as well
as the Research, Development and Manufacture of any Licensed Program Target, or
Licensed RNP Complex, if any, in each case, as conducted by or on behalf of
Editas or any of its Affiliates, has not violated, infringed or misappropriated
any IP or proprietary right of any Third Party and (ii) the Research,
Development, Manufacture and Commercialization of any Genome Editing Technology,
Licensed Program Target, or Licensed RNP Complex, as contemplated to be
conducted under this Agreement will not violate, infringe or misappropriate any
IP or proprietary right of any Third Party;

(h)        except as otherwise indicated the applicable Licensed Program
Addendum, there are no claims, judgments, settlements, litigations, suits,
actions, disputes, arbitration, judicial or legal administrative or other
proceedings or governmental investigations pending or, to Editas’ or any of its
Affiliates’ knowledge, threatened against Editas or any of its Affiliates which
would reasonably be expected to adversely affect or restrict the ability of
Editas to consummate or perform the transactions contemplated under this
Agreement, or which would affect the Editas Licensed IP, or Editas’ Control
thereof, or any Genome Editing Technology, Licensed Program Target, Licensed RNP
Complex or Licensed Product;

(i)         neither Editas nor any of its Affiliates have issued a claim against
a Third Party alleging that a Third Party is infringing or has infringed or
misappropriated any Editas Licensed IP, and, except as otherwise disclosed by
Editas’ patent counsel via teleconference to Juno’s patent counsel,  to Editas’
and any of its Affiliates’ knowledge, no issued patents within the Editas
Licensed IP are being infringed and no trade secrets within the Editas Licensed
IP are being misappropriated by any Third Party;





62




(j)         neither Editas nor any of its Affiliates have employed or otherwise
used in any capacity, the services of any Person suspended, proposed for
debarment or debarred under United States law, including under 21 U.S.C. § 335a,
or any foreign equivalent thereof, with respect to any Genome Editing
Technology, Licensed Program Target, Licensed RNP Complex or Licensed Product or
otherwise in performing any portion of the Research Program under the Master
Collaboration Agreement with respect thereto.  All Research,  Development
(including non-clinical studies and Clinical Trials)  and Manufacturing related
to any Genome Editing Technology, Licensed Program Target, Licensed RNP Complex
or Licensed Product conducted by or on behalf of Editas or any of its
Affiliates, as well as the conduct of the Research Program under the Master
Collaboration Agreement with respect thereto, has been conducted in accordance
with all applicable Laws (including, to the extent applicable, GCP, GLP and
GMP);

(k)        neither Editas nor any of its Affiliates have entered into any
agreement under which Editas or any of its Affiliates (i) has obtained a license
or sublicense of rights from a Third Party to any Genome Editing Technology,
Licensed Program Target, Licensed RNP Complex or Licensed Product, or to any
Editas Licensed IP, except for the licenses pursuant to the In-License
Agreements identified in the applicable Licensed Program Addendum, or (ii) has
granted a license, sublicense, option or right to a Third Party in the Licensed
Field that remains in effect as of the Execution Date or the Effective Date, as
applicable, of such Licensed Program Addendum, as applicable, to Research,
Develop, Manufacture or Commercialize any Genome Editing Technology necessary or
useful for the exploitation of the Initial Licensed Program or any Program,
 Licensed Program Target, Licensed RNP Complex or Licensed Product.  Each
In-License Agreement identified in a Licensed Program Addendum does not conflict
with, limit or otherwise materially adversely affect the scope of the rights or
licenses granted to Juno hereunder;

(l)         other than the Existing Program Agreements and the In-License
Agreements identified in the applicable Licensed Program Addendum,  Editas (or
any of its Affiliates, as applicable) has not entered into any agreement
relating to the Editas Licensed IP or the Research,  Development, Manufacture,
Commercialization or other exploitation of any Genome Editing Technology
necessary for the exploitation of the Initial Licensed Program or any Program,
 Licensed Program Target, Licensed RNP Complex or Licensed Product, or the
Editas Licensed IP in the Licensed Field;

(m)       with respect to each In-License Agreement, (i) it is in full force and
effect; (ii) neither Editas nor any of its Affiliates is in breach thereof;
(iii) neither Editas nor any of its Affiliates has received any notice from the
counterparty to such In-License Agreement, as applicable, of Editas’ (or its
Affiliate’s, as applicable) breach or notice of threatened breach by Editas (or
its Affiliate, as applicable) thereof and (iv) Editas has provided Juno with a
true, correct and complete copy of each In-License Agreement (provided that such
copy may be redacted as to terms not applicable to a sublicensee thereunder);

(n)        Editas has disclosed to Juno all material information and data, and
all material correspondences to or from any Regulatory Authority, existing as of
the Execution Date or the Effective Date, as applicable, in the possession or
control of Editas or any of its Affiliates, in each case related to any Licensed
Program, Genome Editing Technology necessary or useful for the exploitation of
the Initial Licensed Program or any Licensed Program,  Licensed





63




Program Target, Licensed RNP Complex or Licensed Product, including the
composition, use, Research, Development, Manufacture or Commercialization of any
of the foregoing;

(o)        Editas (and its Affiliates) has not obtained, or filed, any INDs,
MAAs or other Regulatory Approvals or any other form of regulatory application
for approval of Clinical Trials, marketing or other purpose, for any Licensed
RNP Complex in the Licensed Field or any Licensed Product; and

(p)        Editas is required to include the provisions of Section 7.5
(including Schedule 7.5 thereto),  ARTICLE 13 and any additional provisions of
the relevant In-License Agreement(s) as expressly set forth in the Licensed
Program Addenda, in each case, to comply with the applicable In-License
Agreements.

9.3       Additional Covenants of Editas.  Editas hereby further covenants to
Juno that:

9.3.1    Listing of Additional Editas Patents.  On a Licensed
Program-by-Licensed Program basis, Editas shall promptly notify Juno in writing
if any Patent Rights in the Editas Licensed IP becomes known to Editas that are
not listed on the applicable Licensed Program Addendum.

9.3.2    No Other Uses.  Except as otherwise expressly agreed to by Juno in
writing, neither Editas nor any of its Affiliates shall use (and neither shall
grant any Third Party the right to use) (a) any Licensed Program Target or any
Licensed RNP Complex in the Exclusive Field in the Territory;  or (b) any
Licensed Product for any purpose in the Territory.

9.3.3    Compliance with Law.  Editas and its Affiliates shall perform its
activities pursuant to this Agreement in compliance (and shall ensure compliance
by any of its subcontractors) with all applicable Laws, including, to the extent
applicable, GCP, GLP and GMP. Without limiting the foregoing, Editas shall not,
and shall cause its Affiliates not to, employ or otherwise use in any capacity,
the services of any Person suspended, proposed for debarment or debarred under
United States law, including under 21 U.S.C. § 335a, or any foreign equivalent
thereof, with respect to activities hereunder for any Licensed Program Target,
Licensed RNP Complex or Licensed Product.

9.3.4    Notice from Editas.  Editas shall promptly notify Juno in writing in
the event that Editas no longer is subject to the restrictions on granting
rights to Juno hereunder with respect to the Excluded Ocular Field under the
Allergan Agreement or the Excluded Base Editing Non-Cancer Field under the Beam
Agreement, or if BlueRock no longer has co-exclusive rights in the BlueRock
Field under the BlueRock Agreement.  Following the Execution Date, Editas and
its Affiliates shall not amend the Allergan Agreement, Beam Agreement or
BlueRock Agreement in a manner that could conflict with or otherwise adversely
affect the rights granted to Juno hereunder, including an expansion of the field
under the Allergan Agreement, Beam Agreement or BlueRock Agreement, as
applicable.

9.4       Additional Representation and Warranty of Juno.  Except as set forth
in the applicable Licensed Program Addendum,  Juno hereby represents and
warrants to Editas, as of the Execution Date or the Effective Date of each
Licensed Program Addendum,  as applicable, that





64




there are no claims, judgments, settlements, litigations, suits, actions,
disputes, arbitration, judicial or legal administrative or other proceedings or
governmental investigations pending or, to Juno’s knowledge, threatened against
Juno which would reasonably be expected to adversely affect or restrict the
ability of Juno to consummate or perform the transactions contemplated under
this Agreement.

9.5       Juno Covenants.  Juno hereby covenants to the Editas that Juno and its
Affiliates shall perform its activities pursuant to this Agreement in compliance
(and shall ensure compliance by any of its subcontractors) with all applicable
Laws, including, to the extent applicable, GCP, GLP and GMP.  Without limiting
the foregoing, Juno shall not, and shall cause its Affiliates not to, employ or
otherwise use in any capacity, the services of any Person suspended, proposed
for debarment or debarred under United States law, including under 21 U.S.C. §
335a, or any foreign equivalent thereof, with respect to activities hereunder
for Licensed Program Target, Licensed RNP Complex or Licensed Product.

9.6       Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTY OR CONDITION OF
ANY KIND, EITHER EXPRESS OR IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS
ANY AND ALL REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS
AGREEMENT), INCLUDING WITH RESPECT TO ANY PATENT RIGHTS OR KNOW-HOW, OR
MATERIALS, INCLUDING WARRANTIES OF VALIDITY OR ENFORCEABILITY, MERCHANTABILITY,
FITNESS FOR A PARTICULAR USE OR PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY
THIRD PARTY PATENT RIGHTS OR OTHER IP RIGHTS.  WITHOUT LIMITING THE FOREGOING,
NEITHER PARTY MAKES ANY REPRESENTATION, WARRANTY OR GUARANTEE THAT ANY LICENSED
PRODUCT WILL BE SUCCESSFUL, OR THAT ANY OTHER PARTICULAR RESULTS WILL BE
ACHIEVED WITH RESPECT TO ANY LICENSED PROGRAM TARGET,  LICENSED RNP COMPLEX OR
LICENSED PRODUCT HEREUNDER.

ARTICLE 10

INDEMNIFICATION; INSURANCE

10.1     Indemnification by Juno.  Juno shall indemnify, defend and hold
harmless Editas and its Affiliates and its and their respective directors,
officers, employees, agents and their respective successors, heirs and assigns
(collectively, the “Editas Indemnitees”), from and against any and all Third
Party Damages to the extent arising out of or relating to, directly or
indirectly, any Third Party Claim to the extent based upon:

(a)        bodily injury or death resulting from any Licensed Product that
during the Term was Researched, Developed, Manufactured, Commercialized, used,
sold or otherwise distributed by or on behalf of Juno, its Affiliates or
Sublicensees;

(b)        the negligence or willful misconduct of Juno or any of its Affiliates
or its or their respective directors, officers, employees or agents, in
connection with Juno’s performance of its obligations under this Agreement; or





65




(c)        any breach by Juno of any of its representations, warranties,
covenants, agreements or obligations under this Agreement;

except, in each case, to the extent such Third Party Damages result from any
Third Party Claim covered under Section 10.2(b)  or  (c).

10.2     Indemnification by Editas.  Editas shall indemnify, defend and hold
harmless Juno, its Affiliates and its and their respective directors, officers,
employees, agents, and their respective successors, heirs and assigns
(collectively, the “Juno Indemnitees”), from and against any and all Third Party
Damages to the extent arising out of or relating to, directly or indirectly, any
Third Party Claim to the extent based upon:

(a)        bodily injury or death resulting from (i) any Licensed RNP Complex
(or product that was modified using a Licensed RNP Complex) Researched,
Developed, Manufactured, Commercialized, used, sold or otherwise distributed by
or on behalf of Editas, its Affiliates or sublicensees outside of the Exclusive
Field or after the Term or (ii) any activities under the Allergan Agreement,
Beam Agreement or BlueRock Agreement;

(b)        the negligence or willful misconduct of Editas or any of its
Affiliates or its or their respective directors, officers, employees or agents,
in connection with the performance of Editas’ obligations under this Agreement;
or

(c)        any breach by Editas of any of its representations, warranties,
covenants, agreements or obligations under this Agreement;

except, in each case, to the extent such Third Party Damages result from any
Third Party Claim covered under Section 10.1(b) or  (c).

10.3     Procedure.  If a Party is seeking indemnification under Section 10.1 or
Section 10.2, as applicable (the “Indemnitee”), it shall inform the other Party
(the “Indemnitor”) of the claim giving rise to the obligation to indemnify
pursuant to Section 10.1 or Section 10.2, as applicable, as soon as reasonably
practicable after receiving notice of the claim (provided, however, any delay or
failure to provide such notice shall not constitute a waiver or release of, or
otherwise limit, the Indemnitee’s rights to indemnification under Section 10.1
or Section 10.2, as applicable, except to the extent that such delay or failure
materially prejudices the Indemnitor’s ability to defend against the relevant
claims).  The Indemnitor shall have the right to assume the defense of any such
claim for which the Indemnitee is seeking indemnification pursuant to Section
10.1 or Section 10.2, as applicable.  The Indemnitee shall cooperate with the
Indemnitor and the Indemnitor’s insurer as the Indemnitor may reasonably
request, and at the Indemnitor’s cost and expense.  The Indemnitee shall have
the right to participate, at its own expense and with counsel of its choice, in
the defense of any claim or suit that has been assumed by the Indemnitor.  The
Indemnitor shall not settle any claim without the prior written consent of the
Indemnitee, not to be unreasonably withheld, conditioned or delayed; provided,
however, that the Indemnitor shall not be required to obtain such consent if the
settlement (a) involves only the payment of money and will not result in the
Indemnitee (or other Editas Indemnitees or Juno Indemnitees, as applicable)
becoming subject to injunctive or other similar type of relief;  (b) does not
require an admission by the Indemnitee (or other Editas Indemnitees or Juno
Indemnitees, as applicable); and (c) if Editas is the Indemnitor,





66




does not adversely affect the rights or licenses granted to Juno (or its
Affiliate) under this Agreement or the Master Collaboration Agreement.  The
Indemnitee shall not settle or compromise any such claim without the prior
written consent of the Indemnitor, which it may provide in its sole
discretion.  If the Parties cannot agree as to the application of Section 10.1
or Section 10.2, as applicable, to any claim, pending resolution of the Dispute
pursuant to Section 12.2, the Parties may conduct separate defenses of such
claims, with each Party retaining the right to claim indemnification from the
other Party in accordance with Section 10.1 or Section 10.2, as applicable, upon
resolution of the underlying claim.  In each case, the Indemnitee shall
reasonably cooperate with the Indemnitor, and shall make available to the
Indemnitor all pertinent information under the Control of the Indemnitee, which
information shall be subject to ARTICLE 8.

10.4     Insurance.  During the Term and for a period of [**] thereafter, each
Party shall maintain, at its cost, a program of insurance (or, with respect to
Juno, self-insurance) against liability and other risks associated with its
activities and obligations under this Agreement, and its indemnification
obligations hereunder, in such amounts, subject to such deductibles and on such
terms as are customary for such Party for the activities to be conducted by it
under this Agreement.  It is understood that such insurance shall not be
construed to create a limit on either Party’s liability with respect to its
indemnification obligations under this ARTICLE 10, or otherwise.

10.5     LIMITATION OF LIABILITY.  NEITHER EDITAS NOR JUNO, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER
OR IN CONNECTION WITH THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS
OR LOST REVENUES), WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY, CONTRIBUTION OR OTHERWISE,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION
10.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER SECTION 10.1 OR SECTION 10.2 FOR ANY THIRD
PARTY DAMAGES OR THE LIABILITY OF EITHER PARTY FOR ANY BREACHES OF ARTICLE 8 OR
EDITAS FOR BREACH OF ANY OF ITS OBLIGATIONS UNDER ARTICLE 5.

ARTICLE 11

TERM AND TERMINATION

11.1     Term; Expiration.

11.1.1  Term.  This Agreement shall become effective on the Execution Date and,
subject to Section 3.5 of the Master Collaboration Agreement as to each such
subsequent Licensed Program, on the Effective Date of the applicable Licensed
Program Addendum, and, unless earlier terminated in accordance with this ARTICLE
11, shall remain in effect until it expires as follows (the “Term”):





67




(a)        on a Licensed Product-by-Licensed Product and country-by-country
basis, this Agreement shall expire on the date of the expiration of the Royalty
Term with respect to such Licensed Product in such country; and

(b)        in its entirety upon the expiration of all applicable Royalty Terms
under this Agreement with respect to all Licensed Products in all countries in
the Territory.

11.1.2  Effect of Expiration.  After the expiration of the Term pursuant to
Section 11.1.1, the following terms shall apply:

(a)        Licenses after Licensed Product Expiration.  Except with respect to a
Licensed Product as to which this Agreement was previously terminated, on a
country-by-country basis, after expiration of the Royalty Term with respect to a
given Licensed Product in a given country pursuant to Section 11.1.1(a), the
licenses set forth in Section 7.1 with respect to such Licensed Product (and the
Licensed RNP Complex or Licensed RNP Complex Group, as applicable, used to
modify such Licensed Product) in such country will automatically become
non-exclusive, fully paid-up, perpetual, irrevocable and royalty-free.

(b)        Licenses after Expiration of this Agreement.  Except with respect to
a Licensed Product as to which this Agreement was previously terminated, after
expiration of the Term with respect to this Agreement in its entirety pursuant
to Section 11.1.1(b), all licenses set forth in Section 7.1 will automatically
become non-exclusive, fully paid-up, perpetual, irrevocable and royalty-free.

11.2     Termination for Breach.

11.2.1  Material Breach.

(a)        Licensed Product-by-Licensed Product.  This Agreement may be
terminated, on a Licensed Product-by-Licensed Product basis, by a Party for the
material breach by the other Party of this Agreement with respect to such
Licensed Program; provided that the breaching Party has not cured such breach
within sixty (60) days after the date of written notice to the breaching Party
of such breach (the “Cure Period”), which notice shall describe such breach in
reasonable detail and shall state the non-breaching Party’s intention to
terminate this Agreement.  For clarity, but subject to Section 11.2.2, the Cure
Period for any allegation made as to a material breach under this Agreement will
run from the date that written notice was first provided to the breaching Party
by the non-breaching Party.  Any such termination of this Agreement under this
Section 11.2.1(a) shall become effective at the end of the Cure Period, unless
the breaching Party has cured such breach prior to the expiration of such Cure
Period, or, if such breach is not susceptible to cure within the Cure Period,
then such Cure Period shall be extended for an additional sixty (60) days so
long as such material breach is susceptible to cure within such extension period
and the breaching Party continues to use commercially reasonable efforts to cure
such material breach during such extension period.  This Agreement shall remain
in force and effect with respect to any and all other Licensed Products that
were not subject to the foregoing termination.





68




(b)        Licensed Program-by-Licensed Program.  On a Licensed
Program-by-Licensed Program basis, in the event that Juno fails to make any
undisputed payment owed to Editas hereunder with respect to a Licensed Product
from a given Licensed Program, Editas may terminate this Agreement as to such
Licensed Program, including all Licensed Products from such Licensed Program;
provided that Editas has provided Juno with a written notice of breach with
respect to such non-payment and Juno not cured such non-payment within the Cure
Period.  For clarity, but subject to Section 11.2.2, the Cure Period for any
allegation made as to such breach under this Agreement will run from the date
that written notice was first provided to Juno by Editas.  Any such termination
of this Agreement under this Section 11.2.1(b) shall result in termination of
the relevant Licensed Program Addenda and become effective at the end of the
Cure Period, unless Juno has cured such non-payment prior to the expiration of
such Cure Period.  This Agreement shall remain in force and effect with respect
to any and all other Licensed Programs that were not subject to the foregoing
termination.

11.2.2  Disagreement as to Breach.  Notwithstanding Section 11.2.1, if the
Parties in good faith disagree as to whether there has been a breach of this
Agreement pursuant to Section 11.2.1, then: (a) the Party that disputes that
there has been a breach may contest the allegation by referring such matter,
within [**] following such written notice of alleged breach, for resolution to
the Executive Officers, who shall meet promptly to discuss the matter and
determine, within [**] following referral of such matter, whether or not a
breach has occurred pursuant to Section 11.2.1; provided that if the Executive
Officers are unable to resolve such dispute within such [**] period after it is
referred to them, the matter will be resolved as provided in Section 12.2; (b)
the relevant Cure Period with respect thereto will be tolled from the date the
breaching Party notifies the non-breaching Party of such dispute and through the
resolution of such dispute in accordance with the applicable provisions of this
Agreement; (c) subject to Section 11.9, during the pendency of such dispute, all
of the terms and conditions of this Agreement shall remain in effect and the
Parties shall continue to perform all of their respective obligations hereunder;
and (d) if it is ultimately determined that the breaching Party committed such
breach, then the breaching Party shall have the right to cure such breach, after
such determination, within the Cure Period (as may be extended in accordance
with Section 11.2.1) which shall commence as of the date of such determination. 
Notwithstanding the foregoing, the applicable dispute resolution terms of
Section 7.5 shall apply with respect to termination rights solely with respect
to any IP Controlled by Editas under the Harvard-Broad Licenses.

11.3     Voluntary Termination.  Juno may terminate this Agreement at will, in
its sole discretion, on a Licensed Product-by-Licensed Product basis or in its
entirety upon ninety (90) days’ prior written notice to Editas at any time.

11.4     Termination for Bankruptcy.  To the extent allowed under Law, either
Party shall have the right to terminate this Agreement in the event of the
commencement of any proceeding in or for bankruptcy, insolvency, dissolution or
winding up by or against the other Party (other than pursuant to a corporate
restructuring) that is not dismissed or otherwise disposed of within [**]
thereafter.

11.5     Termination for Patent Challenge.  In the event that Juno (or its
Affiliate or Sublicensee) brings a Patent Challenge against an Editas Licensed
Background Patent or Editas Licensed Collaboration Patent or knowingly assists
another party in a Patent Challenge against an





69




Editas Licensed Background Patent or Editas Licensed Collaboration Patent,
except as required under a court order or subpoena or where Juno (or its
Affiliate or Sublicensee) is required by legal process to be joined as a party
to the Patent Challenge proceeding, Editas shall have the option to terminate
this Agreement at its sole discretion with respect to such Editas Licensed
Background Patent(s) or Editas Licensed Collaboration Patent(s), as applicable,
that are subject of the Patent Challenge upon [**] written notice to Juno if
such Patent Challenge or assistance, as applicable, is not dropped by Juno
within such [**] period; provided that Editas shall not have the right to
terminate this Agreement with respect to the applicable Editas Licensed
Background Patent(s) or Editas Licensed Collaboration Patent(s), as applicable,
under this Section 11.5, with respect to any such Patent Challenge by a
Sublicensee if Juno terminates the sublicense granted to such Sublicensee with
respect to the challenged Editas Licensed Background Patent(s) or Editas
Licensed Collaboration Patent(s), as applicable, within [**] of Editas’ notice
to Juno under this Section 11.5.  Notwithstanding the foregoing, the applicable
terms of Section 7.5 shall apply with respect to any Patent Challenge brought by
Juno against Patent Rights Controlled by Editas under the Harvard-Broad
Licenses.

11.6     Effects of Termination.

11.6.1  Termination in Full.  In the event of termination of this Agreement in
its entirety for any reason:

(a)        except as set forth in this Section 11.6.1 or Section 11.8, all
rights and licenses granted herein shall terminate in full with respect to a
termination of this Agreement;

(b)        except as set forth in this Section 11.6.1 or Section 11.8,  all
obligations of Editas and Juno hereunder shall terminate;

(c)        each Party shall return or destroy all Confidential Information of
the other Party as required by ARTICLE 8 (other than joint Confidential
Information), except as reasonably necessary to exercise any surviving rights
and except for one copy of which may be retained for archival purposes  (which
shall remain subject to the confidentiality and non-use provisions of ARTICLE
8); and

(d)        notwithstanding the foregoing provisions of this Section 11.6, the
licenses granted to Juno hereunder shall survive for twelve  (12) months
following the effective date of termination in order for Juno (and its
Affiliates, Sublicensees and Distributors), at Juno’s discretion, during the
twelve  (12)-month period immediately following the effective date of
termination, to (i) finish or otherwise wind-down any ongoing Clinical Trials
with respect to any Licensed Products hereunder; and (ii) finish and sell any
work-in-progress and any Licensed Products remaining in inventory;  provided
that Juno shall pay royalties on Annual Product Net Sales of such Licensed
Products sold by Juno during such period, to the extent during the applicable
Royalty Term, as and to the extent Juno would otherwise be required to pay such
royalties as set forth in Section 6.2; provided, however, that Juno shall have
no obligation to undertake such activities, in each case of (i) and (ii), as and
to the extent determined by Juno.





70




11.6.2  Termination as to a Licensed Product or Licensed Program.  In the event
of termination of this Agreement with respect to a given Licensed Product or
Licensed Program for any reason:

(a)        except as set forth in this Section 11.6.2 or Section 11.8, all
rights and licenses granted herein shall terminate with respect to such Licensed
Product or Licensed Program,  as applicable;

(b)        except as set forth in this Section 11.6.2 or Section 11.8,  all
obligations of Editas and Juno as relates to such Licensed Product or Licensed
Program shall terminate;

(c)        each Party shall return or destroy all Confidential Information of
the other Party with respect to such Licensed Product or Licensed Program as
required by ARTICLE 8 (other than joint Confidential Information), except as
reasonably necessary to exercise any surviving rights and except for one copy of
which may be retained for archival purposes  (which shall remain subject to the
confidentiality and non-use provisions of ARTICLE 8); and

(d)        notwithstanding the foregoing provisions of this Section 11.6, the
licenses granted to Juno hereunder with respect to such Licensed Product or
Licensed Program shall survive for twelve (12) months following the effective
date of termination in order for Juno (and its Affiliates, Sublicensees and
Distributors), at Juno’s discretion, during the twelve (12)-month period
immediately following the effective date of termination, to (a) finish or
otherwise wind-down any ongoing Clinical Trials with respect to such Licensed
Product or any Licensed Products under such Licensed Program, as applicable; and
(b) finish and sell any work-in-progress and such Licensed Product or any
Licensed Products remaining in inventory with respect to such Licensed Program,
as applicable; provided that Juno shall pay royalties on Annual Product Net
Sales of such Licensed Products sold by Juno during such period, to the extent
during the applicable Royalty Term, as and to the extent Juno would otherwise be
required to pay such royalties as set forth in Section 6.2;  provided, however,
that Juno shall have no obligation to undertake such activities, in each case of
(a) and (b), as and to the extent determined by Juno.

11.7     Certain Additional Remedies of Juno in Lieu of Termination.  If Juno
has the right to terminate this Agreement (with respect to a given Licensed
Product(s)) pursuant to Section 11.2, then in lieu of Juno terminating pursuant
to Section 11.2, Juno may elect to have this Agreement continue in full force
and effect as modified by this Section 11.7 by providing written notice to
Editas prior to the date that otherwise would have been the effective date of
termination had Juno exercised its right to so terminate this Agreement (with
respect to a given Licensed Product(s)) under Section 11.2; provided that (a)
Juno has provided notice to Editas asserting the alleged breach as required by
Section 11.2, (b) Editas fails to cure such breach prior to the expiration of
the applicable Cure Period (provided that if Editas has notified Juno that it
disputes that it is in material breach in accordance with Section 11.2.2, then
the Cure Period shall be tolled during the pendency of such dispute as set forth
in Section 11.2.2).  In such an event, Juno may elect to have this Agreement
continue in full force and effect by providing written notice to Editas;
provided, however, that if Juno so elects to continue this Agreement, then from
and after such time as Juno delivers such written notice to Editas, any and all
amounts thereafter payable by Juno hereunder (including Milestone Payments and
royalties) shall be reduced by [**] percent ([**]%).





71




11.8     Surviving Provisions.

11.8.1        Accrued Rights; Remedies.  Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of any Party prior to such termination or
expiration, and any and all damages or remedies (whether in law or in equity)
arising from any breach hereunder, each of which shall survive termination or
expiration of this Agreement.  Such termination or expiration shall not relieve
any Party from obligations, which are expressly indicated to survive termination
or expiration of this Agreement.  Any payment obligations of a Party that have
accrued as of termination or expiration of this Agreement shall survive such
termination or expiration, as applicable.  Except as otherwise expressly set
forth in this Agreement, the termination provisions of this ARTICLE 11 are in
addition to any other relief and remedies available to either Party under this
Agreement and at applicable Law.

11.8.2        Survival.  Without limiting the provisions of Section 11.8.1, the
rights and obligations of the Parties set forth in the following Sections and
Articles of this Agreement shall survive the expiration or termination of this
Agreement (in its entirety or with respect to a given Licensed Product or
Licensed Program, as applicable, and, if terminated with respect to a given
Licensed Product or Licensed Program, as applicable, then the following Sections
and Articles of this Agreement shall survive solely with respect to such
Licensed Product or Licensed Program, as applicable), in addition to those other
terms and conditions that are expressly stated to survive termination or
expiration of this Agreement: ARTICLE 1 (to the extent the definitions are used
in other surviving provisions), Section 3.2.2,  Section 6.2.2 (last sentence
only), Section 6.2.5  (with respect to any payment obligations accrued but
unpaid prior to the effectiveness of such termination or expiration), Section
6.3.2  (with respect to any payment obligations accrued but unpaid prior to the
effectiveness of such termination or expiration), Section 6.3.4  (with respect
to any payment obligations accrued but unpaid prior to the effectiveness of such
termination or expiration), Section 6.4  (with respect to any payment
obligations accrued but unpaid prior to the effectiveness of such termination or
expiration),  Section 6.5,  Section 6.6, Section 6.7  (with respect to any
payment obligations accrued but unpaid prior to the effectiveness of such
termination or expiration), Section 7.2, Section 7.6, Section 7.7, Section 7.8,
 Section 7.10 (solely with respect to Joint Collaboration Patents and Joint
Patents), Section 7.11 (solely with respect to Joint Collaboration Patents and
Joint Patents), Section 7.12 (solely with respect to Joint Collaboration Patents
and Joint Patents),  ARTICLE 8, Section 9.6,  ARTICLE 10 (provided that Section
10.1(a) shall only survive with respect to units of Licensed Product sold by or
on behalf of Juno, its Affiliates or Sublicensees), Section 11.1.2, Section
11.6, Section 11.8, Section 11.9,  ARTICLE 12 and ARTICLE 13 (solely to the
extent the applicable In-License Agreement, or the surviving provisions thereof
(to the extent the applicable provisions survive), is in full force and effect).

11.9     Milestone Payments.  Notwithstanding anything to the contrary contained
herein, if notice of termination of this Agreement is given prior to achievement
of a given milestone set forth in Section 6.3,  Juno shall not be obligated to
make any Milestone Payment to Editas with respect to any milestone achieved
following the notice of such termination, unless such notice of termination was
delivered pursuant to Section 11.2 and such material breach was cured within the
Cure Period (or extension thereof).





72




ARTICLE 12

MISCELLANEOUS

12.1     Governing Laws; Venue; Jurisdiction.  This Agreement shall be governed
by, interpreted and enforced in accordance with the laws of the State of New
York, without regard to principles of conflicts or choice of laws that would
cause the application of the laws of another jurisdiction and excluding the
United Nations Convention on Contracts for the International Sales of Goods;
provided, however, that with respect to matters involving the validity or
infringement of Patent Rights in a given country, such matter may be brought in
the applicable country and the applicable Laws of the applicable country shall
apply (subject to Section 7.8.1). Subject to Section 12.2, Disputes arising out
of this Agreement shall be subject to the exclusive jurisdiction and venue of
the state and federal courts located in New York, New York (and the appellate
courts thereof), and each Party hereby irrevocably consents to the personal and
exclusive jurisdiction and venue thereof.

12.2     Disputes.

12.2.1  General.  Except as otherwise expressly set forth in this Agreement, if
any dispute, claim or controversy of arising out of or relating to this
Agreement, including any action or claim based on tort, contract or statute, or
concerning the interpretation, effect, termination validity, performance or
breach of this Agreement (each, a “Dispute”), arises between the Parties and the
Parties cannot resolve such dispute within [**] of a written request by either
Party to the other Party, the Parties agree to refer the Dispute to the
respective Executive Officers of each Party for resolution; provided that
decisions that are subject to the decision-making authority of a given Party, as
expressly set forth in this Agreement, will not be subject to the provisions of
Section 12.2 so long as such decisions are made in accordance with this
Agreement.

12.2.2  Arbitration.  If, after an additional [**], such representatives have
not succeeded in negotiating a resolution of the Dispute, and a Party wishes to
begin an arbitration to resolve such Dispute arising under this Agreement, such
Party shall provide written notice (the “Arbitration Request”) to the other
Party of such intention and a statement of the issues for resolution.  From the
date of the Arbitration Request and until such time as such Dispute has become
finally settled, the running of the time periods as to which Party must cure a
breach of this Agreement becomes suspended as to any breach that is the subject
matter of the Dispute.  Within [**] after the receipt of the Arbitration
Request, the other Party may, by written notice, add additional issues for
resolution in a statement of counter-issues.

12.2.3  Arbitration Procedure.  Any arbitration pursuant to this Section 12.2
will be held in New York, New York, United States unless another location is
mutually agreed by the Parties.  The arbitration will be governed by the United
States Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of any inconsistent
state Law.  The Parties shall mutually agree on the rules to govern discovery
and the rules of evidence for the arbitration within [**] after the Arbitration
Request.  If the Parties fail to timely agree to such rules, the United States
Federal Rules of Civil Procedure will govern discovery and the United States
Federal Rules of Evidence will govern evidence for the arbitration.  The
arbitration will be conducted by a single arbitrator knowledgeable in the
subject matter at issue in the dispute and acceptable to both Parties; provided
that the Parties may by mutual agreement elect to have the arbitration conducted
by a panel of three (3) arbitrators.





73




If the Parties fail to agree on a mutually acceptable arbitrator within [**]
after the Arbitration Request, then the arbitrator shall be selected by the New
York, New York office of the American Arbitration Association.  The arbitrator
may proceed to an award, notwithstanding the failure of either Party to
participate in the proceedings.  The arbitrator shall, within [**] after the
conclusion of the arbitration hearing, issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages awarded.  The arbitrator shall
be limited in the scope of his or her authority to resolving only the specific
matter which the Parties have referred to arbitration for resolution and shall
not have authority to render any decision or award on any other issues.  Subject
to Section 10.5, the arbitrator shall be authorized to award compensatory
damages, but shall not be authorized to award punitive, special, consequential,
or any other similar form of damages, or to reform, modify or materially change
this Agreement.  The arbitrator also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief the arbitrator deems just
and equitable and within the scope of this Agreement, including an injunction or
order for specific performance.  The award of the arbitrator shall be the sole
and exclusive remedy of the Parties, except for those remedies that are set
forth in this Agreement or which apply to a Party by operation of the applicable
provisions of this Agreement, and the Parties hereby expressly agree to waive
the right to appeal from the decisions of the arbitrator, and there shall be no
appeal to any court or other authority (government or private) from the decision
of the arbitrator.  Judgment on the award rendered by the arbitrator may be
enforced in any court having competent jurisdiction thereof.

12.2.4  Arbitration Costs.  Each Party shall bear its own attorneys’ fees,
costs, and disbursements arising out of the arbitration, and shall pay an equal
share of the fees and costs of the arbitrator; provided, however, that the
arbitrator, in his or her award, shall be authorized to determine whether a
Party is the prevailing Party, and if so, to award to that prevailing Party
reimbursement for its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, transcripts,
photocopy charges and travel expenses).

12.2.5  Confidentiality.  All proceedings and decisions of the arbitrator shall
be deemed Confidential Information of each of the Parties, and shall be subject
to ARTICLE 8.

12.2.6  Equitable Relief; Cumulative Remedies.  Notwithstanding anything to the
contrary contained herein, including Section 12.2.2, either Party may, without
waiving any remedy under this Agreement, seek from any court having jurisdiction
equitable relief, including any injunctive or provisional relief and specific
performance to protect the rights or property of that Party.  Such remedies will
not be deemed to be the exclusive remedies for a breach of this Agreement but
will be in addition to all other remedies available at law or equity.  In
addition, notwithstanding the provisions of Section 12.2.2, either Party may
bring an action in any court having jurisdiction to enforce an award rendered
pursuant to Section 12.2.2.  The Parties further agree not to raise as a defense
or objection to the request or granting of such relief that any breach of this
Agreement is or would be compensable by an award of money damages.  No remedy
referred to in this Agreement is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under applicable Law.

12.2.7  Pending Final Resolution.  Until final resolution of the Dispute in
accordance with this Agreement, (a) this Agreement will remain in full force and
effect; and (b)





74




the time periods for cure as to any termination will be tolled.  The Parties
further agree that any payments made pursuant to this Agreement pending
resolution of the dispute shall be refunded if a final determination is made in
accordance with this Agreement that such payments are not due.

12.2.8  WAIVER OF JURY TRIAL.  EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF EITHER PARTY
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

12.3     Independent Contractors.  The relationship of the Parties under this
Agreement is that of independent contractors. Nothing contained herein is
intended or is to be construed so as to constitute (a) Editas as a partner,
agent, or joint venturer of Juno; or (b) Juno as a partner, agent or joint
venturer of Editas.  Neither Editas nor Juno, respectively, shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of Juno or Editas, respectively, or to bind Juno or
Editas, respectively, to any contract, agreement, or undertaking with any Third
Party.

12.4     Assignment.

12.4.1  General.  The Parties agree that, except as expressly permitted
hereunder, neither this Agreement nor their rights and obligations under this
Agreement shall be delegated, assigned or otherwise transferred to a third
party, in whole or part, whether voluntarily or by operation of law, including
by way of sale of assets, merger or consolidation, without prior written consent
of the other Party.  Notwithstanding the foregoing, a Party may, without such
consent, assign this Agreement and its rights and obligations hereunder in their
entirety (a) to an Affiliate (provided, however, that such Party will remain
fully and unconditionally liable and responsible to the other Party for the
performance and observance of all such duties and obligations by such
Affiliate),  provided that, upon written request by the other Party, such Party
will disclose to the other Party whether it has assigned this Agreement to an
Affiliate and, in such case, the identity of such Affiliate, or (b) its
successor in interest in connection with its merger, consolidation, or sale of
all or substantially all of its assets or that portion of its business
pertaining to the subject matter of this Agreement.  Subject to the foregoing,
this Agreement shall be binding on and inure to the benefit of the Parties and
their permitted successors and assigns.  Any attempted delegation, assignment or
transfer in violation of this Section 12.4 shall be null and void ab initio.

12.4.2  Additional Restrictions for Institution In-Licenses.  Without limiting
the foregoing, Juno agrees that the rights granted under this Agreement pursuant
to the Harvard-Broad Licenses may not be assigned by Juno, whether by operation
of law or otherwise, without the consent of the Institutions, except that Juno
may assign or transfer this Agreement without the consent of the Institutions,
to a successor in interest of all or substantially all of Juno’s assets or
business related to the Licensed Products or this Agreement, whether by merger,
consolidation, sale of assets, or Change of Control or other transaction,
provided that (a) Juno shall provide the Institutions with a written notice of
such assignment or Change of Control including the identity of the assignee,
transferee or controlling party, and a copy of the assignment and assumption
agreement or other documentary evidence sufficient to demonstrate Juno’s
compliance with this





75




Section 12.4.2 within [**] after such assignment or Change of Control, and (b)
such assignee or transferee agrees in writing to assume the obligations to the
Institutions and HHMI that are being assigned or transferred.  Failure of an
assignee to agree to be bound by the terms hereof or failure of Juno to notify
Institutions and provide copies of assignment documentation as specified above
shall be grounds for termination of Juno’s sublicense under the applicable
Harvard-Broad License(s) with respect to Juno’s rights under the applicable
Editas Licensed Background Patent(s) that are the subject of such Harvard-Broad
License(s).

12.4.3  Additional Restrictions for MGH In-Licenses.  Juno may assign or
transfer the rights granted under this Agreement to Juno pursuant to the MGH
License: (a) without the consent of MGH, to an Affiliate of Juno or in
connection with the transfer or sale of all or substantially all of Juno’s
assets or business related to the Licensed Products and/or this Agreement,
whether by merger, consolidation, sale of assets, change in control or other
transaction, provided that Juno promptly shall provide MGH with a written notice
of such assignment including the identity of the assignee or transferee and such
assignee or transferee agrees in writing to assume the obligations to MGH that
are being assigned or transferred; and (b) in any other circumstance, only with
the prior written consent of MGH, such consent not to be unreasonably withheld,
conditioned or delayed.  Juno shall notify MGH in writing of any such assignment
and provide a copy of the assignment and assumption agreement or other
documentary evidence sufficient to demonstrate Juno’s compliance with this
Section 12.4.3 within [**] after such assignment.  Failure of an assignee to
agree to be bound by the terms hereof or failure of Juno to notify MGH and
provide copies of assignment documentation shall be grounds for termination of
Juno’s sublicense under the MGH License with respect to Juno’s rights under the
applicable Editas Licensed Background Patent(s) that are the subject of the MGH
License.

12.4.4  Assignment to Bristol-Myers Squibb.  Editas hereby represents and
warrants that, as of the Execution Date, it has notified each of the
Institutions and MGH of the pending merger between Bristol-Myers Squibb Company
(or its affiliate) and Celgene Corporation (or its affiliate), and no further
consents on the part of the Institutions or MGH, and no further actions on the
part of Juno or its successors, are required under the Harvard-Broad Licenses or
the MGH Licenses in connection with any assignment of this Agreement as a result
thereof; provided that within [**] after the effective date of such merger,
 Juno shall provide a signed notice with respect thereto to the Institutions and
MGH.

12.5     Force Majeure.  A Party shall not be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to a cause beyond the reasonable control of such Party, including acts of God,
fires, earthquakes, acts of war, terrorism, or civil unrest, or hurricane or
other inclement weather (“Force Majeure”); provided, however, that the affected
Party promptly notifies the other Party; provided, further, that the affected
Party shall use its commercially reasonable efforts to avoid or remove such
causes of non-performance and to mitigate the effect of such occurrence, and
shall continue performance in accordance with the terms of this Agreement
whenever such causes are removed.  When such circumstances arise, the Parties
shall negotiate in good faith any modifications of the terms of this Agreement
that may be necessary or appropriate in order to arrive at an equitable
solution.

12.6     Right to Develop Independently.  Except as otherwise expressly set
forth in this Agreement, including ARTICLE 5, nothing in this Agreement shall
impair either Party’s right to





76




independently acquire, license, develop for itself, or have others develop for
it, IP and technology performing similar functions as the other Party’s IP or to
market and distribute products or services based on such other IP and
technology.

12.7     Notices.  Any notice required or permitted to be given by this
Agreement shall be in writing and in English and shall be (a) delivered by hand
or by overnight courier with tracking capabilities; (b) mailed postage prepaid
by first class, registered, or certified mail; or (c) delivered by facsimile
followed by delivery via either of the methods set forth in Section 12.7(a) or
(b), in each case, addressed as set forth below unless changed by notice so
given:

If to Juno:

Celgene Corporation

86 Morris Avenue

Summit, New Jersey 07901

U.S.A.

Attention: General Counsel

Facsimile: [**]

If to Editas:

Editas Medicine, Inc.

11 Hurley St

Cambridge, MA 02141

U.S.A.

Attention: Chief Executive Officer

With copies to (which shall not constitute notice):

Editas Medicine, Inc.

11 Hurley St

Cambridge, MA 02141

U.S.A.

Attention: Vice President, Legal

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street

Boston, MA 02109

Attention: Steven D. Barrett, Esq.

Any such notice shall be deemed given on the date received, except any notice
received after 5:30 p.m. (in the time zone of the receiving party) on a Business
Day or received on a non-Business Day shall be deemed to have been received on
the next Business Day.  A Party may add, delete, or change the person or address
to which notices should be sent at any time upon written notice delivered to the
other Parties in accordance with this Section 12.7.





77




12.8     Interpretation.

12.8.1  Generally.  This Agreement has been diligently reviewed by and
negotiated by and among the Parties, and in such negotiations each of the
Parties has been represented by competent (in house or external) counsel, and
the final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties and their
counsel.  Accordingly, in interpreting this Agreement or any provision hereof,
no presumption shall apply against either Party as being responsible for the
wording or drafting of this Agreement or any such provision, and ambiguities, if
any, in this Agreement shall not be construed against either Party, irrespective
of which Party may be deemed to have authored the ambiguous provision.

12.8.2  Definitions; Interpretation.  The definitions of the terms herein shall
apply equally to the singular and plural forms of the terms defined and where a
word or phrase is defined herein, each of its other grammatical forms shall have
a corresponding meaning.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine, and neuter forms.  Any
capitalized term used but not otherwise defined herein shall have the meaning
ascribed to such term in the Master Collaboration Agreement.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”.  The
words “including”, “includes”, “include”, “for example” and “e.g.” and words of
similar import will be deemed to be followed by the words “without
limitation”.  The word “or” shall be construed as the inclusive meaning
identified with the phrase “and/or”.  The words “hereof”, “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Unless the context requires otherwise or as
otherwise specifically provided, (a) all references herein to Articles,
Sections, Schedules or Exhibits shall be construed to refer to Articles,
Sections, Schedules and Exhibits of this Agreement and (b) reference in any
Section to any subclauses are references to such subclauses of such Section.

12.8.3  Subsequent Events.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein); (b) any reference to any applicable Law herein shall be
construed as referring to such applicable Law as from time to time enacted,
repealed, or amended; and (c) any reference herein to any Person shall be
construed to include the Person’s successors and assigns (subject to Section
12.4).

12.8.4  Headings.  Headings, captions and the table of contents are for
convenience only and are not to be used in the interpretation of this Agreement.

12.8.5  Independent Significance.  Although the same or similar subject matters
may be addressed in different provisions of this Agreement, the Parties intend
that, except as reasonably apparent on the face of the Agreement or as expressly
provided in this Agreement, each such provision shall be read separately, be
given independent significance and not be construed as limiting any other
provision of this Agreement (whether or not more general or more specific in
scope, substance or content).





78




12.9     Further Assurances.  At any time or from time to time on and after the
date of this Agreement, a Party shall at the written and reasonable request of
the requesting Party: (a) deliver to the requesting Party such records, data or
other documents consistent with the provisions of this Agreement; (b) execute,
and deliver or cause to be delivered, all such consents, documents or further
instruments of transfer or license; and (c) take or cause to be taken all such
ministerial actions, as the requesting Party may reasonably deem necessary or
desirable in order for the requesting Party to obtain the full benefits of this
Agreement and the transactions contemplated hereby.

12.10   Severability.  If any provision, or portion thereof, in this Agreement
is held by a court of competent jurisdiction to be void, invalid or
unenforceable to any extent, such holding shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction, and the term or provision shall be
considered severed from this Agreement solely for such situation and solely in
such jurisdiction, unless the invalid, void or unenforceable term or provision
is of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
invalid, void or unenforceable term or provision.  If the final judgment of such
court declares that any term or provision hereof is invalid, void or
unenforceable, the Parties agree to (a) reduce the scope, duration, area or
applicability of the term or provision or to delete specific words or phrases to
the minimum extent necessary to cause such term or provision as so reduced or
amended to be enforceable; and (b) make a good faith effort to replace any
invalid, void or unenforceable term or provision with a valid and enforceable
one such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

12.11   Waiver.  Any waiver, modification, release or amendment of any
obligation under or of any provision of this Agreement or of a Party’s rights or
remedies under this Agreement must be in writing to be effective. Failure,
neglect, or delay by a Party to enforce the provisions of this Agreement or its
rights or remedies at any time, shall not be construed as a waiver of such
Party’s rights under this Agreement and shall not in any way affect the validity
of the whole or any part of this Agreement or prejudice such Party’s right to
take subsequent action. No exercise or enforcement by either Party of any right
or remedy under this Agreement shall preclude the enforcement by such Party of
any other right or remedy under this Agreement or that such Party is entitled by
Law to enforce.

12.12   Entire Agreement; Modification.  This Agreement, together with the
attached exhibits (including any and all Licensed Program Addendum) and
schedules, and the Master Collaboration Agreement, as well as any amendments
hereto or thereto made in accordance with the terms hereof or thereof,
constitutes the entire understanding and agreement between the Parties with
respect to the subject matter hereof and supersedes any and all prior and
contemporaneous negotiations, representations, agreements, and understandings,
written or oral, that the Parties may have reached with respect to the subject
matter hereof. Except as otherwise expressly set forth herein this Agreement may
not be altered, amended or modified in any way except by a writing (excluding
email or similar electronic transmissions) signed by the authorized
representatives of both Parties.  In the event of a conflict between the
provisions of this Agreement, the provisions





79




of the Master Collaboration Agreement, this Agreement shall control with respect
to each Licensed Program, Licensed Program Target, Licensed RNP Complex and
Licensed Product.

12.13   No Third Party Beneficiaries.  Except as expressly set forth in this
Agreement, there are no Third Party beneficiaries hereunder and the provisions
of this Agreement are for the exclusive benefit of the Parties, and no other
person or entity shall have any right or claim against either Party by reason of
these provisions or be entitled to enforce any of these provisions against
either Party.

12.14   Extension to Affiliates.  Juno shall have the right to extend the
rights, licenses, immunities and obligations granted in this Agreement to one or
more of its Affiliates.  All applicable terms and provisions of this Agreement
shall apply to any such Affiliate to which this Agreement has been extended to
the same extent as such terms and provisions apply to Juno.  Juno shall remain
fully liable for any acts or omissions of such Affiliates and for such
Affiliates’ performance and observance of all duties and obligations under this
Agreement.

12.15   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  No Party
hereto shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each Party forever waives any such defense, except
to the extent that such defense relates to lack of authenticity.

ARTICLE 13

OTHER TERMS RELATING TO IN-LICENSE AGREEMENTS

13.1     Indemnification under the Harvard-Broad Licenses.  Notwithstanding the
provisions of ARTICLE 10 to the contrary, the provisions of this Section 13.1
shall apply to Juno’s obligation to indemnify Institution Indemnitees, MGH
Indemnitees, MIT Indemnitees and HHMI Indemnitees:

13.1.1  Juno shall, and shall cause its Affiliates and Sublicensees to,
indemnify, defend and hold harmless the Institution Indemnitees and MIT
Indemnitees from and against any claim, suit, investigation, action, demand,
judgment, liability, cost, expense, damage, deficiency, loss or obligation of
any kind or nature (including reasonable attorneys’ fees and other costs and
expenses of litigation or defense), based upon, arising out of, or otherwise
relating to Juno’s or its Affiliates’ or Designees’ activities under this
Agreement or any sublicense or subcontract by Juno hereunder, including any
cause of action relating to product liability concerning any product, process,
or service made, used, sold or performed by Juno its Affiliates or Designees
pursuant to any right or license granted under this Agreement (collectively,
“Claims”) except to the extent any such Claim results from or arises out of the
gross negligence or willful misconduct of an Institution Indemnitee or MIT
Indemnitee seeking indemnification hereunder or material breach of the





80




applicable Harvard-Broad License by an Institution.  Juno and each of its
Affiliates and Sublicensees are referred to as “Juno Indemnitor” below.

13.1.2  Notification of Editas; Editas Right to Consent.  In the event that a
Juno Indemnitor receives notice of any Claim for which indemnification may be
sought hereunder, Juno shall promptly, but no longer than [**] later, notify
Editas of such Claim and as soon as reasonably practicable thereafter provide
Editas with all documentation and information Juno Indemnitor may have in its
possession with regard thereto.  Neither Juno, nor any of its Affiliates or
Sublicensees, may settle such Claim on terms that admit any liability on the
part of Editas, impose any obligation on Editas, or diminish the rights of
Editas without Editas’ prior written consent, which may be given or withheld in
Editas’ sole discretion.

13.1.3  Procedures.  With respect to any Claim for which indemnification is
sought by an Institution Indemnitee or MIT Indemnitee pursuant to Section
13.1.1, Juno acknowledges and agrees that the provisions of such Harvard-Broad
License (as in effect as of the Execution Date) relating to the procedures for
indemnification shall apply as if such procedures were written in full herein,
with the defined terms “Company” being deemed to refer to Juno, “Indemnitor”
being deemed to refer to Juno and each of its Affiliates and Sublicensees and
“Indemnitees” being deemed to refer to Institution Indemnitees and MIT
Indemnitees.

13.1.4  HHMI Indemnity.  HHMI Indemnitees shall be indemnified, defended by
counsel acceptable to HHMI, and held harmless by Juno, from and against any
Claim.  The previous sentence shall not apply to any Claim that is determined
with finality by a court of competent jurisdiction to result solely from the
gross negligence or willful misconduct of an HHMI Indemnitee.  Notwithstanding
any other provision of this Agreement, Juno’s obligation to defend, indemnify
and hold harmless the HHMI Indemnitees under this paragraph shall not be subject
to any limitation or exclusion of liability or damages or otherwise limited in
any way.

13.1.5  MGH Indemnity.  Juno shall indemnify, defend and hold harmless MGH
Indemnitees against any Claim, except to the extent any such Claim results
directly from the gross negligence or willful misconduct of an MGH
Indemnitee.  With respect to any Claim for which indemnification is sought by an
MGH Indemnitee pursuant to this Section 13.1.5, Juno acknowledges and agrees
that the provisions of such MGH License (as in effect as of the Execution Date)
relating to the procedures for indemnification shall apply as if such procedures
were written in full herein, with the defined terms “Company” being deemed to
refer to Juno, “Hospital” being deemed to refer to MGH and “Indemnitee(s)” being
deemed to refer to MGH Indemnitee(s).

13.1.6  Notwithstanding the foregoing provisions of this Section 13.1, (a) the
Juno Indemnitors shall have no obligations to defend, indemnify or hold harmless
any Institution Indemnitees, MGH Indemnitees, MIT Indemnitees and HHMI
Indemnitees, if any Juno Indemnitors would have a claim for indemnification from
Editas pursuant to Section 10.2 (in which case Editas shall be responsible for
defending, indemnifying and holding harmless any Institution Indemnitees, MGH
Indemnitees, MIT Indemnitees and HHMI Indemnitees, and the Juno Indemnitors
shall be entitled to seek indemnification in accordance with Section 10.2) and
(b) the provisions of Section 10.5 shall apply.





81




13.2     Use of Names.  Except as provided in this Section 13.2, Juno shall not,
and shall ensure that its Affiliates and Sublicensees shall not, use or register
the name “The Broad Institute, Inc.,” “Wyss Institute for Biologically Inspired
Engineering at Harvard University,” “President and Fellows of Harvard College,”
“Massachusetts Institute of Technology,” “Lincoln Laboratory,” “The Rockefeller
University,” “University of Tokyo,” “TODAI TLO, Ltd.,” “Wageningen University,”
“Wageningen University & Research,” “University of Iowa Research Foundation,”
“University of Iowa,” “The General Hospital Corporation,” “Massachusetts General
Hospital,” “MGH,”  [**] “GenEdit,” or any variation, adaptation, or abbreviation
thereof (alone or as part of another name) or any logos, seals, insignia or
other words, names, symbols or devices that identify such Persons or any of such
Persons’ schools, units, divisions or affiliates or any trustee, director,
officer, staff member, employee, student or other agent of such Person
(“Institution Names”) for any purpose in connection with this Agreement, except
as required by applicable Law or otherwise with the prior written approval of,
and in accordance with restrictions required by, such Person.  Juno further
agrees, except as required by applicable Law or as otherwise provided below in
this Section 13.2, not to use any Institution Names for any purpose in
connection with this Agreement except with the prior written approval of, and in
accordance with the restrictions required by, the applicable
counterparty.  Without limiting the foregoing, Juno shall, and shall ensure that
its Affiliates and Sublicensees shall cease all use of Institution Names in
connection with this Agreement as permitted under this Agreement on the
termination or expiration of this Agreement except as required by applicable Law
or otherwise approved in writing by the applicable counterparty, as
applicable.  This restriction shall not apply to any information required by Law
to be disclosed to any governmental entity. In connection with this Agreement,
except as required by applicable Law, Juno shall not use or register the name
“Howard Hughes Medical Institute” or any variation, adaptation, or abbreviation
thereof (alone or as part of another name) or any logos, seals, insignia or
other words, names, symbols or devices that identify HHMI or any unit of HHMI
(“HHMI Names”) or of any HHMI employee (including [**]) in a manner that
reasonably could constitute an endorsement of a commercial product or service;
but that use for other purposes, even if commercially motivated, is permitted
provided that (1) the use is limited to accurately reporting factual events or
occurrences, and (2) any reference to an HHMI Name or any HHMI employees
(including [**]) in press releases or similar materials intended for public
release is approved by HHMI in advance.

13.3     Intended Third Party Beneficiaries.

13.3.1  Juno acknowledges and agrees that for so long as the Editas IP includes
Editas IP licensed by Editas from Institutions under the applicable Foundational
In-License:

(a)        solely with respect to IP licensed to Editas under the Cas9-I
Agreement, Harvard and Broad are intended third party beneficiaries of this
Agreement for the purpose of enforcing all patent challenge, indemnification,
and insurance provisions of this Agreement with respect thereto, and enforcing
the right to terminate this Agreement for breach of the patent challenge,
indemnification and insurance provisions of this Agreement with respect thereto;
and HHMI, MIT and Rockefeller are intended third party beneficiaries of this
Agreement for the purpose of enforcing HHMI’s and MIT’s respective rights with
respect thereto, including indemnification and insurance provisions, under this
Agreement as required by the Cas9-I Agreement;





82




(b)        solely with respect to the IP licensed to Editas under the Cas9-II
Agreement, Broad is an intended third party beneficiary of this Agreement for
the purpose of enforcing all patent challenge, indemnification, and insurance
provisions of this Agreement with respect thereto, and enforcing the right to
terminate this Agreement for breach of the patent challenge, indemnification and
insurance provisions of this Agreement with respect thereto; and Broad, Harvard,
MIT and Iowa are intended third party beneficiaries of this Agreement for the
purpose of enforcing Broad’s, Harvard’s, MIT’s and Iowa’s respective rights with
respect thereto, including indemnification and insurance provisions, under this
Agreement as required by the Cas9-II Agreement; and

(c)        solely with respect to the IP licensed to Editas under the Cpf1
Agreement, Broad is an intended third party beneficiary of this Agreement for
the purpose of enforcing all patent challenge, indemnification, and insurance
provisions of this Agreement with respect thereto, and enforcing the right to
terminate this Agreement for breach of the patent challenge, indemnification and
insurance provisions of this Agreement with respect thereto; and Broad, Harvard,
MIT, UTokyo and Wageningen are intended third party beneficiaries of this
Agreement for the purpose of enforcing Broad’s, Harvard’s, MIT’s, UTokyo’s and
Wageningen’s respective rights with respect thereto, including indemnification
and insurance provisions, under this Agreement as required by the Cpf1
Agreement.

13.3.2  Juno acknowledges and agrees that for so long as the Editas IP includes
Editas IP licensed by Editas from MGH under the 2014 MGH Agreement or 2016 MGH
Agreement, then solely with respect to the IP licensed to Editas under the 2014
MGH Agreement or 2016 MGH Agreement, MGH is an intended third party beneficiary
of this Agreement for the purpose of enforcing all Patent Rights challenge,
indemnification, and insurance provisions of this Agreement with respect thereto
and enforcing the right to terminate this Agreement for breach of the patent
challenge, indemnification or insurance provisions of this Agreement with
respect thereto.

[Signature Page Follows]

 



83




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the Execution Date.

 

EDITAS MEDICINE, INC.

    

JUNO THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Cynthia Collins

 

By:

/s/ Gary Henningson

 

 

 

 

 

Name:

Cynthia Collins

 

Name:

Gary Henningson

 

 

 

 

 

Title:

President and CEO

 

Title:

VP and Treasurer

 

 

